Exhibit 10.1

 

EXECUTION VERSION

 

 

$250,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of May 6, 2011

 

among

 

RED ROBIN INTERNATIONAL, INC.,

as Borrower,

 

RED ROBIN GOURMET BURGERS, INC.

as Parent,

 

THE DOMESTIC SUBSIDIARIES OF THE BORROWER

FROM TIME TO TIME PARTIES HERETO,

as Guarantors,

 

THE LENDERS PARTIES HERETO,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

BANK OF AMERICA, N.A.

and

SUNTRUST BANK,

as Syndication Agents,

 

BBVA COMPASS

and

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Co-Lead Arrangers and Co-Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

Section 1.1

Defined Terms

1

Section 1.2

Other Definitional Provisions; Time References

28

Section 1.3

Accounting Terms

28

 

 

 

ARTICLE II THE LOANS; AMOUNT AND TERMS

29

Section 2.1

Revolving Loans

29

Section 2.2

Term Loan

31

Section 2.3

Letter of Credit Subfacility

32

Section 2.4

Swingline Loan Subfacility

35

Section 2.5

Incremental Facilities

37

Section 2.6

Fees

38

Section 2.7

Commitment Reductions

39

Section 2.8

Prepayments

39

Section 2.9

Default Rate and Payment Dates

41

Section 2.10

Conversion Options

42

Section 2.11

Computation of Interest and Fees

42

Section 2.12

Pro Rata Treatment and Payments

43

Section 2.13

Obligations of Lenders

45

Section 2.14

Inability to Determine Interest Rate

46

Section 2.15

Illegality

46

Section 2.16

Requirements of Law

47

Section 2.17

Indemnity

48

Section 2.18

Taxes

48

Section 2.19

Indemnification; Nature of Issuing Lender’s Duties

50

Section 2.20

Extension of Maturity Date

51

Section 2.21

Defaulting Lenders

53

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

55

Section 3.1

Financial Condition

55

Section 3.2

No Change

56

Section 3.3

Corporate Existence; Compliance with Law

56

Section 3.4

Corporate Power; Authorization; Enforceable Obligations

56

Section 3.5

Compliance with Laws; No Conflict; No Default

57

Section 3.6

No Material Litigation

57

Section 3.7

Investment Company Act; Etc.

57

Section 3.8

Margin Regulations

58

Section 3.9

ERISA

58

Section 3.10

Environmental Matters

58

Section 3.11

Purpose of Loans

59

Section 3.12

Subsidiaries

59

Section 3.13

Ownership; Insurance

60

Section 3.14

Indebtedness

60

Section 3.15

Taxes

60

Section 3.16

Intellectual Property

60

Section 3.17

Solvency

60

Section 3.18

Investments

61

Section 3.19

Location of Collateral

61

Section 3.20

No Burdensome Restrictions

61

 

i

--------------------------------------------------------------------------------


 

Section 3.21

Brokers’ Fees

61

Section 3.22

Labor Matters

61

Section 3.23

Security Documents

61

Section 3.24

Accuracy and Completeness of Information

62

Section 3.25

Material Contracts

62

Section 3.26

Anti-Terrorism Laws

62

Section 3.27

Compliance with OFAC Rules and Regulations

62

Section 3.28

Compliance with FCPA

63

 

 

 

ARTICLE IV CONDITIONS PRECEDENT

63

Section 4.1

Conditions to Closing and Initial Extensions of Credit

63

Section 4.2

Conditions to All Extensions of Credit

66

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

67

Section 5.1

Financial Statements

67

Section 5.2

Certificates; Other Information

68

Section 5.3

Payment of Taxes and Other Obligations

70

Section 5.4

Maintenance of Existence

70

Section 5.5

Maintenance of Property; Insurance

70

Section 5.6

Inspection of Property; Books and Records; Discussions

71

Section 5.7

Notices

71

Section 5.8

Environmental Laws

72

Section 5.9

Financial Covenants

73

Section 5.10

Additional Subsidiary Guarantors

73

Section 5.11

Compliance with Law

73

Section 5.12

Pledged Assets

73

Section 5.13

Covenants Regarding Intellectual Property

76

Section 5.14

Deposit and Securities Accounts

77

Section 5.15

Collateral Consents

77

Section 5.16

Further Assurances; Other Post Closing Items

77

 

 

 

ARTICLE VI NEGATIVE COVENANTS

77

Section 6.1

Indebtedness

78

Section 6.2

Liens

79

Section 6.3

Guaranty Obligations

79

Section 6.4

Nature of Business

79

Section 6.5

Consolidation, Merger, Sale or Purchase of Assets, etc.

79

Section 6.6

Advances, Investments and Loans

81

Section 6.7

Transactions with Affiliates

81

Section 6.8

Sale of Capital Stock of Subsidiaries

81

Section 6.9

Fiscal Year; Organizational Documents; Material Contracts

81

Section 6.10

Limitation on Restricted Actions

81

Section 6.11

Restricted Payments

82

Section 6.12

Sale Leasebacks

82

Section 6.13

No Further Negative Pledges

83

Section 6.14

Amendments to Subordinated Debt, etc.

83

Section 6.15

Management Fees

83

Section 6.16

Parent Holding Company/Liquor License Subsidiaries

83

Section 6.17

Expansion Capital Expenditures

84

 

 

 

ARTICLE VII EVENTS OF DEFAULT

84

Section 7.1

Events of Default

84

Section 7.2

Acceleration; Remedies

86

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII THE AGENT

88

Section 8.1

Appointment and Authority

88

Section 8.2

Delegation of Duties

89

Section 8.3

Exculpatory Provisions

89

Section 8.4

Reliance by Administrative Agent

90

Section 8.5

Notice of Default

90

Section 8.6

Non-Reliance on Administrative Agent and Other Lenders

90

Section 8.7

Intentionally Omitted

91

Section 8.8

Administrative Agent in Its Individual Capacity

91

Section 8.9

Resignation By Administrative Agent

91

Section 8.10

Nature of Duties

92

Section 8.11

Rights as a Lender

92

Section 8.12

Collateral and Guaranty Matters

92

Section 8.13

Secured Hedge Agreements and Secured Cash Management Agreements

93

 

 

 

ARTICLE IX MISCELLANEOUS

93

Section 9.1

Amendments, Waivers and Release of Collateral

93

Section 9.2

Notices

95

Section 9.3

No Waiver; Cumulative Remedies

97

Section 9.4

Survival of Representations and Warranties

97

Section 9.5

Expenses; Indemnity

98

Section 9.6

Successors and Assigns; Participations; Purchasing Lenders

99

Section 9.7

Right of Set-off; Sharing of Payments

102

Section 9.8

Table of Contents and Section Headings

103

Section 9.9

Counterparts; Integration; Effectiveness; Electronic Execution of Assignments

103

Section 9.10

All Powers Coupled with an Interest

104

Section 9.11

Severability

104

Section 9.12

Inconsistencies with Other Documents

104

Section 9.13

Governing Law

104

Section 9.14

Consent to Jurisdiction and Service of Process

105

Section 9.15

Confidentiality

105

Section 9.16

Acknowledgments

106

Section 9.17

Waivers of Jury Trial

106

Section 9.18

Compliance with Tax Shelter Regulations

106

Section 9.19

Patriot Act Notice

107

 

 

 

ARTICLE X GUARANTY

107

Section 10.1

The Guaranty

107

Section 10.2

Bankruptcy

107

Section 10.3

Nature of Liability

108

Section 10.4

Independent Obligation

108

Section 10.5

Authorization

108

Section 10.6

Reliance

109

Section 10.7

Waiver

109

Section 10.8

Limitation on Enforcement

110

Section 10.9

Confirmation of Payment

110

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

 

 

Schedule 1.1(a)

Commitments and Commitment Percentage

Schedule 1.1(b)

Existing Letters of Credit

Schedule 1.1(c)

Permitted Liens

Schedule 2.8(b)(ii)

Excluded Properties

Schedule 3.6

Litigation

Schedule 3.9

ERISA

Schedule 3.12

Subsidiaries

Schedule 3.16

Intellectual Property

Schedule 3.19(a)

Location of Real Property

Schedule 3.19(b)

Location of Collateral

Schedule 3.19(c)

Chief Executive Offices

Schedule 3.21

Brokers Fees

Schedule 3.22

Labor Matters

Schedule 3.25

Material Contracts

Schedule 5.5(b)

Insurance

Schedule 5.12(b)

Mortgaged Properties

Schedule 5.16

Other Post Closing Items

Schedule 6.1(b)

Indebtedness

Schedule 6.6

Investments

 

 

Exhibits

 

 

 

Exhibit 1.1(a)

Form of Account Designation Notice

Exhibit 1.1(b)

Form of Assignment and Assumption

Exhibit 1.1(c)

Form of Joinder Agreement

Exhibit 1.1(d)

Form of Notice of Borrowing

Exhibit 1.1(e)

Form of Notice of Conversion/Extension

Exhibit 2.1(e)

Form of Revolving Loan Note

Exhibit 2.2(d)

Form of Term Loan Note

Exhibit 2.4(d)

Form of Swingline Loan Note

Exhibit 2.18

Form of Tax Exempt Certificate

Exhibit 4.1(b)

Form of Secretary’s Certificate

Exhibit 4.1(h)

Form of Solvency Certificate

Exhibit 5.1(c)

Form of Officer’s Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 6, 2011, among RED ROBIN
INTERNATIONAL, INC., a Nevada corporation, (the “Borrower”), RED ROBIN GOURMET
BURGERS, INC., a Delaware corporation (the “Parent”) and those Domestic
Subsidiaries of the Borrower identified as a “Guarantor” on the signature
pages hereto and such other Domestic Subsidiaries of the Borrower as may from
time to time become a party hereto, as Guarantors, the several banks and other
financial institutions as may from time to time become parties to this Agreement
(individually a “Lender” and collectively the “Lenders”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for the Lenders hereunder (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower is party to that certain Amended and Restated Credit
Agreement, dated as of June 15, 2007, among the Borrower, the Guarantors parties
thereto, the several banks and other financial institutions parties thereto (the
“Existing Lenders”) and the Administrative Agent (as amended, modified or
supplemented, the “Existing Credit Agreement”), pursuant to which the Existing
Lenders have agreed to make loans and other financial accommodations to the
Borrower; and

 

WHEREAS, the Borrower has requested that the Lenders agree to amend and restate
the Existing Credit Agreement and to make loans and other financial
accommodations to the Borrower in the amount of up to $250,000,000, as more
particularly described herein; and

 

WHEREAS, the Lenders have agreed to amend and restate the Existing Credit
Agreement and to make such loans and other financial accommodations to the
Borrower on the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1            Defined Terms.

 

As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:

 

“Accessible Borrowing Availability” shall mean, as of any date of determination,
the amount that the Borrower is able to borrow on such date under the Revolving
Committed Amount without a Default or Event of Default occurring or existing
after giving pro forma effect to such borrowing.

 

“Account Designation Notice” shall mean the Account Designation Notice dated the
Closing Date from the Borrower to the Administrative Agent substantially in the
form attached hereto as Exhibit 1.1(a).

 

“Additional Commitment Lender” shall have the meaning set forth in
Section 2.20(d).

 

--------------------------------------------------------------------------------


 

“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.

 

“Additional Loan” shall have the meaning set forth in Section 2.5.

 

“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Agreement and shall include any successors in such capacity.

 

“Administrative Questionnaire” shall mean, with respect to any Lender, a
document containing such Lender’s contact information for purposes of notices
provided under this Credit Agreement and account details for purposes of
payments made to such Lender under this Credit Agreement.

 

“Affiliate” shall mean as to any Person, any other Person (excluding any
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person.  For purposes of this definition,
a Person shall be deemed to be “controlled by” a Person if such Person
possesses, directly or indirectly, power either (a) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
Person or (b) to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.  Notwithstanding the foregoing,
neither the Administrative Agent nor any Lender shall be deemed an Affiliate of
Borrower solely by reason of the relationship created by the Credit Documents.

 

“Agreement” or “Credit Agreement” shall mean this Credit Agreement, as amended,
restated, amended and restated, extended, replaced, modified or supplemented
from time to time in accordance with its terms.

 

“Applicable Percentage” shall mean, for any day, the rate per annum set forth
below opposite the applicable Level then in effect, it being understood that the
Applicable Percentage for (i) Base Rate Loans shall be the percentage set forth
under the column “Base Rate Margin,” (ii) LIBOR Rate Loans and the Letter of
Credit Fee shall be the percentage set forth under the column “LIBOR Rate
Margin/Letter of Credit Fee” and (iii) the Commitment Fee shall be the
percentage set forth under the column “Commitment Fee”:

 

 Level

 

Leverage Ratio

 

Base Rate 
Margin

 

LIBOR Rate 
Margin/Letter 
of Credit Fee

 

Commitment 
Fee

 

I

 

< 1.25 to 1.00

 

1.25

%

2.25

%

0.375

%

II

 

> 1.25 to 1.00 but
< 1.75 to 1.00

 

1.50

%

2.50

%

0.500

%

III

 

> 1.75 to 1.00 but
< 2.25 to 1.00

 

1.75

%

2.75

%

0.500

%

IV

 

> 2.25 to 1.00

 

2.00

%

3.00

%

0.625

%

 

The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Borrower the quarterly financial
information and certifications required to be delivered to the Administrative
Agent and the Lenders in accordance with the provisions of Sections 5.1(a),
(b) and (c) (each an “Interest Determination Date”).  Such Applicable Percentage
shall be effective from such Interest Determination

 

2

--------------------------------------------------------------------------------


 

Date until the next Interest Determination Date.  If the Borrower shall fail to
provide the financial information and certifications in accordance with the
provisions of Sections 5.1(a), (b) and (c), the Applicable Percentage shall, on
the date five (5) Business Days after the date by which the Borrower was so
required to provide such financial information and certifications to the
Administrative Agent and the Lenders, be based on Level IV until such time as
such information and certifications are provided, whereupon the Level shall be
determined by the then current Leverage Ratio.  In the event that any financial
statement or certification delivered pursuant to Section 5.1 is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage for any
period (an “Applicable Period”) than the Applicable Percentage applied for such
Applicable Period, then the Borrower shall immediately (i) deliver to the
Administrative Agent a corrected compliance certificate for such Applicable
Period, (ii) determine the Applicable Percentage for such Applicable Period
based upon the corrected compliance certificate, and (iii) immediately pay to
the Administrative Agent the accrued additional interest owing as a result of
such increased Applicable Percentage for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with
Section 2.12.  It is acknowledged and agreed that nothing contained herein shall
limit the rights of the Administrative Agent and the Lenders under the Credit
Documents, including their rights under Sections 2.9 and 7.1 and other of their
respective rights under this Agreement.  Notwithstanding the foregoing, the
Applicable Percentage from the Closing Date through the first Interest
Determination Date occurring after the last day of the fiscal quarter of the
Borrower ending on or about October 2, 2011 shall be as set forth above opposite
Level III.

 

“Applicable Yield” means, on any date on which any “Applicable Yield” is
required to be calculated hereunder:

 

(a)           with respect to the Term Loan or the Revolving Commitments, the
internal rate of return thereon determined by the Administrative Agent in
consultation with the Borrower utilizing (a) the greater of (i) if applicable,
any “LIBOR floor” applicable thereto on such date and (ii) the forward LIBOR
curve (calculated on a quarterly basis) as calculated by the Administrative
Agent in accordance with its customary practice during the period from such date
to the earlier of (x) the date that is four years following such date and
(y) the applicable Maturity Date; (b) the Applicable Percentage then in effect
for a LIBOR Rate Loan on such date (other than any component thereof in the form
of a “LIBOR floor” which shall be determined pursuant to clause (a) above); and
(c) the issue price therefor (after giving effect to any original issue discount
and/or upfront fees paid to the market in respect of the Term Loan or Revolving
Commitments, as applicable, calculated based on an assumed four year average
life to maturity); and

 

(b)           with respect to any Incremental Facility, the internal rate of
return on such Incremental Facility determined by the Administrative Agent in
consultation with the Borrower utilizing (a) the greater of (i) if applicable,
any “LIBOR floor” applicable to such Incremental Facility on such date and
(ii) the forward LIBOR curve (calculated on a quarterly basis) as calculated by
the Administrative Agent in accordance with its customary practice during the
period from such date to the earlier of (x) the date that is four years
following such date and (y) the maturity date of such Incremental Facility;
(b) the applicable margin above the LIBOR Rate with respect to such Incremental
Facility (other than any component thereof in the form of a “LIBOR floor” which
shall be determined pursuant to clause (a) above); and (c) the issue price of
such Incremental Facility (after giving effect to any original issue discount
and/or upfront fees paid to the market in respect of such Incremental Facility
calculated based on an assumed four year average life to maturity).

 

3

--------------------------------------------------------------------------------


 

“Approved Bank” shall have the meaning set forth in the definition of “Cash
Equivalents.”

 

“Approved Fund” shall mean, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Arrangers” shall mean Wells Fargo Securities, LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, in their capacities as Co-Lead Arrangers and
Co-Bookrunners.

 

“Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
whether by sale, lease, transfer or otherwise and the receipt by such Credit
Party or Subsidiary of cash proceeds or other non-cash consideration therefore;
provided that the disposal of assets of a restaurant in connection with a
refinishing, refurnishing or upgrade of such restaurant for consideration less
than $100,000 in the aggregate per restaurant shall not constitute an “Asset
Disposition.”  The term “Asset Disposition” shall not include
(i) Sections 6.5(a)(i), (ii), (iii), (v) or (vii) hereof or (ii) any Equity
Issuance.

 

“Assignment Agreement” shall mean an Assignment and Assumption Agreement,
substantially in the form of Exhibit 1.1(b).

 

“Autoborrow Feature” shall mean that certain automated borrowing and repayment
mechanism attached to a concentration account (the “Concentration Account”)
maintained by the Borrower with the Swingline Lender which grants the Borrower
the ability to automatically borrow and repay Swingline Loans through such
Concentration Account.

 

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the Borrower under Section 2.14 shall remain in
effect, LIBOR for an Interest Period of one month plus 1%; each change in the
Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or LIBOR.

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate.

 

“Base Rent Expense” shall mean, for any period, all rental expense of the Parent
and its Subsidiaries during such period, determined on a consolidated basis in
accordance with GAAP, incurred under any rental agreements or leases of real or
personal property, including space leases and ground leases and including
performance-based payments, if any, actually paid by the Parent and its
Subsidiaries under any rental agreements or leases but excluding obligations in
respect of Capital Leases, including performance-based payments, if any,
actually paid by the Parent or any of its Subsidiaries under any rental
agreements or leases and net of rental income derived from subleases of such
property.

 

“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

 

“Business” shall have the meaning set forth in Section 3.10(b).

 

4

--------------------------------------------------------------------------------

 


 

“Business Day” means (a) for all purposes other than as set forth in
clause (b) below, any day other than a Saturday, Sunday or legal holiday on
which banks in Charlotte, North Carolina and New York, New York, are open for
the conduct of their commercial banking business, and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Rate Loan, or any Base Rate Loan as to which the interest
rate is determined by reference to LIBOR, any day that is a Business Day
described in clause (a) and that is also a day for trading by and between banks
in Dollar deposits in the London interbank market.

 

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

 

“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

 

“Capital Stock” shall mean (i) in the case of a corporation, capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (iii) in the case of a partnership, partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

 

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing not more than 365 days from the date of acquisition thereof,
(b) commercial paper maturing no more than six months from the date of creation
thereof and currently having the highest short term rating obtainable from
either S&P or Moody’s, (c) certificates of deposit maturing no more than 365
days from the date of creation thereof issued by commercial banks incorporated
under the laws of the United States, each having combined capital, surplus and
undivided profits of not less than $500,000,000 and having a rating of at least
“A-1” from S&P and at least “P-1” from Moody’s (or, if at any time neither S&P
or Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service); provided that the aggregate amount
invested in such certificates of deposit shall not at any time exceed $5,000,000
for any one such certificate of deposit and $10,000,000 for any one such bank,
(d) time deposits maturing no more than 364 days from the date of creation
thereof with commercial banks or savings banks or savings and loan associations
each having membership either in the FDIC or the deposits of which are insured
by the FDIC and in amounts not exceeding the maximum amounts of insurance
thereunder, (e) repurchase agreements with a term of not more than 30 days for
underlying securities of the type described in clauses (a) and (c) above entered
into with any bank meeting the qualifications specified in clause (c) above or
securities dealers of recognized national standing, (f) marketable short-term
money market and similar funds (x) either having assets in excess of
$500,000,000 or (y) having a rating of at least A-1 or P-1 from either S&P or
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service), (g) shares of money market or similar funds that are registered under
the Investment Company Act of 1940 and substantially all the investments of
which are one or more of the  types of securities described in clauses
(a) through (f) above, and (h) with respect to Foreign Subsidiaries, instruments
equivalent to those referred to in clauses (a) through (g) above denominated in
any foreign currency comparable in credit quality and tenor to those referred to
above and customarily used by corporations for cash management purposes in any
jurisdiction outside the United States.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
credit card processing, electronic funds transfer and other cash management
arrangements.

 

5

--------------------------------------------------------------------------------


 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender, the Administrative
Agent or an Affiliate of the Administrative Agent, in its capacity as a party to
such Cash Management Agreement.

 

“Change of Control” shall mean any “person” or “group” (within the meaning of
Sections 13(d) and 14(d)(2) of the Securities Exchange Act) becoming the
“beneficial owner” (as defined in Rule l3d-3 under the Securities Exchange Act)
of more than 35% of then outstanding Voting Stock of the Parent, measured by
voting power rather than the number of shares.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

 

“Closing Date” shall mean the date of this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents and
any other property or assets of a Credit Party, whether tangible or intangible
and whether real or personal, that may from time to time secure the Secured
Obligations.

 

“Commitments” shall mean a Revolving Commitment and/or Term Loan Commitment,
individually or collectively, as appropriate.

 

“Commitment Fee” shall have the meaning set forth in Section 2.6(a).

 

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving
Commitment Percentage or Term Loan Percentage, as applicable.

 

“Commitment Period” shall mean (a) with respect to Revolving Loans and Swingline
Loans, the period from and including the Closing Date to but excluding the
Revolver Maturity Date and (b) with respect to Letters of Credit, the period
from and including the Closing Date to but excluding the date that is thirty
(30) days prior to the Revolver Maturity Date.

 

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group which includes the Borrower and
which is treated as a single employer under Section 414 of the Code.

 

“Concentration Account” shall have the meaning set forth in the definition of
“Autoborrow Feature”.

 

“Consolidated” or “consolidated” shall mean, with reference to any term defined
herein, such term as applied to the accounts of the Parent and its Subsidiaries,
consolidated in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Cash Flow” shall mean, for any period, an amount equal to
(i) Consolidated EBITDA for such period, minus (ii) Maintenance Capital
Expenditures for such period.

 

“Consolidated Debt Service” shall mean, with respect to the Parent and its
Subsidiaries and for any period, the sum, without duplication, of
(i) Consolidated Interest Expense for such period, plus (ii) any and all
scheduled repayments of principal during such period in respect of Indebtedness
that becomes due and payable during such period pursuant to any agreement or
instrument to which the Parent or any of its Subsidiaries is a party relating to
or in respect of (without duplication) (A) the borrowing of money, including the
issuance of notes or bonds, (B) the deferred purchase price of assets (other
than trade payables or accrued liabilities arising in the ordinary course of
business), (C) any Capital Leases, and (D) Indebtedness of another Person of the
type referred to in clauses (A) through (C) above guaranteed by the Parent or
any of its Subsidiaries.  Demand obligations shall be deemed to be due and
payable during any fiscal period during which such obligations are outstanding.

 

“Consolidated EBITDA” shall mean, with respect to any period, an amount equal to
the sum of (i) Consolidated Net Income for such period, plus (ii) in each case
to the extent deducted in the calculation of Consolidated Net Income and without
duplication, (A) depreciation and amortization for such period, plus (B) income
tax expense for such period, plus (C) Consolidated Interest Expense for such
period, plus (D) other noncash charges for such period that will not result in
cash payments in a subsequent period, plus (E) the amount of any prepayment
penalties incurred as a result of extraordinary debt extinguishment, all as
determined in accordance with GAAP, plus (F) Pre-Opening Costs for such period
not to exceed $285,000 per unit, plus (G) unusual or non-recurring cash losses,
expense and other charges in an amount not to exceed $5,000,000 in any period of
four consecutive fiscal quarters, plus (H) net proceeds received from business
interruption insurance, plus (I) pro forma costs savings in connection with an
acquisition, divestiture, restructuring or reorganization occurring prior to the
time that Consolidated EBITDA is to be determined; provided that (1) such cost
savings are calculated on a basis consistent with Regulation S-X or are
otherwise factually supportable and measureable and determined in good faith by
the Credit Parties, in each case as certified by the Chief Financial Officer of
the Parent to the Administrative Agent, (2) such cost savings must be projected
to be realized within the four quarter period following the date as of
which Consolidated EBITDA is being determined and (3) the aggregate amount added
back to Consolidated Net Income pursuant to this clause (I) when calculating
Consolidated EBITDA for any applicable period shall not exceed the lesser
of  (I) the actual amount of cost savings expected in good faith to be realized
by the Parent and its Subsidiaries during the four quarter period following the
date as of which Consolidated EBITDA is being determined (as opposed to the
annualized impact of such cost savings) and (II) $5,000,000, plus (J) cash or
non-cash charges related to restructuring or cost reduction initiatives in an
aggregate amount not to exceed $5,000,000 in any period of four consecutive
fiscal quarters, minus (K) non-cash gains and non-recurring or unusual cash
gains for such period (but excluding a one time pre-tax adjustment in such
period for gift card breakage recognized by the Borrower).

 

“Consolidated Interest Expense” shall mean, for any period, the aggregate amount
of interest required to be paid or accrued by the Parent and its Subsidiaries
during such period on all Indebtedness (other than synthetic leases and other
similar off-balance sheet financing products) of the Parent and its Subsidiaries
outstanding during all or any part of such period (excluding amounts paid during
such period that were accrued in a prior period), whether such interest was or
is required to be reflected as an item of expense or capitalized, including
payments consisting of interest in respect of any Capital Lease and commitment
fees, agency fees, facility fees and similar fees or expenses in connection with
the borrowing of money (but excluding the amortization of transaction fees in
connection with the closing of this Agreement).

 

7

--------------------------------------------------------------------------------


 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or deficit) of the Parent and its Subsidiaries, after deduction of all
expenses, taxes, and other proper charges, determined in accordance with GAAP,
after eliminating therefrom (i) all extraordinary items of income and (ii) all
gains attributable to sales of assets outside the ordinary course of business.

 

“Copyright Licenses” shall mean any agreement (other than any franchise
agreement), whether written or oral, providing for the grant by or to a Credit
Party or any Subsidiary thereof of any right under any Copyright, including,
without limitation, any thereof referred to in Schedule 3.16 to this Agreement.

 

“Copyrights” shall mean all copyrights (other than copyrights of de minimis
value) owned by the Credit Parties and their Subsidiaries in all works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Copyright Office or in any similar office or agency of the United States,
any state thereof or any other country or any political subdivision thereof, or
otherwise, including, without limitation, any thereof referred to in Schedule
3.16 and all renewals thereof.

 

“Credit Documents” shall mean this Agreement, each of the Notes, any Joinder
Agreement, the Letters of Credit and any other LOC Documents, any Assignment
Agreement, the Security Documents and all other agreements, documents,
certificates and instruments (excluding (i) any such agreements, documents,
certificates or instruments which are purely administrative in nature and
(ii) any agreements, documents, certificates and instruments related to any
Hedging Agreement or Cash Management Agreement) delivered to the Administrative
Agent or any Lender by any Credit Party in connection herewith or therewith.

 

“Credit Party” or “Credit Parties” shall mean any of the Borrower or the
Guarantors, individually or collectively, as appropriate.

 

“Debt Issuance” shall mean the issuance of any Indebtedness for borrowed money
by any Credit Party or any of its Subsidiaries (excluding, for purposes hereof,
any Indebtedness of the Borrower and its Subsidiaries permitted to be incurred
pursuant to Section 6.1 hereof).

 

“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.

 

“Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of the Revolving Loans, the Term Loan, participations in LOC Obligations
or participations in Swingline Loans required to be funded by it hereunder
within two Business Days of the date required to be funded by it hereunder,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless such amount is the subject of a good faith
dispute, (c) has notified the Borrower, the Administrative Agent or any other
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement (except to the extent made in a good faith
belief that the conditions to funding hereunder have not been satisfied) or has
made a public statement to the effect that it does not intend to comply or has
failed to comply with its funding obligations under this Agreement or under
other agreements in which it commits or is obligated to extend credit, or
(d) has become or is insolvent or has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent holding company thereof or the exercise of control over a Lender
or a Person controlling such Lender by a Governmental Authority.

 

8

--------------------------------------------------------------------------------


 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office located in the United States
as shown in such Lender’s Administrative Questionnaire; and thereafter, such
other office of such Lender located in the United States as such Lender may from
time to time specify to the Administrative Agent and the Borrower as the office
of such Lender at which Base Rate Loans of such Lender are to be made.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.

 

“Engagement Letter” shall mean the letter agreement dated April 12, 2011
addressed to the Borrower from Wells Fargo Securities, LLC, as amended, modified
or otherwise supplemented.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from the release or disposal, or
threat of release or disposal, of Hazardous Materials or arising from alleged
injury or threat of injury to human health or the environment.

 

“Environmental Laws” shall mean any and all applicable foreign, Federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Agreement.

 

“Equity Issuance” shall mean any issuance by any Credit Party or any Subsidiary
to any Person which is not a Credit Party of (a) shares of its Capital Stock,
(b) any shares of its Capital Stock pursuant to the exercise of options or
warrants or (c) any shares of its Capital Stock pursuant to the conversion of
any debt securities to equity.  The term “Equity Issuance” shall not include
(i) any issuance of shares of its Capital Stock pursuant to employee stock
purchase plans or equity incentive plans, or the exercise of stock options held
by or issued to current or former officers, directors or employees of a Credit
Party, (ii) any Asset Disposition or (iii) any Debt Issuance.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including without limitation any basic,
supplemental or emergency reserves) in respect of Eurocurrency liabilities, as
defined in Regulation D of such Board as in effect from time to time, or any
similar category of liabilities for a member bank of the Federal Reserve System
in New York City.

 

9

--------------------------------------------------------------------------------


 

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

 

“Existing Credit Agreement” shall have the meaning set forth in the recitals to
this Agreement.

 

“Existing Letters of Credit” shall mean the letters of credit described by date
of issuance, amount, purpose and the date of expiry on Schedule 1.1(b) hereto.

 

“Existing Maturity Date” shall have the meaning set forth in Section 2.20(a).

 

“Expansion Capital Expenditures” shall mean, for any period, all capital
expenditures of the Parent and its Subsidiaries on a consolidated basis for such
period (as determined in accordance with GAAP) relating to the construction of
new stores and/or distribution centers to be operated by the Parent or any of
its Subsidiaries.  The term “Expansion Capital Expenditures” shall not include
capital expenditures in respect of the reinvestment of proceeds derived from
Recovery Events received by the Parent and its Subsidiaries to the extent that
such reinvestment is permitted under the Credit Documents

 

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender or the issuance of, or participation in, a Letter of Credit by such
Lender.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.

 

“Fixed Charge Coverage Ratio” shall mean, for any Reference Period, the ratio of
(i) Consolidated Cash Flow for such Reference Period plus Base Rent Expense for
such Reference Period to (ii) Consolidated Debt Service for such Reference
Period plus Base Rent Expense for such Reference Period plus cash payments for
all income taxes paid by the Parent and its Subsidiaries during such Reference
Period.

 

“Flood Hazard Property” shall mean any real property of a Credit Party that is
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.

 

“Foreign Lender” means each Lender that is not a United States Person (as such
term is defined in Section 7701(a)(30) of the Code).

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding LOC Obligations other than LOC Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or cash collateral or other credit support acceptable to the
Issuing Lender shall have been provided in accordance with the terms hereof and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Commitment Percentage of Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been

 

10

--------------------------------------------------------------------------------


 

reallocated to other Lenders, repaid by the Borrower or for which cash
collateral or other credit support acceptable to the Swingline Lender shall have
been provided in accordance with the terms hereof.

 

“Funded Debt” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person incurred, issued or
assumed as the deferred purchase price of property or services purchased by such
Person (other than trade debt incurred in the ordinary course of business and
due within six months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, (e) the principal portion of all
obligations of such Person under Capital Leases, (f) the maximum amount of all
letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (g) all preferred Capital Stock issued by such Person
and which by the terms thereof could be (at the request of the holders thereof
or otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration, (h) the principal balance outstanding under any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product, (i) all net payment obligations of such Person under
Hedging Agreements, excluding any portion thereof which would be accounted for
as interest expense under GAAP, (j) all Indebtedness of others of the type
described in clauses (a) through (i) hereof secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (k) all Guaranty Obligations of such Person
with respect to Indebtedness of another Person of the type described in clauses
(a) through (j) hereof, and (l) all Indebtedness of the type described in
clauses (a) through (j) hereof of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer; provided,
however, that Funded Debt shall not include Indebtedness among the Credit
Parties to the extent such Indebtedness would be eliminated on a Consolidated
basis.

 

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenants set out in
Section 5.9 to the provisions of Section 1.3.

 

“Government Acts” shall have the meaning set forth in Section 2.19.

 

“Government Obligations” shall have the meaning set forth in the definition of
“Cash Equivalents.”

 

“Governmental Approvals” shall have the meaning set forth in Section 3.5(a).

 

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union, the European Central Bank,
the Bank for International Settlements and the Basel Committee on Banking
Supervisions (or any successor or similar authority)).

 

“Guarantor” shall mean the Parent and any of the Domestic Subsidiaries
identified as a “Guarantor” on the signature pages hereto and the Additional
Credit Parties (other than Liquor License Subsidiaries) which execute a Joinder
Agreement, together with their successors and permitted assigns.

 

11

--------------------------------------------------------------------------------


 

“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.

 

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (i) to purchase any such Indebtedness or
any property constituting security therefor, (ii) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof.  The amount of
any Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the lesser of (a) the outstanding
principal amount (or maximum principal amount, if larger) of the Indebtedness in
respect of which such Guaranty Obligation is made and (b) the maximum amount for
which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guaranty Obligation.

 

“Hazardous Materials” shall mean any substances or materials (a) which are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law or common law, (d) the discharge or emission or release of
which requires a permit or license under any Environmental Law or other
Governmental Approval, (e) which are deemed to constitute a nuisance or a
trespass which pose a health or safety hazard to Persons or neighboring
properties, (f) which consist of underground or aboveground storage tanks,
whether empty, filled or partially filled with any substance, or (g) which
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.

 

“Hedge Bank” shall mean any Person that enters into a Secured Hedging Agreement
with a Credit Party or any of its Subsidiaries that is permitted by Section 6.1
to the extent such Person is a Lender, an Affiliate of a Lender or any other
Person that was a Lender (or an Affiliate of a Lender) at the time it entered
into the Secured Hedging Agreement but has ceased to be a Lender (or whose
Affiliate has ceased to be a Lender) under the Credit Agreement.

 

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate or commodity price hedging agreements.

 

“Immaterial Subsidiary” means, as of any date, any Subsidiary that (a) had (or
would have, if newly formed, created or acquired) total assets representing 2.5%
or less of the total consolidated assets of the Parent and its Subsidiaries on
the last day of the most recent fiscal quarter ended prior to such date of
determination (such quarter end date, the “Test Date”) and (b) generated (or
would have generated, if newly formed, created or acquired) 2.5% or less of the
Consolidated EBITDA of the Parent and its Subsidiaries for the four fiscal
quarter period ended as of the Test Date; provided that (i) the total assets

 

12

--------------------------------------------------------------------------------


 

held by all Subsidiaries treated as Immaterial Subsidiaries hereunder shall not
exceed 5.0% or more of the total consolidated assets of the Parent and its
Subsidiaries as of the Test Date and (ii) the total Consolidated EBITDA
generated by all Subsidiaries treated as Immaterial Subsidiaries hereunder shall
not exceed 5.0% or more of the Consolidated EBITDA of the Parent and its
Subsidiaries for the four fiscal quarters period ended as of the Test Date.

 

“Incremental Facility” shall have the meaning set forth in Section 2.5.

 

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of property or services purchased by such Person (other
than trade debt incurred in the ordinary course of business and due within six
months of the incurrence thereof) which would appear as liabilities on a balance
sheet of such Person, (e) all obligations of such Person under take-or-pay or
similar arrangements or under commodities agreements, (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (g) all
Guaranty Obligations of such Person with respect to Indebtedness of another
Person, (h) the principal portion of all Capital Lease Obligations of such
Person, (i) all net payment obligations of such Person under Hedging Agreements,
excluding any portion thereof which would be accounted for as interest expense
under GAAP, (j) the maximum amount of all letters of credit issued or bankers’
acceptances facilities created for the account of such Person and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed), (k) all
preferred Capital Stock issued by such Person and which by the terms thereof
could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration, (l) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product and
(m) the Indebtedness of any partnership or unincorporated joint venture in which
such Person is a general partner or a joint venturer; provided however that
Indebtedness shall not include Indebtedness among the Credit Parties to the
extent such Indebtedness would be eliminated on a Consolidated basis.

 

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

 

“Insolvent” shall mean being in a condition of Insolvency.

 

“Intellectual Property” shall mean, collectively, all Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses.

 

“Interest Payment Date” shall mean (a) as to any Base Rate Loan, the last day of
each March, June, September and December and on the Maturity Date, (b) as to any
LIBOR Rate Loan having an Interest Period of three months or less, the last day
of such Interest Period, and (c) as to any LIBOR Rate Loan having an Interest
Period longer than three months, the day that is three months after the first
day of such Interest Period and the last day of such Interest Period.

 

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

 

(i)                                           initially, the period commencing
on the Borrowing Date or conversion date, as the case may be, with respect to
such LIBOR Rate Loan and ending one, two, three or six months

 

13

--------------------------------------------------------------------------------


 

thereafter, as selected by the Borrower in the Notice of Borrowing or Notice of
Conversion given with respect thereto; and

 

(ii)                                        thereafter, each period commencing
on the last day of the immediately preceding Interest Period applicable to such
LIBOR Rate Loan and ending one, two, three or six months thereafter, as selected
by the Borrower by irrevocable notice to the Administrative Agent not less than
three Business Days prior to the last day of the then current Interest Period
with respect thereto;

 

provided that the foregoing provisions are subject to the following:

 

(A)                              if any Interest Period pertaining to a LIBOR
Rate Loan would otherwise end on a day that is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless the result
of such extension would be to carry such Interest Period into another calendar
month in which event such Interest Period shall end on the immediately preceding
Business Day;

 

(B)                                any Interest Period pertaining to a LIBOR
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the relevant
calendar month;

 

(C)                                if the Borrower shall fail to give notice as
provided above, the Borrower shall be deemed to have selected a Base Rate Loan
to replace the affected LIBOR Rate Loan;

 

(D)                               no Interest Period in respect of any Loan
shall extend beyond the applicable Maturity Date and, further with regard to the
Term Loan, no Interest Period shall extend beyond any principal amortization
payment date with respect to such Term Loan unless the portion of such Term Loan
consisting of Base Rate Loans together with the portion of such Term Loan
consisting of LIBOR Rate Loans with Interest Periods expiring prior to or
concurrently with the date such principal amortization payment date is due, is
at least equal to the amount of such principal amortization payment due on such
date; and

 

(E)                                 no more than seven (7) LIBOR Rate Loans may
be in effect at any time.  For purposes hereof, LIBOR Rate Loans with different
Interest Periods shall be considered as separate LIBOR Rate Loans, even if they
shall begin on the same date and have the same duration, although borrowings,
extensions and conversions may, in accordance with the provisions hereof, be
combined at the end of existing Interest Periods to constitute a new LIBOR Rate
Loan with a single Interest Period.

 

“Investment” shall mean all investments, in cash or by delivery of property
made, directly or indirectly in or to any Person, whether by acquisition of
shares of Capital Stock, property, assets, indebtedness or other obligations or
securities or by loan advance, capital contribution or otherwise.

 

“Issuing Lender” shall mean Wells Fargo or any successor in such capacity.

 

“Issuing Lender Fees” shall have the meaning set forth in Section 2.6(c).

 

14

--------------------------------------------------------------------------------

 


 

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit 1.1(c), executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.

 

“Lender” shall have the meaning set forth in the first paragraph of this
Agreement and shall include the Revolving Lenders, the Term Loan Lenders, the
Issuing Lender and the Swingline Lender.

 

“Lender Commitment Letter” shall mean, with respect to any Lender, the letter
(or other correspondence) to such Lender from the Administrative Agent notifying
such Lender of its LOC Commitment, Revolving Commitment Percentage and/or Term
Loan Commitment Percentage.

 

“Letter of Credit Fee” shall have the meaning set forth in Section 2.6(b).

 

“Letters of Credit” shall mean (a) any letter of credit issued by the Issuing
Lender pursuant to the terms hereof and (b) any Existing Letter of Credit, in
each case as such Letter of Credit may be amended, modified, restated, extended,
renewed, increased or replaced from time to time in accordance with the terms of
this Agreement.

 

“Leverage Ratio” shall mean, for any Reference Period, as of the end of any
fiscal quarter of the Parent the ratio of (i) Funded Debt of the Parent and its
Subsidiaries on a consolidated basis outstanding on such date to
(ii) Consolidated EBITDA for the Reference Period ending on such date.

 

“LIBOR” shall mean,

 

(a)           for any interest rate calculation with respect to a LIBOR Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period (rounded upward, if necessary, to the
nearest 1/100th of 1%).  If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 would be offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period.

 

(b)           for any interest rate calculation with respect to a Base Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars in minimum amounts of at least $5,000,000 for a period equal
to one month (commencing on the date of determination of such interest rate)
which appears on the Reuters Screen LIBOR01 Page (or any applicable successor
page) at approximately 11:00 a.m. (London time) on such date of determination,
or, if such date is not a Business Day, then the immediately preceding Business
Day (rounded upward, if necessary, to the nearest 1/100th of 1%).  If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.

 

“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter,

 

15

--------------------------------------------------------------------------------


 

such other office of such Lender as such Lender may from time to time specify to
the Administrative Agent and the Borrower as the office of such Lender at which
the LIBOR Rate Loans of such Lender are to be made.

 

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

 

LIBOR Rate =

LIBOR

 

 

1.00 - Eurodollar Reserve Percentage

 

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment for security
purposes, deposit arrangement, encumbrance, lien (statutory or other), charge or
other security interest or any preference, priority or other security agreement
or preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement and any
Capital Lease having substantially the same economic effect as any of the
foregoing).

 

“Liquor License Subsidiaries” shall mean a collective reference to Red Robin of
Anne Arundel, Inc., Red Robin of Baltimore County, Inc., Red Robin of Montgomery
County, Inc., Red Robin of Howard County, Inc., Red Robin of Charles
County, Inc., Red Robin West Walnut Club, Inc., Red Robin of St. Mary’s
County, Inc, Red Robin of Frederick County, LLC, Red Robin of Harford
County, Inc., and any other current or future special purpose Subsidiary of a
Credit Party whose primary asset is, and sole purpose is holding, liquor
licenses and other operations incidental thereto; no Liquor License Subsidiary
shall be or become a Credit Party.

 

“Loan” shall mean a Revolving Loan, the Term Loan, an Additional Loan and/or a
Swingline Loan as appropriate.

 

“LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and, with respect to each Lender, the commitment of such
Lender to purchase Participation Interests in the Letters of Credit up to such
Lender’s LOC Commitment as specified in the Lender Commitment Letter or in the
Register, as such amount may be reduced from time to time in accordance with the
provisions hereof.

 

“LOC Committed Amount” shall have the meaning set forth in Section 2.3(a).

 

“LOC Documents” shall mean, with respect to each Letter of Credit, such Letter
of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (i) the rights and obligations of
the parties concerned or (ii) any collateral security for such obligations.

 

“LOC Obligations” shall mean, at any time, the sum of (i) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (ii) the aggregate
amount of all drawings under Letters of Credit honored by the Issuing Lender but
not theretofore reimbursed.

 

16

--------------------------------------------------------------------------------


 

“Maintenance Capital Expenditures” shall mean all capital expenditures of the
Parent and its Subsidiaries on a consolidated basis (as determined in accordance
with GAAP) other than Expansion Capital Expenditures.  The term “Maintenance
Capital Expenditures” shall not include capital expenditures in respect of the
reinvestment of proceeds derived from Recovery Events received by the Parent and
its Subsidiaries to the extent that such reinvestment is permitted under the
Credit Documents.

 

“Mandatory Borrowing” shall have the meaning set forth in Section 2.4(b)(ii).

 

“Mandatory LOC Borrowing” shall have the meaning set forth in Section 2.3(e).

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property or condition (financial or otherwise) of the
Credit Parties and their Subsidiaries, taken as a whole, (b) the ability of the
Borrower or any Guarantor to perform its obligations after giving effect to any
cure period hereunder, when such obligations are required to be performed, under
this Agreement, any of the Notes or any other Credit Document or (c) the
validity or enforceability of this Agreement, any of the Notes or any of the
other Credit Documents or the rights or remedies of the Administrative Agent or
the Lenders hereunder or thereunder or the perfection or priority of any Lien on
any material property or material assets in favor of the Administrative Agent.

 

“Material Contract” shall mean any contract or agreement, whether written or
oral, to which any Credit Party or any of its Subsidiaries is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect,
including the contracts and agreements set forth on Schedule 3.25.

 

“Maturity Date” shall mean the Revolver Maturity Date and/or the Term Loan
Maturity Date, as applicable.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage Instruments” shall mean the mortgages, deeds of trust or deeds to
secure debt encumbering the fee interest of the Credit Parties in the Mortgaged
Properties, as the same may be amended, restated, amended and restated,
extended, replaced, modified or supplemented from time to time in accordance
with its terms.

 

“Mortgage Policy” shall mean, with respect to any Mortgage Instrument, an ALTA
mortgagee title insurance policy issued by a title insurance company (the “Title
Insurance Company”) selected by the Borrower and reasonably acceptable to the
Administrative Agent, assuring the Administrative Agent that such Mortgage
Instrument creates a valid and enforceable first priority mortgage lien on the
Mortgaged Property encumbered by such Mortgage Instrument, free and clear of all
defects and encumbrances except Permitted Liens.

 

“Mortgaged Properties” shall mean (a) the real property of the Credit Parties
set forth on Schedule 5.12(b), which is, or will be, subject to a Mortgage
Instrument from a Credit Party for the benefit of the Administrative Agent and
(b) any other real property of a Credit Party that is required to be subject to
a Lien from such Credit Party for the benefit of the Administrative Agent in
accordance with Sections 5.12(b) and (c).

 

“Multiemployer Plan” shall mean a Plan which is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

 

17

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” shall mean the aggregate cash proceeds received by any
Credit Party or any Subsidiary in respect of any Asset Disposition, Equity
Issuance or Debt Issuance, net of (a) direct costs (including, without
limitation, reasonable legal, accounting and investment banking fees, sales
commissions underwriting discounts and commissions and other customary fees and
expenses) and (b) taxes paid or payable as a result thereof; it being understood
that “Net Cash Proceeds” shall include, without limitation, any cash received
upon the sale or other disposition of any non-cash consideration received by any
Credit Party or any Subsidiary in any Asset Disposition, Equity Issuance or Debt
Issuance.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extending Lender” shall have the meaning set forth in Section 2.20(b).

 

“Note” or “Notes” shall mean the Revolving Notes and/or the Term Loan Notes,
collectively, separately or individually, as appropriate.

 

“Notice Date” shall have the meaning set forth in Section 2.20(b).

 

“Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i) or a request for a Swingline Loan borrowing
pursuant to Section 2.4(b)(i), as appropriate.  A Form of Notice of Borrowing is
attached as Exhibit 1.1(d).

 

“Notice of Conversion/Extension” shall mean the written notice of conversion of
a LIBOR Rate Loan to a Base Rate Loan or a Base Rate Loan to a LIBOR Rate Loan,
or extension of a LIBOR Rate Loan, in each case substantially in the form of
Exhibit 1.1(e).

 

“Obligations” shall mean, in each case, whether now in existence or hereafter
arising:  (a) the principal of and interest on (including interest accruing
after the filing of any bankruptcy or similar petition) the Loans, (b) the LOC
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties and each of their
respective Subsidiaries to the Lenders or the Administrative Agent, in each case
under any Credit Document, with respect to any Loan or Letter of Credit of every
kind, nature and description, direct or indirect, absolute or contingent, due or
to become due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any note and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any federal bankruptcy laws (as now or hereafter in effect) or
under any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts, naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Operating Lease” shall mean, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.

 

“Parent” shall mean Red Robin Gourmet Burgers, Inc., a Delaware corporation.

 

“Participant” shall have the meaning set forth in Section 9.6(b).

 

18

--------------------------------------------------------------------------------


 

“Participation Interest” shall mean the purchase by a Lender of a participation
interest in Letters of Credit as provided in Section 2.3 and in Swingline Loans
as provided in Section 2.4.

 

“Patent Licenses” shall mean all agreements, whether written or oral, providing
for the grant by or to a Credit Party or any Subsidiary thereof of any right to
manufacture, use or sell any invention covered by a Patent, including, without
limitation, any thereof referred to in Schedule 3.16 to the Agreement.

 

“Patents” shall mean all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Agreement, and (ii) all applications for letters patent of the United States or
any other country, now existing or hereafter arising, and all provisionals,
divisions, continuations and continuations-in-part and substitutes thereof,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Agreement, in each case of the Credit Parties and their Subsidiaries.

 

“Patriot Act” shall have the meaning set forth in Section 9.19.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

 

“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party of all or substantially all of the assets or a
majority of Capital Stock of a Person that is incorporated, formed or organized
in the United States or Canada or any division, line of business or other
business unit of a Person that is incorporated, formed or organized in the
United States (such Person or such division, line of business or other business
unit of such Person referred to herein as the “Target”), in each case that is a
(i) purchase or repurchase of a Red Robin franchise, (ii) a purchase of a Target
that is converted into one or more Red Robin restaurants or (iii) a purchase of
a Target that operates restaurants with a concept or products similar to that of
Red Robin, so long as (a) no Default or Event of Default shall then exist or
will exist after giving effect thereto, (b) the Credit Parties shall demonstrate
to the reasonable satisfaction of the Administrative Agent that (i) the Credit
Parties will be in compliance on a Pro Forma Basis upon the consummation of any
such acquisition with all of the terms and provisions of the financial covenants
set forth in Section 5.9 and (ii) on a Pro Forma Basis upon the consummation of
any such acquisition, the Leverage Ratio is at least 0.25x less than the maximum
Leverage Ratio then permitted under Section 5.9(a) at the time such acquisition
is consummated, (c) there is at least $20,000,000 of Accessible Borrowing
Availability after giving effect thereto, (d) the Administrative Agent, on
behalf of the Lenders, shall have received (or shall receive in connection with
the closing of such acquisition) a first priority perfected security interest
(subject to Permitted Liens) in all personal property (including, without
limitation, Capital Stock) and, to the extent required hereunder, all real
property acquired with respect to the Target, and if the Capital Stock of the
Target is acquired and the Target becomes a Subsidiary that is not a Liquor
License Subsidiary, then such Target shall, in connection with the closing of
such acquisition, execute and deliver to the Administrative Agent a Joinder
Agreement in accordance with the terms of Section 5.10, (e) the Target in any
acquisition involving Total Consideration in excess of $5,000,000 has earnings
before interest, taxes, depreciation and amortization for the four fiscal
quarter period most recently ended prior to the acquisition date in an amount
greater than $0 and (f) such acquisition is not a “hostile” acquisition and has
been approved by the applicable Credit Party and the Target.

 

“Permitted Investments” shall mean:

 

(i)            cash and Cash Equivalents;

 

19

--------------------------------------------------------------------------------


 

(ii)           receivables owing to any Credit Party or any of its Subsidiaries,
and advances to suppliers and other extensions of trade credit, in each case if
created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

 

(iii)          Investments or loans (pursuant to Section 6.1(d)) made by a
Credit Party in or to another Credit Party;

 

(iv)          (A) loans and advances to employees to finance purchases of
Capital Stock of the Parent in an aggregate amount not to exceed $500,000 and
(B) advances to officers, directors and employees for travel and other ordinary
course expenses and other loans and advances to employees, in an aggregate
amount not to exceed $500,000 at any time outstanding;

 

(v)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of franchisees, suppliers and customers
and in settlement of delinquent obligations of, and other disputes with
franchisees, customers and suppliers arising in the ordinary course of business;

 

(vi)          non-cash consideration received in connection with sales of
property or assets permitted under Section 6.5(a);

 

(vii)         Permitted Acquisitions;

 

(viii)        Guaranty Obligations permitted by Section 6.3;

 

(ix)           Investments existing as of the Closing Date as set forth on
Schedule 6.6;

 

(x)            Investments to the extent permitted under Section 6.11(c) and
(d);

 

(xi)           Investments (A) the consideration for which is paid in the form
of Capital Stock of the Parent or (B) made with the proceeds of an Equity
Issuance by the Parent; and

 

(xii)          in addition to the Investments otherwise expressly permitted by
this definition, other Investments by any Credit Party in an aggregate amount
not to exceed $40,000,000 during the term of this Agreement.

 

“Permitted Liens” shall mean:

 

(i)            (a) Liens created by or otherwise existing, under or in
connection with this Agreement or the other Credit Documents in favor of the
Administrative Agent, on behalf of the Secured Parties and (b) Liens on cash or
deposits granted in favor of the Swingline Lender or the Issuing Lender to cash
collateralize any Defaulting Lender’s participation in Letters of Credit or
Swingline Loans;

 

(ii)           purchase money Liens securing purchase money indebtedness (and
refinancings thereof) to the extent permitted under Section 6.1(c);

 

(iii)          Liens for taxes, assessments, charges or other governmental
levies not yet due or as to which the period of grace (not to exceed 60 days),
if any, related thereto has not expired or which are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as

 

20

--------------------------------------------------------------------------------


 

the case may be, in conformity with GAAP (or, in the case of Subsidiaries with
significant operations outside of the United States of America, generally
accepted accounting principles in effect from time to time in their respective
jurisdictions of incorporation);

 

(iv)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
inchoate, unperfected or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 60 days or which are
being contested in good faith by appropriate proceedings; provided that a
reserve, bond or other appropriate provision shall have been made therefor;

 

(v)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;

 

(vi)          any interest or title of a lessor under any lease entered into by
any Credit Party or any Subsidiary in the ordinary course of its business and
covering only the assets so leased;

 

(vii)         any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses (i)-(vi); provided that such extension, renewal or replacement
Lien shall be limited to all or a part of the property which secured the Lien so
extended, renewed or replaced (plus improvements on such property);

 

(viii)        Liens existing on any property or asset (A) prior to the
acquisition thereof by any Credit Party or any Subsidiary; provided that
(1) such Lien is not created in contemplation of such acquisition and (2) such
Lien does not apply to any other property or assets of the Credit Party or
Subsidiary, or (B) belonging to any Person prior to such Person becoming a
Subsidiary pursuant to an acquisition permitted by the terms of this Agreement;
provided that (1) such Lien is not created in contemplation of such acquisition
and (2) such Lien does not apply to any other property or assets of a Credit
Party or Subsidiary;

 

(ix)           Liens consisting of conditional sale or other title retention
agreements entered into in the ordinary course of business in an aggregate
amount not to exceed $1,000,000;

 

(x)            deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

 

(xi)           Liens existing on the Closing Date and set forth on
Schedule 1.1(c); provided that (a) no such Lien shall at any time be extended to
cover property or assets other than the property or assets subject thereto on
the Closing Date and (b) the principal amount of the Indebtedness secured by
such Liens shall not be increased, extended, renewed, refunded or refinanced;

 

(xii)          Liens arising in connection with Indebtedness permitted under
Section 6.1(c);

 

(xiii)         easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such lien is
attached;

 

21

--------------------------------------------------------------------------------


 

(xiv)        Liens of Securities Intermediaries (as defined in the UCC), banks
and other financial institutions in Deposit Accounts (as defined in the UCC),
Securities Accounts (as defined in the UCC) and similar accounts;

 

(xv)         any Lien with respect to judgments, orders or awards to the extent
such judgments, orders or awards secured thereby shall not, either individually
or in the aggregate, result in an Event of Default under Section 7.1(f);

 

(xvi)        Liens in favor of a Hedge Bank and/or Cash Management Bank in
connection with any Secured Hedging Agreement or Secured Cash Management Bank,
respectively, but only if such Hedge Bank and/or Cash Management Bank, as
applicable, and the Administrative Agent, on behalf of the Lenders, shall share
pari passu in the collateral subject to such Liens; and

 

(xvii)       other Liens in addition to those permitted by the foregoing clauses
securing Indebtedness in an aggregate amount not to exceed $3,000,000.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan” shall mean, at any particular time, any employee benefit plan which is
covered by Title IV of ERISA and in respect of which any Credit Party or a
Commonly Controlled Entity is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Pledge Agreements” shall mean (i) the Amended and Restated Pledge Agreement
dated as of the Closing Date to be executed in favor of the Administrative Agent
by the Borrower and each of the other Credit Parties and (ii) any other Pledge
Agreement executed by a Credit Party to secure the Secured Obligations, in each
case as amended, modified, extended, restated, replaced or supplemented from
time to time in accordance with the terms hereof and thereof.

 

“Pre-Opening Costs” means “start-up costs” (such term used herein as defined in
SOP 98-5 published by the American Institute of Certified Public Accountants)
related to the acquisition, opening and organizing of new restaurants,
including, without limitation, the cost of feasibility studies, staff-training,
and recruiting, travel costs for employees engaged in such start-up activities
advertising and rent accrued prior to opening.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
twelve-month period ending as of the most recent quarter end preceding the date
of such transaction.

 

“Properties” shall have the meaning set forth in Section 3.10(a).

 

“Purchasing Lenders” shall have the meaning set forth in Section 9.6(c).

 

22

--------------------------------------------------------------------------------


 

“Recovery Event” shall mean theft, loss, physical destruction or damage, taking
or similar event with respect to any property or assets owned by any Credit
Party or any of its Subsidiaries which results in the receipt by any Credit
Party or any of its Subsidiaries of any cash insurance proceeds (excluding
proceeds of business interruption insurance) or condemnation award payable by
reason thereof.

 

“Reference Period” shall mean, as of any date of determination, the period of
four consecutive fiscal quarters of the Parent and its Subsidiaries ending on
such date.

 

“Register” shall have the meaning set forth in Section 9.6(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.

 

“Required Lenders” shall mean Lenders holding in the aggregate greater than 50%
of (i) the outstanding Loans, Participation Interests and unfunded Commitments
(and Participation Interests therein) or (ii) if the Revolving Commitments have
been terminated, the outstanding Loans and Participation Interests (including
the Participation Interests of the Issuing Lender (in its capacity as a Lender)
in any Letters of Credit and of the Swingline Lender (in its capacity as a
Lender) in Swingline Loans); provided that the Revolving Commitment of, and the
portion of the Extensions of Credit, as applicable, held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Required Revolving Lenders” means, at any date, any combination of Revolving
Lenders holding in the aggregate greater than 50% of (i) the outstanding
Revolving Loans, Participation Interests and unfunded Commitments (and
Participation Interests therein) under the Revolving Credit Facility or (ii) if
the Revolving Commitments have been terminated, the outstanding Revolving Loans
and Participation Interests (including the Participation Interests of the
Issuing Lender (in its capacity as a Lender) in any Letters of Credit and of the
Swingline Lender (in its capacity as a Lender) in Swingline Loans); provided
that the Revolving Commitment of, and the portion of the Extensions of Credit
under the Revolving Credit Facility, as applicable, held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.

 

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-laws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer” shall mean, as to (a) the Borrower, any of the President,
the Chief Executive Officer or the Chief Financial Officer or (b) any other
Credit Party, any duly authorized officer thereof.

 

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of the
Parent or any of its Subsidiaries, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of the Parent or any of

 

23

--------------------------------------------------------------------------------


 

its Subsidiaries, now or hereafter outstanding, (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Capital Stock of the Parent or any of its
Subsidiaries, now or hereafter outstanding, (d) any payment or prepayment of
principal or premium, if any, or interest on redemption purchase, retirement,
defeasance, sinking fund or similar payment with respect to any Subordinated
Debt, or (e) the payment by the Parent or any of its Subsidiaries of any
management or consulting fee to any Person or of any salary, bonus or other form
of compensation to any Person who is directly or indirectly a significant
partner, shareholder, owner or executive officer of any such Person, to the
extent such salary, bonus or other form of compensation is not included in the
corporate overhead of the Parent, the Borrower or such Subsidiary.

 

“Revolver Maturity Date” shall mean the later of (a) May 6, 2016 and (b) if the
Revolver Maturity Date is extended pursuant to Section 2.20, such extended
Revolver Maturity Date as determined pursuant to such Section 2.20.

 

“Revolving Commitment” shall mean, (a) as to any Revolving Lender, the
obligation of such Revolving Lender to make Revolving Loans to the account of
the Borrower hereunder in an aggregate principal amount at any time outstanding
not to exceed the amount set forth opposite such Revolving Lender’s name under
the heading “Revolving Commitment” on Schedule 1.1(a) hereto or in the
Assignment and Assumption pursuant to which such Lender becomes party hereto, as
applicable, as such amount may be modified at any time or from time to time
pursuant to the terms hereof (including, without limitation, Section 2.5) and
(b) as to all Revolving Lenders, the aggregate commitment of all Revolving
Lenders to make Revolving Loans, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 2.5).  The aggregate Revolving Commitment of all the Revolving Lenders
on the Closing Date is $100,000,000.

 

“Revolving Commitment Percentage” shall mean, as to any Revolving Lender at any
time, the ratio of (a) the amount of the Revolving Commitment of such Revolving
Lender to (b) the Revolving Commitment of all the Revolving Lenders.

 

“Revolving Committed Amount” shall have the meaning set forth in Section 2.1.

 

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Section 2.1 (including any increase in such revolving credit
facility established pursuant to Section 2.5).

 

“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Commitment, a portion of a Revolving Loan or a Participation
Interest on such date.

 

“Revolving Loans” shall have the meaning set forth in Section 2.1.

 

“Revolving Notes” shall mean the promissory notes of the Borrower in favor of
each of the Revolving Lenders evidencing the Revolving Loans provided pursuant
to Section 2.1(e), individually or collectively, as appropriate, as such
promissory notes may be amended, modified, supplemented, extended, renewed or
replaced from time to time.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc.

 

“Sale Leaseback Property” shall have the meaning set forth in Section 6.12.

 

“Sale Leaseback Transaction” shall have the meaning set forth in Section 6.12.

 

24

--------------------------------------------------------------------------------

 


 

“Sanctioned Entity” shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank.

 

“Secured Hedging Agreement” shall mean any Hedging Agreement between a Credit
Party and a Hedging Agreement Provider to the extent permitted pursuant to
Section 6.1, as amended, modified, supplemented, extended or restated from time
to time.

 

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedging Agreement and (ii) any Secured Cash Management
Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 10.05, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.

 

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934,
together with any amendment thereto or replacement thereof and any rules or
regulations promulgated thereunder.

 

“Security Agreements” shall mean (i) the Amended and Restated Security Agreement
dated as of the Closing Date given by the Borrower and the other Credit Parties
to the Administrative Agent and (ii) any other Security Agreement executed by a
Credit Party to secure the Secured Obligations, in each case as amended,
modified or supplemented from time to time in accordance with its terms.

 

“Security Documents” shall mean the Security Agreements, the Pledge Agreements,
the Mortgage Instruments and all other agreements, documents and instruments
relating to, arising out of, or in any way connected with any of the foregoing
documents or granting to the Administrative Agent, for the benefit of the
Secured Parties, Liens or security interests to secure, inter alia, the Secured
Obligations whether now or hereafter executed and/or filed, each as may be
amended from time to time in accordance with the terms hereof, executed and
delivered in connection with the granting, attachment and perfection of the
Administrative Agent’s security interests and liens arising thereunder,
including, without limitation, UCC financing statements and patent, trademark
and copyright filings.

 

“Single Employer Plan” shall mean any Plan which is not a Multiemployer Plan.

 

“Specified Sales” shall mean (a) the sale, transfer, lease or other disposition
of inventory and materials in the ordinary course of business and (b) the
conversion of cash into Cash Equivalents and Cash Equivalents into cash.

 

“Subordinated Debt” shall mean any unsecured Indebtedness incurred by any Credit
Party that (a) has a maturity date no earlier than the date that is 91 days
after the Term Loan Maturity Date and (b) by

 

25

--------------------------------------------------------------------------------


 

its terms is specifically subordinated in right of payment to the prior payment
of the Secured Obligations on terms reasonably acceptable to, and otherwise
subject to terms and conditions reasonably acceptable to, the Administrative
Agent.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Lenders to purchase
Participation Interests in the Swingline Loans as provided in
Section 2.4(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.

 

“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.4(a).

 

“Swingline Lender” shall mean Wells Fargo and any successor swingline lender.

 

“Swingline Loan” or “Swingline Loans” shall have the meaning set forth in
Section 2.4(a).

 

“Swingline Note” shall mean the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.4(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

 

“Target” shall have the meaning set forth in the definition of “Permitted
Acquisitions.”

 

“Tax Exempt Certificate” shall have the meaning set forth in Section 2.18.

 

“Taxes” shall have the meaning set forth in Section 2.18.

 

“Term Loan” shall have the meaning set forth in Section 2.2(a).

 

“Term Loan Commitment” shall mean, (a) as to any Lender, the obligation of such
Lender to make a portion of the Term Loan (or, if applicable, any portion of any
Incremental Facility structured as a term loan tranche) on the Closing Date (in
the case of the Term Loan made on the Closing Date) or the applicable borrowing
date (in the case of any Incremental Facility structured as a term loan tranche)
to the account of the Borrower hereunder in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name under the heading “Term
Loan Commitment” on Schedule 1.1(a) hereto, as such amount may be increased,
reduced or otherwise modified at any time or from time to time pursuant to the
terms hereof and (b) as to all Lenders, the aggregate commitment of all Lenders
to make such Term Loans.  The aggregate Term Loan Commitment of all Lenders on
the Closing Date is $150,000,000.

 

“Term Loan Facility” means the term loan facility established pursuant to
Section 2.2 (including any new term loan facility established pursuant to
Section 2.5).

 

26

--------------------------------------------------------------------------------


 

“Term Loan Lender” shall mean a Lender holding a Term Loan Commitment or a
portion of the outstanding Term Loan.

 

“Term Loan Maturity Date” shall mean May 6, 2016.

 

“Term Loan Note” or “Term Loan Notes” shall mean the promissory notes of the
Borrower (if any) in favor of any of the Term Loan Lenders evidencing the
portion of the Term Loan provided by any such Term Loan Lender pursuant to
Section 2.2(a), individually or collectively, as appropriate, as such promissory
notes may be amended, modified, extended, restated, replaced, or supplemented
from time to time.

 

“Term Loan Percentage” shall mean, as to any Term Loan Lender, after the
applicable Term Loans are made, the ratio of (a) the outstanding principal
balance of such Term Loan or Term Loans of such Term Loan Lender to (b) the
aggregate outstanding principal balance of all such Term Loans of all Term Loan
Lenders.

 

“Title Insurance Company” shall have the meaning set forth in the definition of
“Mortgage Policy.”

 

“Total Consideration” shall mean the total consideration paid or payable in
connection with any Permitted Acquisition including, without limitation,
payments made in cash, Capital Stock, assumed debt and earnout obligations.

 

“Trademark License” shall mean any agreement (other than any franchise
agreement), whether written or oral, providing for the grant by or to a Person
of any right to use any Trademark, including, without limitation, any thereof
referred to in Schedule 3.16 to this Agreement.

 

“Trademarks” shall mean (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers (other than such items that are of de minimis value)
owned by a Credit Party or any Subsidiary, together with the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, including, without limitation, any thereof referred to in
Schedule 3.16 to this Agreement, and (ii) all renewals thereof including,
without limitation, any thereof referred to in Schedule 3.16.

 

“Transfer Effective Date” shall have the meaning set forth in each Assignment
Agreement.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

 

“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Wells Fargo” shall mean Wells Fargo Bank, National Association, together with
its successors and/or assigns.

 

27

--------------------------------------------------------------------------------


 

Section 1.2                                   Other Definitional Provisions;
Time References.

 

(a)                                  Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
Notes or other Credit Documents or any certificate or other document made or
delivered pursuant hereto.

 

(b)                                 The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section, subsection, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(c)                                  The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(d)                                 Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

(e)                                  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context requires
otherwise (i) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented, amended and restated or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii)  all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (iv) any reference
to any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time,
(v) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) all terms defined in this Agreement shall have the defined meanings when
used in any other Credit Document or any certificate or other document made or
delivered pursuant hereto.

 

(f)                                    Terms defined in the UCC in effect on the
Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions.  Subject
to the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect.

 

(g)                                 Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the application
therefor (at the time specified therefor in such applicable Letter of Credit or
application therefore and as such amount may be reduced by (a) any permanent
reduction of such Letter of Credit or (b) any amount which is drawn, reimbursed
and no longer available under such Letter of Credit).

 

Section 1.3                                   Accounting Terms.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered

 

28

--------------------------------------------------------------------------------


 

hereunder shall be prepared in accordance with GAAP applied on a basis
consistent with the most recent audited consolidated financial statements of the
Parent delivered to the Lenders; provided that if at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
Section 5.9, and the Borrower shall notify the Administrative Agent that it
wishes to amend any covenant in Section 5.9 (or the definitions used therein) to
eliminate the effect of any change in GAAP on the operation of such covenant (or
if the Administrative Agent notifies the Borrower that the Required Lenders wish
to amend Section 5.9 or any definition used therein for such purpose), then the
Borrower and the Lenders shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided that compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders.

 

The Borrower shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (a) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (b) a reasonable estimate of the effect on the financial statements on
account of such changes in application.

 

For purposes of computing the financial covenants set forth in Section 5.9 for
any applicable test period, any Permitted Acquisition or permitted sale of
assets (including a stock sale) shall have been deemed to have taken place as of
the first day of such applicable test period.

 

ARTICLE II

 

THE LOANS; AMOUNT AND TERMS

 

Section 2.1                                   Revolving Loans.

 

(a)                                  Revolving Commitment.  During the
Commitment Period, subject to the terms and conditions hereof, the Revolving
Lenders severally agree to make revolving credit loans (“Revolving Loans”) to
the Borrower from time to time in an aggregate principal amount of up to ONE
HUNDRED MILLION DOLLARS ($100,000,000) (as such aggregate maximum amount may be
increased from time to time as provided in Section 2.5 or reduced from time to
time as provided in Section 2.7, the “Revolving Committed Amount”) for the
purposes hereinafter set forth; provided, however, that (i) with regard to each
Revolving Lender individually, the sum of such Revolving Lender’s  Revolving
Commitment Percentage of outstanding Revolving Loans plus such Revolving
Lender’s Revolving Commitment Percentage of outstanding Swingline Loans plus
such Revolving Lender’s Revolving Commitment Percentage of LOC Obligations shall
not exceed such Revolving Lender’s Revolving Commitment, and (ii) with regard to
the Revolving Lenders collectively, the sum of the outstanding Revolving Loans
plus outstanding Swingline Loans plus outstanding LOC Obligations shall not
exceed the Revolving Committed Amount.  Revolving Loans may consist of Base Rate
Loans or LIBOR Rate Loans, or a combination thereof, as the Borrower may
request, and may be repaid and reborrowed in accordance with the provisions
hereof.  LIBOR Rate Loans shall be made by each Lender at its LIBOR Lending
Office and Base Rate Loans at its Domestic Lending Office.

 

29

--------------------------------------------------------------------------------


 

(b)                                 Revolving Loan Borrowings.

 

(i)                                     Notice of Borrowing.  The Borrower shall
request a Revolving Loan borrowing by delivering a written Notice of Borrowing
(or telephone notice promptly confirmed in writing by delivery of a written
Notice of Borrowing, which delivery may be by facsimile) to the Administrative
Agent not later than 11:00 a.m. on the date of the requested borrowing in the
case of Base Rate Loans, and on the third Business Day prior to the date of the
requested borrowing in the case of LIBOR Rate Loans.  Each such request for
borrowing shall be irrevocable and shall specify (A) that a Revolving Loan is
requested, (B) the date of the requested borrowing (which shall be a Business
Day), (C) the aggregate principal amount to be borrowed, (D) whether the
borrowing shall be comprised of Base Rate Loans, LIBOR Rate Loans or a
combination thereof, and if LIBOR Rate Loans are requested, the Interest
Period(s) therefor.  If the Borrower shall fail to specify in any such Notice of
Borrowing (I) an applicable Interest Period in the case of a LIBOR Rate Loan,
then such notice shall be deemed to be a request for an Interest Period of one
month, or (II) the type of Revolving Loan requested, then such notice shall be
deemed to be a request for a Base Rate Loan hereunder.  The Administrative Agent
shall give notice to each Revolving Lender promptly upon receipt of each Notice
of Borrowing, the contents thereof and each such Revolving Lender’s share
thereof. All Revolving Loans made on the Closing Date and on any of the three
Business Days following the Closing Date shall bear interest at the Base Rate
unless the Borrower delivers to the Administrative Agent a funding indemnity
letter acceptable to the Administrative Agent.

 

(ii)                                  Minimum Amounts.  Each Revolving Loan
which is a Base Rate Loan shall be in a minimum aggregate amount of $500,000 and
in integral multiples of $100,000 in excess thereof (or the remaining amount of
the Revolving Committed Amount, if less).  Each Revolving Loan which is a LIBOR
Rate Loan shall be in a minimum aggregate amount of $1,000,000 and in integral
multiples of $500,000 in excess thereof.

 

(iii)                               Advances.  Each Revolving Lender will make
its Revolving Commitment Percentage of each Revolving Loan borrowing available
to the Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in Section 9.2, or at such other office as the
Administrative Agent may designate in writing, by 1:00 p.m. on the date
specified in the applicable Notice of Borrowing in Dollars and in funds
immediately available to the Administrative Agent.  Such borrowing will then be
made available to the Borrower by the Administrative Agent by crediting the
account of the Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Revolving Lenders and
in like funds as received by the Administrative Agent.

 

(c)                                  Repayment.  The principal amount of all
Revolving Loans shall be due and payable in full on the Revolver Maturity Date. 
The Borrower covenants and agrees to pay the Revolving Loans in accordance with
the terms of this Agreement and the Revolving Notes.

 

(d)                                 Interest.  Subject to the provisions of
Section 2.9, Revolving Loans shall bear interest as follows:

 

(i)                                     Base Rate Loans.  During such periods as
Revolving Loans shall be comprised of Base Rate Loans, each such Base Rate Loan
shall bear interest at a per annum rate equal to the sum of the Base Rate plus
the Applicable Percentage; and

 

30

--------------------------------------------------------------------------------


 

(ii)                                  LIBOR Rate Loans.  During such periods as
Revolving Loans shall be comprised of LIBOR Rate Loans, each such LIBOR Rate
Loan shall bear interest at a per annum rate equal to the sum of the LIBOR Rate
plus the Applicable Percentage.

 

Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.

 

(e)                                  Revolving Notes.  At the request of any
Revolving Lender, such Revolving Lender’s Revolving Commitment shall be
evidenced by a duly executed promissory note of the Borrower to such Revolving
Lender in substantially the form of Exhibit 2.1(e).

 

Section 2.2                                   Term Loan.

 

(a)                                  Term Loan.  Subject to the terms and
conditions hereof and in reliance upon the representations and warranties set
forth herein, each Term Loan Lender severally, but not jointly, agrees to make
available to the Borrower (through the Administrative Agent) on the Closing Date
such Term Loan Lender’s Term Loan Commitment Percentage of a term loan (the
“Term Loan”) in the aggregate principal amount of ONE HUNDRED FIFTY MILLION
DOLLARS ($150,000,000) for the purposes hereinafter set forth.  Upon receipt by
the Administrative Agent of the proceeds of the Term Loan, such proceeds will
then be made available to the Borrower by the Administrative Agent by crediting
the account of the Borrower on the books of the office of the Administrative
Agent specified in Section 9.2, or at such other office as the Administrative
Agent may designate in writing, with the aggregate of such proceeds made
available to the Administrative Agent by the Term Loan Lenders and in like funds
as received by the Administrative Agent (or by crediting such other
account(s) as directed by the Borrower).  The Term Loan may consist of Base Rate
Loans or LIBOR Rate Loans, or a combination thereof, as the Borrower may
request; provided, however, that the Term Loan made on the Closing Date or any
of the two (2) Business Days following the Closing Date, may only consist of
Base Rate Loans unless the Borrower delivers to the Administrative Agent a
funding indemnity letter acceptable to the Administrative Agent.  LIBOR Rate
Loans shall be made by each Term Loan Lender at its LIBOR Lending Office and
Base Rate Loans at its Domestic Lending Office.  Amounts repaid or prepaid on
the Term Loan may not be reborrowed.

 

(b)                                 Repayment of Term Loan.  The principal
amount of the Term Loan shall be repaid in consecutive quarterly installments as
follows, unless accelerated sooner pursuant to Section 7.2:

 

Principal Amortization Payment 
Dates

 

Term Loan Principal Amortization Payment

June 30, 2011

 

$1,875,000.00

September 30, 2011

 

$1,875,000.00

December 31, 2011

 

$1,875,000.00

March 31, 2012

 

$1,875,000.00

June 30, 2012

 

$2,812,500.00

September 30, 2012

 

$2,812,500.00

December 31, 2012

 

$2,812,500.00

March 31, 2013

 

$2,812,500.00

June 30, 2013

 

$3,750,000.00

September 30, 2013

 

$3,750,000.00

December 31, 2013

 

$3,750,000.00

March 31, 2014

 

$3,750,000.00

 

31

--------------------------------------------------------------------------------


 

June 30, 2014

 

$3,750,000.00

September 30, 2014

 

$3,750,000.00

December 31, 2014

 

$3,750,000.00

March 31, 2015

 

$3,750,000.00

June 30, 2015

 

$3,750,000.00

September 30, 2015

 

$3,750,000.00

December 31, 2015

 

$3,750,000.00

March 31, 2016

 

$3,750,000.00

Term Loan Maturity Date

 

$86,250,000.00 or the remaining outstanding principal amount of the Term Loan

 

(c)                                  Interest on the Term Loan.  Subject to the
provisions of Section 2.9, the Term Loan shall bear interest as follows:

 

(i)                                     Base Rate Loans.  During such periods as
the Term Loan shall be comprised of Base Rate Loans, each such Base Rate Loan
shall bear interest at a per annum rate equal to the sum of the Base Rate plus
the Applicable Percentage; and

 

(ii)                                  LIBOR Rate Loans.  During such periods as
the Term Loan shall be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan
shall bear interest at a per annum rate equal to the sum of the LIBOR Rate plus
the Applicable Percentage.

 

Interest on the Term Loan shall be payable in arrears on each Interest Payment
Date.

 

(d)                                 Term Loan Notes; Covenant to Pay.  The
Borrower’s obligation to pay each Term Loan Lender shall be evidenced by this
Agreement and, upon such Term Loan Lender’s request, by a duly executed
promissory note of the Borrower to such Term Loan Lender in substantially the
form of Exhibit 2.2(d).  The Borrower covenants and agrees to pay the Term Loan
in accordance with the terms of this Agreement.

 

Section 2.3                                   Letter of Credit Subfacility.

 

(a)                                  Issuance.  Subject to the terms and
conditions hereof and of the LOC Documents, if any, and any other terms and
conditions which the Issuing Lender may reasonably require, during the
Commitment Period the Issuing Lender shall issue, and the Revolving Lenders
shall participate in, Letters of Credit for the account of the Borrower from
time to time upon request in a form acceptable to the Issuing Lender; provided,
however, that (i) the aggregate amount of LOC Obligations shall not at any time
exceed TWENTY MILLION DOLLARS ($20,000,000) (the “LOC Committed Amount”),
(ii) the sum of outstanding Revolving Loans plus outstanding Swingline Loans
plus outstanding LOC Obligations shall not at any time exceed the Revolving
Committed Amount, (iii) all Letters of Credit shall be denominated in U.S.
Dollars and (iv) Letters of Credit shall be issued for lawful corporate purposes
and may be issued as standby letters of credit, including in connection with
workers’ compensation and other insurance programs.  Except as otherwise
expressly agreed upon by all the Revolving Lenders, no Letter of Credit shall
have an original expiry date more than one year from the date of issuance;
provided, however, so long as no Default or Event of Default has occurred and is
continuing and subject to the other terms and conditions to the issuance of
Letters of Credit hereunder, the expiry dates of Letters of Credit may be
extended annually or periodically from time to time on the request of the

 

32

--------------------------------------------------------------------------------


 

Borrower or by operation of the terms of the applicable Letter of Credit to a
date not more than one year from the date of extension; provided, further, that
no Letter of Credit, as originally issued or as extended, shall have an expiry
date extending beyond the date that is thirty (30) days prior to the Revolver
Maturity Date.  Each Letter of Credit shall comply with the related LOC
Documents.  The issuance and expiry date of each Letter of Credit shall be a
Business Day.  Any Letters of Credit issued hereunder shall be in a minimum
original face amount of $100,000.  Wells Fargo shall be the Issuing Lender on
all Letters of Credit issued on or after the Closing Date.  The Borrower’s
reimbursement obligations in respect of each Existing Letter of Credit, and each
Revolving Lender’s participation obligations in connection therewith, shall be
governed by the terms of this Credit Agreement.

 

Notwithstanding anything to the contrary contained in this Section 2.3, the
Issuing Lender shall not be obligated to issue any Letter of Credit (i) if such
issuance would conflict with, or cause the Issuing Lender or any Revolving
Lender to exceed any limits imposed by, any applicable law or (ii) at a time
when any other Lender is a Defaulting Lender, unless the Issuing Lender has
entered into arrangements (which may include the delivery of cash collateral)
with the Borrower or such Defaulting Lender which are satisfactory to the
Issuing Lender to eliminate the Issuing Lender’s Fronting Exposure (after giving
effect to Section 2.21(c)) with respect to any such Defaulting Lender.

 

(b)                                 Notice and Reports.  The request for the
issuance of a Letter of Credit shall be submitted to the Issuing Lender at least
five (5) Business Days prior to the requested date of issuance.  The Issuing
Lender will promptly upon request provide to the Administrative Agent for
dissemination to the Revolving Lenders a detailed report specifying the Letters
of Credit which are then issued and outstanding and any activity with respect
thereto which may have occurred since the date of any prior report, and
including therein, among other things, the account party, the beneficiary, the
face amount, expiry date as well as any payments or expirations which may have
occurred.  The Issuing Lender will further provide to the Administrative Agent
promptly upon request copies of the Letters of Credit.  The Issuing Lender will
provide to the Administrative Agent promptly upon request a summary report of
the nature and extent of LOC Obligations then outstanding.

 

(c)                                  Participations.  Each Revolving Lender
(i) on the Closing Date with respect to each Existing Letter of Credit and
(ii) upon issuance of any other Letter of Credit (or upon such Revolving Lender
becoming a Lender hereunder pursuant to Section 9.6(c)), shall be deemed to have
purchased without recourse a risk participation from the Issuing Lender in such
Letter of Credit and the obligations arising thereunder and any collateral
relating thereto, in each case in an amount equal to its Revolving Commitment
Percentage of the obligations under such Letter of Credit and shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and be obligated to pay to the Issuing Lender therefor and discharge when due,
its Revolving Commitment Percentage of the obligations arising under such Letter
of Credit.  Without limiting the scope and nature of each Revolving Lender’s
participation in any Letter of Credit, to the extent that the Issuing Lender has
not been reimbursed as required hereunder or under any LOC Document, each such
Revolving Lender shall pay to the Issuing Lender its Revolving Commitment
Percentage of such unreimbursed drawing in same day funds pursuant to and in
accordance with the provisions of subsection (d) hereof.  The obligation of each
Revolving Lender to so reimburse the Issuing Lender shall be absolute and
unconditional and shall not be affected by the occurrence of a Default, an Event
of Default or any other occurrence or event.  Any such reimbursement shall not
relieve or otherwise impair the obligation of the Borrower to reimburse the
Issuing Lender under any Letter of Credit, together with interest as hereinafter
provided.

 

33

--------------------------------------------------------------------------------

 


 

(d)                                 Reimbursement.  In the event of any drawing
under any Letter of Credit, the Issuing Lender will promptly notify the Borrower
and the Administrative Agent.  The Borrower shall reimburse the Issuing Lender
on the day of drawing under any Letter of Credit (with the proceeds of a
Revolving Loan obtained hereunder or otherwise) in same day funds as provided
herein or in the LOC Documents.  If the Borrower shall fail to reimburse the
Issuing Lender as provided herein, the unreimbursed amount of such drawing shall
bear interest at the rate which would be payable on any outstanding Base Rate
Loans which were then overdue from the date such amounts become payable (whether
at stated maturity, by acceleration or otherwise) until payment in full.  Unless
the Borrower shall immediately notify the Issuing Lender and the Administrative
Agent of its intent to otherwise reimburse the Issuing Lender, the Borrower
shall be deemed to have requested a Mandatory LOC Borrowing in the amount of the
drawing as provided in subsection (e) hereof, the proceeds of which will be used
to satisfy the reimbursement obligations.  The Borrower’s reimbursement
obligations hereunder shall be absolute and unconditional under all
circumstances irrespective of any rights of set-off, counterclaim or defense to
payment the Borrower may claim or have against the Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including without limitation any defense based on any
failure of the Borrower to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit.  The Issuing Lender will
promptly notify the other Revolving Lenders of the amount of any unreimbursed
drawing and each Revolving Lender shall promptly pay to the Administrative Agent
for the account of the Issuing Lender in Dollars and in immediately available
funds, the amount of such Revolving Lender’s Revolving Commitment Percentage of
such unreimbursed drawing.  Such payment shall be made on the day such notice is
received by such Revolving Lender from the Issuing Lender if such notice is
received at or before 2:00 p.m., otherwise such payment shall be made at or
before 12:00 Noon on the Business Day next succeeding the day such notice is
received.  If such Revolving Lender does not pay such amount to the Issuing
Lender in full upon such request, such Revolving Lender shall, on demand, pay to
the Administrative Agent for the account of the Issuing Lender interest on the
unpaid amount during the period from the date of such drawing until such
Revolving Lender pays such amount to the Issuing Lender in full at a rate per
annum equal to, if paid within two (2) Business Days of the date of drawing, the
Federal Funds Rate and thereafter at a rate equal to the Base Rate.  Each
Revolving Lender’s obligation to make such payment to the Issuing Lender, and
the right of the Issuing Lender to receive the same, shall be absolute and
unconditional, shall not be affected by any circumstance whatsoever and without
regard to the termination of this Agreement or the Commitments hereunder, the
existence of a Default or Event of Default or the acceleration of the Secured
Obligations hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

(e)                                  Repayment with Revolving Loans.  On any day
on which the Borrower shall have requested, or been deemed to have requested, a
Revolving Loan to reimburse a drawing under a Letter of Credit, the
Administrative Agent shall give notice to the Revolving Lenders that a Revolving
Loan has been requested or deemed requested in connection with a drawing under a
Letter of Credit, in which case a Revolving Loan borrowing comprised entirely of
Base Rate Loans (each such borrowing, a “Mandatory LOC Borrowing”) shall be
immediately made (without giving effect to any termination of the Commitments
pursuant to Section 7.2) pro rata based on each Revolving Lender’s respective
Revolving Commitment Percentage (determined before giving effect to any
termination of the Commitments pursuant to Section 7.2).  The proceeds of such
Mandatory LOC Borrowing shall be paid directly to the Issuing Lender for
application to the respective LOC Obligations.  Each Revolving Lender hereby
irrevocably agrees to make such Revolving Loans immediately upon any such
request or deemed request on account of each Mandatory LOC Borrowing in the
amount and in the manner specified in the preceding

 

34

--------------------------------------------------------------------------------


 

sentence and on the same such date notwithstanding (i) the amount of Mandatory
LOC Borrowing may not comply with the minimum amount (or integral amount in
excess thereof) for borrowings of Revolving Loans otherwise required hereunder,
(ii) whether any conditions specified in Section 4.2 are then satisfied,
(iii) whether a Default or an Event of Default then exists, (iv) failure for any
such request or deemed request for Revolving Loan to be made by the time
otherwise required in Section 2.1(b), (v) the date of such Mandatory LOC
Borrowing, or (vi) any reduction in the Revolving Committed Amount after any
such Letter of Credit may have been drawn upon; provided, however, that in the
event any such Mandatory LOC Borrowing should be less than the minimum amount
for borrowings of Revolving Loans otherwise provided in Section 2.1(b)(ii), the
Borrower shall pay to the Administrative Agent for its own account an
administrative fee of $500.  In the event that any Mandatory LOC Borrowing
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code), then each such Revolving Lender hereby agrees that it shall
forthwith fund (as of the date the Mandatory LOC Borrowing would otherwise have
occurred, but adjusted for any payments received from the Borrower on or after
such date and prior to such purchase) its Participation Interests in the
outstanding LOC Obligations; provided, further, that in the event any Revolving
Lender shall fail to fund its Participation Interest on the day the Mandatory
LOC Borrowing would otherwise have occurred, then the amount of such Revolving
Lender’s unfunded Participation Interest therein shall bear interest payable by
such Revolving Lender to the Issuing Lender upon demand, at the rate equal to,
if paid within two (2) Business Days of such date, the Federal Funds Rate, and
thereafter at a rate equal to the Base Rate.

 

(f)                                    Modification, Extension.  The issuance of
any supplement, modification, amendment, renewal, or extension to any Letter of
Credit shall, for purposes hereof, be treated in all respects the same as the
issuance of a new Letter of Credit hereunder.

 

(g)                                 Uniform Customs and Practices/ISP 98. Unless
otherwise expressly agreed by the Issuing Lender and the Borrower, when a Letter
of Credit is issued, (i) the rules of the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance) shall apply
to each standby Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
trade Letter of Credit.

 

(h)                                 Conflict with LOC Documents.  In the event
of any conflict between this Credit Agreement and any LOC Document, this Credit
Agreement shall control.

 

Section 2.4                                   Swingline Loan Subfacility.

 

(a)                                  Swingline Commitment.  During the
Commitment Period, subject to the terms and conditions hereof, the Swingline
Lender, in its individual capacity, agrees to make certain revolving credit
loans to the Borrower (each a “Swingline Loan” and, collectively, the “Swingline
Loans”) for the purposes hereinafter set forth; provided, however, (i) the
aggregate amount of Swingline Loans outstanding at any time shall not exceed
FIFTEEN MILLION DOLLARS ($15,000,000) (the “Swingline Committed Amount”), and
(ii) the sum of the outstanding Revolving Loans plus outstanding Swingline Loans
plus outstanding LOC Obligations shall not exceed the Revolving Committed
Amount.  Swingline Loans hereunder may be repaid and reborrowed in accordance
with the provisions hereof.

 

35

--------------------------------------------------------------------------------


 

(b)                                 Swingline Loan Borrowings.

 

(i)                                     Swingline Loan Borrowings and
Disbursements.  The Swingline Lender will make Swingline Loans available to the
Borrower on any Business Day (A) upon request made by the Borrower not later
than 12:00 Noon on such Business Day by delivery to the Swingline Lender of a
notice of request for Swingline Loan borrowing in the form of
Exhibit 1.1(d) with appropriate modifications or (B) in accordance with the
lending mechanics and other terms of the Autoborrow Feature, upon the event that
expenses charged to the Borrower’s Concentration Account shall exceed the
available cash deposits in such Concentration Account in an amount equal to such
excess.  Swingline Loans issued pursuant to subclause (A) above shall be made in
minimum amounts of $100,000 and in integral amounts of $50,000 in excess
thereof.

 

(ii)                                  Repayment of Swingline Loans.  Each
Swingline Loan borrowing shall be due and payable on the earlier of (A) the
seventh day after the date of such Swingline Loan borrowing and (B) the Revolver
Maturity Date.  The Swingline Lender may, at any time, in its sole discretion,
by written notice to the Borrower and the Administrative Agent, demand repayment
of its Swingline Loans by way of a Revolving Loan borrowing, in which case the
Borrower shall be deemed to have requested a Revolving Loan borrowing comprised
entirely of Base Rate Loans in the amount of such Swingline Loans; provided,
however, that, in the following circumstances, any such demand shall also be
deemed to have been given one Business Day prior to each of (w) the Revolver
Maturity Date, (x) the occurrence of any Event of Default described in
Section 7.1(e), (y) upon acceleration of the Secured Obligations hereunder,
whether on account of an Event of Default described in Section 7.1(e) or any
other Event of Default, and (z) the exercise of remedies in accordance with the
provisions of Section 7.2 hereof (each such Revolving Loan borrowing made on
account of any such deemed request therefor as provided herein being hereinafter
referred to as “Mandatory Borrowing”).  Each Lender hereby irrevocably agrees to
make such Revolving Loans promptly upon any such request or deemed request on
account of each Mandatory Borrowing in the amount and in the manner specified in
the preceding sentence and on the same such date notwithstanding (I) the amount
of Mandatory Borrowing may not comply with the minimum amount for borrowings of
Revolving Loans otherwise required hereunder, (II) whether any conditions
specified in Section 4.2 are then satisfied, (III) whether a Default or an Event
of Default then exists, (IV) failure of any such request or deemed request for
Revolving Loans to be made by the time otherwise required in Section 2.1(b)(i),
(V) the date of such Mandatory Borrowing, or (VI) any reduction in the Revolving
Commitment or termination of the Revolving Commitments immediately prior to such
Mandatory Borrowing or contemporaneously therewith.  In the event that any
Mandatory Borrowing cannot for any reason be made on the date otherwise required
above (including, without limitation, as a result of the commencement of a
proceeding under the Bankruptcy Code), then each Lender hereby agrees that it
shall forthwith purchase (as of the date the Mandatory Borrowing would otherwise
have occurred, but adjusted for any payments received from the Borrower on or
after such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding Swingline Loans as shall be necessary to cause
each such Lender to share in such Swingline Loans ratably based upon its
respective Revolving Commitment Percentage (determined before giving effect to
any termination of the Commitments pursuant to Section 7.2) provided that
(A) all interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
purchased, and (B) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing

 

36

--------------------------------------------------------------------------------


 

Lender shall be required to pay to the Swingline Lender interest on the
principal amount of such participation purchased for each day from and including
the day upon which the purchase occurs hereunder to but excluding the date of
payment for such participation, at the rate equal to, if paid within
two (2) Business Days of the date of the Mandatory Borrowing, the Federal Funds
Rate, and thereafter at a rate equal to the Base Rate.

 

(c)                                  Interest on Swingline Loans.  Subject to
the provisions of Section 2.9, Swingline Loans shall bear interest at a per
annum rate equal to the Base Rate plus the applicable Percentage for Revolving
Loans that are Base Rate Loans.  Interest on Swingline Loans shall be payable in
arrears on each Interest Payment Date.

 

(d)                                 Swingline Note.  The Swingline Loans shall
be evidenced by a duly executed promissory note of the Borrower to the Swingline
Lender in the original amount of the Swingline Committed Amount and
substantially in the form of Exhibit 2.4(d).

 

(e)                                  Defaulting Lenders.  Notwithstanding
anything to the contrary contained in this Section 2.4, the Swingline Lender
shall not be obligated to make any Swingline Loan at a time when any other
Lender is a Defaulting Lender, unless the Swingline Lender has entered into
arrangements (which may include the delivery of cash collateral) with the
Borrower or such Defaulting Lender which are satisfactory to the Swingline
Lender to eliminate the Swingline Lender’s Fronting Exposure (after giving
effect to Section 2.21(c)) with respect to any such Defaulting Lender.

 

Section 2.5                                   Incremental Facilities.

 

Subject to the terms and conditions set forth herein, the Borrower shall have
the right, at any time prior to the Revolver Maturity Date, to incur additional
Indebtedness under this Credit Agreement in the form of (a) one or more
increases to the Revolving Committed Amount that will become part of the
existing Revolving Credit Facility or (b) additional commitments to make term
loans to be structured as a separate term loan tranche with terms different from
the Term Loan (each such increase to the Revolving Committed Amount and/or
establishment of a new tranche of term loans being referred to herein as an
“Incremental Facility” and all such increases being referred to herein as the
“Incremental Facilities”) in an amount for all such Incremental Facilities not
to exceed $100,000,000 in the aggregate.  The following terms and conditions
shall apply to the Incremental Facility:  (a) the loans made under each
Incremental Facility (each an “Additional Loan”) shall constitute Secured
Obligations and will be secured and guaranteed with the other Secured
Obligations on a pari passu basis, (b) the Applicable Yield of any such
Incremental Facility shall not exceed (i) with respect to any Incremental
Facility that is an increase to the Revolving Credit Facility, the Applicable
Yield of the Revolving Credit Facility and (ii) with respect to any Incremental
Facility structured as a separate term loan tranche, the Applicable Yield of the
Term Loan by more than 0.50% (it being understood that the Applicable Percentage
for the existing Revolving Credit Facility and/or Term Loan, as applicable, may
be increased and/or additional fees may be paid to the Persons providing such
Incremental Facility to the extent necessary to satisfy such requirement,
(c) the maturity date of any such Incremental Facility shall be no earlier than
(i) with respect to any Incremental Facility that is an increase to the
Revolving Credit Facility, the Revolver Maturity Date and (ii) with respect to
any Incremental Facility structured as a separate term loan tranche, the Term
Loan Maturity Date, (d) the weighted average life to maturity of any Incremental
Facility structured as a separate term loan tranche shall not be shorter than
the weighted average life to maturity of the Term Loan, (e) the loans and/or
commitments established pursuant to this Section 2.5 shall constitute Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Credit Documents (including the same voting rights as
the existing Revolving Loans (in the case of any Incremental Facility consisting
of additional commitments under the Revolving Credit Facility) and the

 

37

--------------------------------------------------------------------------------


 

Term Loan (in the case of any Incremental Facility structured as a separate term
loan tranche), and shall be entitled to receive proceeds of prepayments on the
same basis as the existing Revolving Loans (in the case of any Incremental
Facility consisting of additional commitments under the Revolving Credit
Facility) and the Term Loan (in the case of any Incremental Facility structured
as a separate term loan tranche), (f) any such Incremental Facility shall be in
a minimum principal amount of $10,000,000 and integral multiples of $1,000,000
in excess thereof, (g) the Incremental Facility shall be obtained from existing
Lenders or from other banks, financial institutions or investment funds, in each
case in accordance with the terms set forth below, (h) the proceeds of the
Additional Loans will be used for the purposes set forth in Section 3.11,
(i) the Borrower shall execute a Note in favor of any new Lender that requests a
Note, (j) the conditions to Extensions of Credit in Section 4.2 shall have been
satisfied, (k) the Administrative Agent shall have received from the Borrower
updated financial projections and an officer’s certificate, in each case in form
and substance reasonably satisfactory to the Administrative Agent, demonstrating
that, as of the date of such Incremental Facility and, after giving effect to
any new Additional Loans thereunder on a Pro Forma Basis, the Credit Parties
will be in compliance with the financial covenants set forth in Section 5.9 and
no Default or Event of Default shall exist, and (l) the Administrative Agent
shall receive an opinion of counsel to the Credit Parties and such other
documentation as it deems reasonable necessary to effectuate the Incremental
Facility, all in form and substance satisfactory to the Administrative Agent. 
The Borrower may invite other banks, financial institutions and investment funds
reasonably acceptable to the Administrative Agent to join this Credit Agreement
as Lenders hereunder for the portion of the Incremental Facility not taken by
existing Lenders, provided that such other banks, financial institutions and
investment funds shall enter into such joinder agreements to give effect thereto
as the Administrative Agent may reasonably request.  The Administrative Agent is
authorized to enter into, on behalf of the Lenders, any amendment to (or
amendment and restatement of) this Credit Agreement or any other Credit Document
as may be necessary to incorporate the terms of the Incremental Facility
therein.

 

Section 2.6                                   Fees.

 

(a)                                  Commitment Fee.  In consideration of the
Revolving Commitments, the Borrower agrees to pay to the Administrative Agent,
for the ratable benefit of the Lenders, a commitment fee (the “Commitment Fee”)
in an amount equal to the Applicable Percentage per annum on the average daily
unused portion of the Revolving Committed Amount of the Revolving Lenders (other
than the Defaulting Lenders, if any).  For purposes of computing the Commitment
Fee, LOC Obligations shall be considered usage of the Revolving Committed Amount
but Swingline Loans shall not be considered usage of the Revolving Committed
Amount.  The Commitment Fee shall be payable quarterly in arrears on the 15th
day following the last day of each calendar quarter for the prior calendar
quarter.

 

(b)                                 Letter of Credit Fees.  In consideration of
the LOC Commitments, the Borrower agrees to pay to the Issuing Lender, for the
benefit of the Lenders, a fee (the “Letter of Credit Fee”) equal to the
Applicable Percentage per annum on the average daily maximum amount available to
be drawn under each Letter of Credit from the date of issuance to the date of
expiration.  In addition to such Letter of Credit Fee, the Issuing Lender may
charge, and retain for its own account without sharing by the other Lenders, an
additional facing fee of 0.125% per annum on the average daily maximum amount
available to be drawn under each such Letter of Credit issued by it.  The
Issuing Lender shall promptly pay over to the Administrative Agent for the
ratable benefit of the Lenders, for the benefit of all Lenders having a
Revolving Commitment (including the Issuing Lender), the Letter of Credit Fee. 
The Letter of Credit Fee shall be payable quarterly in arrears on the 15th day
following the last day of each calendar quarter for such calendar quarter.

 

38

--------------------------------------------------------------------------------


 

(c)                                  Issuing Lender Fees.  In addition to the
Letter of Credit Fees payable pursuant to subsection (b) hereof, the Borrower
shall pay to the Issuing Lender, for its own account without sharing by the
other Lenders, the reasonable and customary charges from time to time of the
Issuing Lender with respect to the amendment, transfer, administration,
cancellation and conversion of, and drawings under, such Letters of Credit
(collectively, the “Issuing Lender Fees”).

 

(d)                                 Administrative Fee.  The Borrower agrees to
pay to the Administrative Agent the annual administrative fee as described in
the Engagement Letter.

 

Section 2.7                                   Commitment Reductions.

 

(a)                                  Voluntary Reductions.  The Borrower shall
have the right to terminate or permanently reduce the unused portion of the
Revolving Committed Amount at any time or from time to time upon not less than
five Business Days’ prior notice to the Administrative Agent (which shall notify
the Lenders thereof as soon as practicable) of each such termination or
reduction, which notice shall specify the effective date thereof and the amount
of any such reduction which shall be in a minimum amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof and shall be irrevocable and
effective upon receipt by the Administrative Agent; provided that no such
reduction or termination shall be permitted if after giving effect thereto, and
to any prepayments of the Loans made on the effective date thereof, the sum of
the outstanding Revolving Loans plus outstanding Swingline Loans plus
outstanding LOC Obligations would exceed the Revolving Committed Amount.

 

(b)                                 Maturity Date.  The Revolving Commitment,
the Swingline Commitment and the LOC Commitment shall automatically terminate on
the Revolver Maturity Date.

 

Section 2.8                                   Prepayments.

 

(a)                                  Optional Prepayments.  The Borrower shall
have the right to prepay Loans in whole or in part from time to time; provided,
however, that (i) each partial prepayment of a Base Rate Loan shall be in a
minimum principal amount of $500,000 and integral multiples of $100,000 in
excess thereof or, if less, the unpaid balance thereof, (ii) each partial
prepayment of a LIBOR Rate Loan shall be in a minimum principal amount of
$1,000,000 and integral multiples of $500,000 in excess thereof or, if less, the
unpaid balance thereof, and (iii) each partial prepayment of a Swingline Loan
shall be in a minimum principal amount of $100,000 and integral multiples of
$50,000 in excess thereof or the unpaid balance thereof, if less.  The Borrower
shall give three Business Days’ irrevocable notice in the case of LIBOR Rate
Loans and one Business Day’s irrevocable notice in the case of Base Rate Loans
to the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable).  To the extent that the Borrower elects to prepay the Term Loans,
amounts prepaid under this Section shall be applied ratably to the remaining
principal installments thereof as the Borrower may elect.  Each prepayment
pursuant to this Section 2.8(a) shall be applied to the outstanding Loans as the
Borrower may elect; provided, however, each prepayment shall be applied first to
Base Rate Loans and then to LIBOR Rate Loans in direct order of Interest Period
maturities.  All prepayments under this Section 2.8(a) shall be subject to
Section 2.17, but otherwise without premium or penalty.  Interest on the
principal amount prepaid shall be payable on the next occurring Interest Payment
Date that would have occurred had such Loan not been prepaid or, at the request
of the Administrative Agent, interest on the principal amount prepaid shall be
payable on any date that a prepayment is made hereunder through the date of
prepayment.

 

39

--------------------------------------------------------------------------------


 

(b)                                 Mandatory Prepayments.

 

(i)                                     Revolving Committed Amount.  If at any
time after the Closing Date, the sum of the outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding LOC Obligations shall exceed the
Revolving Committed Amount, the Borrower immediately shall prepay the Revolving
Loans in an amount sufficient to eliminate such excess (such prepayment to be
applied as set forth in clause (v) below).

 

(ii)                                  Asset Dispositions. Promptly following one
or more Asset Dispositions in excess of $3,000,000 in the aggregate in any
fiscal year, the Borrower shall prepay the Loans and/or cash collateralize the
LOC Obligations in an aggregate amount equal to the Net Cash Proceeds derived
from such Asset Disposition (such prepayment to be applied as set forth in
clause (v) below); provided, however, that such Net Cash Proceeds shall not be
required to be so applied to the extent the Borrower delivers to the
Administrative Agent a certificate stating that the Borrower (or a Guarantor)
intends to use such Net Cash Proceeds to acquire fixed or capital assets useful
in its business within 360 days of the receipt of such Net Cash Proceeds, it
being expressly agreed that any Net Cash Proceeds not so reinvested shall be
applied to repay the Loans and/or cash collateralize the LOC Obligations (such
prepayment to be applied as set forth in clause (v) below) immediately following
the 360th day occurring after the receipt by a Credit Party of such Net Cash
Proceeds; provided, further that Net Cash Proceeds received from the sale of the
properties set forth on Schedule 2.8(b)(ii) shall not be required to be so
applied and no reduction in the Revolving Commitment shall occur as a result
thereof.

 

(iii)                               Issuances.  Immediately upon receipt by any
Credit Party or any of its Subsidiaries of proceeds from any Debt Issuance, the
Borrower shall prepay the Loans and/or cash collateralize the LOC Obligations in
an aggregate amount equal to one hundred percent (100%) of the Net Cash Proceeds
of such Debt Issuance to the Lenders (such prepayment to be applied as set forth
in clause (v) below).

 

(iv)                              Recovery Event.  To the extent that cash
proceeds received in connection with all Recovery Events (other than business
interruption insurance) in any fiscal year exceed $3,000,000 in the aggregate,
the Borrower shall prepay the Loans and/or cash collateralize the LOC
Obligations in an aggregate amount equal to such cash proceeds (such prepayment
to be applied as set forth in clause (v) below); provided, however, that such
cash proceeds shall not be required to be so applied to the extent the Borrower
delivers to the Administrative Agent a certificate stating that the Borrower (or
a Guarantor) intends to use such cash proceeds to acquire or repair fixed or
capital assets useful in its business within 360 days of the receipt of such
cash proceeds, it being expressly agreed that any cash proceeds not so
reinvested shall be applied to repay the Loans and/or cash collateralize the LOC
Obligations (such prepayment to be applied as set forth in clause (v) below)
immediately following the 360th day occurring after the receipt by a Credit
Party of such cash proceeds.

 

(v)                                 Application of Mandatory Prepayments.  All
amounts required to be paid pursuant to this Section 2.8(b) shall be applied as
follows:  (A) with respect to all amounts prepaid pursuant to Section 2.8(b)(i),
(1) first to the outstanding Swingline Loans (without any reduction in the
Revolving Commitments), (2) second to the outstanding Revolving Loans (without
any reduction in the Revolving Commitments) and (3) third to a cash collateral
account in respect of outstanding LOC Obligations, (B) with respect to all
amounts prepaid pursuant to Sections 2.8(b)(ii) through (iv), (1) first to the

 

40

--------------------------------------------------------------------------------


 

Term Loan (ratably to the remaining amortization payments thereof), (2) second
to the outstanding Swingline Loans (without a corresponding reduction in the
Revolving Commitments), (3) third to the outstanding Revolving Loans (without a
corresponding reduction in the Revolving Commitments) and (4) fourth to a cash
collateral account in respect of outstanding LOC Obligations.  Within the
parameters of the applications set forth above, prepayments shall be applied
first to Base Rate Loans and then to LIBOR Rate Loans in direct order of
Interest Period maturities.  All prepayments under this Section 2.8(b) shall be
subject to Section 2.17 and be accompanied by interest on the principal amount
prepaid through the date of prepayment.

 

Notwithstanding the foregoing provisions of this Section 2.8, if at any time any
prepayment of the Loans pursuant to Section 2.8 would result in LIBOR Rate Loans
being prepaid other than on the last day of an Interest Period with respect
thereto, then the Borrower, so long as no Event of Default shall have occurred
and be continuing, may deposit the amount that otherwise would have been paid in
respect of such LIBOR Rate Loans with the Administrative Agent to be held as
security for the obligation of the Borrower to make such prepayment pursuant to
a cash collateral agreement to be entered into on terms reasonably satisfactory
to the Administrative Agent, with such cash collateral to be directly applied
upon the first occurrence thereafter of the last day of any Interest Period with
respect to such LIBOR Rate Loans.

 

(c)                                  Hedging Obligations Unaffected.  Any
prepayment made pursuant to this Section 2.8 shall not affect the Borrower’s
obligation to continue to make payments under any Hedging Agreement, which shall
remain in full force and effect notwithstanding such prepayment, subject to the
terms of such Hedging Agreement.

 

Section 2.9                                   Default Rate and Payment Dates.

 

(a)                                  Subject to Section 7.3, (i) immediately
upon the occurrence and during the continuance of an Event of Default under
Section 7.1(a), (e) or (j), or (ii) at the election of the Required Lenders,
upon the occurrence and during the continuance of any other Event of Default,
(A) the Borrower shall no longer have the option to request LIBOR Rate Loans,
Swingline Loans or Letters of Credit, (B) all outstanding LIBOR Rate Loans shall
bear interest at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable Percentage) then applicable to LIBOR Rate Loans until
the end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Percentage) then
applicable to Base Rate Loans, (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Credit Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Percentage) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Credit Document and
(D) all accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent.  Interest shall continue to accrue on the Obligations
after the filing by or against the Borrower of any petition seeking any relief
in bankruptcy or under any act or law pertaining to insolvency or debtor relief,
whether state, federal or foreign.

 

(b)                                 Interest on each Loan shall be payable in
arrears on each Interest Payment Date; provided that interest accruing pursuant
to paragraph (a) of this Section 2.9 shall be payable from time to time on
demand.

 

41

--------------------------------------------------------------------------------


 

Section 2.10                            Conversion Options.

 

(a)                                  The Borrower may, in the case of Revolving
Loans and the Term Loan, elect from time to time to convert Base Rate Loans to
LIBOR Rate Loans, by giving the Administrative Agent at least three Business
Days’ prior irrevocable written notice of such election.  A form of Notice of
Conversion/ Extension is attached as Exhibit 1.1(e).  If the date upon which a
Base Rate Loan is to be converted to a LIBOR Rate Loan is not a Business Day,
then such conversion shall be made on the next succeeding Business Day and
during the period from such last day of an Interest Period to such succeeding
Business Day such Loan shall bear interest as if it were a Base Rate Loan.  All
or any part of outstanding Base Rate Loans may be converted as provided herein,
provided that (i) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing and (ii) partial
conversions to LIBOR Rate Loans shall be in an aggregate principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof.

 

(b)                                 Any LIBOR Rate Loans may be continued as
such upon the expiration of an Interest Period with respect thereto by
compliance by the Borrower with the notice provisions contained in
Section 2.10(a); provided, that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, in which case
such Loan shall be automatically converted to a Base Rate Loan at the end of the
applicable Interest Period with respect thereto.  If the Borrower shall fail to
give timely notice of an election to continue a LIBOR Rate Loan, or the
continuation of LIBOR Rate Loans is not permitted hereunder, such LIBOR Rate
Loans shall be automatically converted to Base Rate Loans at the end of the
applicable Interest Period with respect thereto.

 

Section 2.11                            Computation of Interest and Fees.

 

(a)                                  Interest payable hereunder with respect to
Base Rate Loans based on the Prime Rate shall be calculated on the basis of a
year of 365 days (or 366 days, as applicable) for the actual days elapsed.  All
other fees, interest and all other amounts payable hereunder shall be calculated
on the basis of a 360 day year for the actual days elapsed.  The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination thereof. 
Any change in the interest rate on a Loan resulting from a change in the Base
Rate shall become effective as of the opening of business on the day on which
such change in the Base Rate shall become effective.  The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of the
effective date and the amount of each such change.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the computations used by the
Administrative Agent in determining any interest rate.

 

(c)                                  It is the intent of the Lenders and the
Credit Parties to conform to and contract in strict compliance with applicable
usury law from time to time in effect.  All agreements between the Lenders and
the Credit Parties are hereby limited by the provisions of this paragraph which
shall override and control all such agreements, whether now existing or
hereafter arising and whether written or oral.  In no way, nor in any event or
contingency (including but not limited to prepayment or acceleration of the
maturity of any Obligation), shall the interest taken, reserved, contracted for,
charged, or received under this Agreement, under the Notes or otherwise, exceed

 

42

--------------------------------------------------------------------------------


 

the maximum nonusurious amount permissible under applicable law.  If, from any
possible construction of any of the Credit Documents or any other document,
interest would otherwise be payable in excess of the maximum nonusurious amount,
any such construction shall be subject to the provisions of this paragraph and
such interest shall be automatically reduced to the maximum nonusurious amount
permitted under applicable law, without the necessity of execution of any
amendment or new document.  If any Lender shall ever receive anything of value
which is characterized as interest on the Loans under applicable law and which
would, apart from this provision, be in excess of the maximum nonusurious
amount, an amount equal to the amount which would have been excessive interest
shall, without penalty, be applied to the reduction of the principal amount
owing on the Loans and not to the payment of interest, or refunded to the
Borrower or the other payor thereof if and to the extent such amount which would
have been excessive exceeds such unpaid principal amount of the Loans.  The
right to demand payment of the Loans or any other Indebtedness evidenced by any
of the Credit Documents does not include the right to receive any interest which
has not otherwise accrued on the date of such demand, and the Lenders do not
intend to charge or receive any unearned interest in the event of such demand. 
All interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

 

Section 2.12                            Pro Rata Treatment and Payments.

 

(a)                                  Each borrowing of Revolving Loans and any
reduction of the Revolving Commitments shall be made pro rata according to the
respective Revolving Commitment Percentages of the Lenders.  Each payment (other
than prepayments) of principal or interest under this Agreement or any Note
shall be applied pro rata, first, to any fees then due and owing by the Borrower
pursuant to Section 2.6, second, to interest then due and owing hereunder and
under the Notes and, third, to principal then due and owing hereunder and under
the Notes.  Each payment on account of any fees pursuant to Section 2.6 shall be
made pro rata in accordance with the respective amounts due and owing (except as
to the portion of the Letter of Credit retained by the Issuing Lender and the
Issuing Lender Fees).  Each optional prepayment of the Loans shall be applied in
accordance with Section 2.8(a) and each mandatory prepayment of the Loans shall
be applied in accordance with Section 2.8(b).  Prepayments made pursuant to
Section 2.15 shall be applied in accordance with such section.  All payments
(including prepayments) to be made by the Borrower on account of principal,
interest and fees shall be made without defense, set-off or counterclaim (except
as provided in Section 2.18(b)) and shall be made to the Administrative Agent
for the account of the Lenders at the Administrative Agent’s office specified in
Section 9.2 in Dollars and in immediately available funds not later than
12:00 Noon on the date when due.  The Administrative Agent shall distribute such
payments to the Lenders entitled thereto promptly upon receipt in like funds as
received.  If any payment hereunder (other than payments on the LIBOR Rate
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day, and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension.  If any payment on a LIBOR Rate Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.

 

Notwithstanding the foregoing, if there exists a Defaulting Lender each payment
by the Borrower             to such Defaulting Lender hereunder shall be applied
in accordance with Section 2.21(b).

 

43

--------------------------------------------------------------------------------

 


 

(b)                                 Allocation of Payments After Event of
Default. Notwithstanding any other provisions of this Agreement to the contrary,
after the exercise of remedies by the Administrative Agent or the Lenders
pursuant to Section 7.2 (or after the Commitments shall automatically terminate
and the Loans (with accrued interest thereon) and all other amounts under the
Credit Documents (including without limitation the maximum amount of all
contingent liabilities under Letters of Credit) shall automatically become due
and payable in accordance with the terms of such Section), all amounts collected
or received by the Administrative Agent or any Lender on account of the Secured
Obligations or any other amounts outstanding under any of the Credit Documents
or in respect of the Collateral shall be paid over or delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral under or pursuant to the terms of the Security
Documents;

 

SECOND, to payment of any fees owed to the Administrative Agent;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ and consultants’ fees) of
each of the Lenders in connection with enforcing its rights under the Credit
Documents or otherwise with respect to the Secured Obligations owing to such
Lender;

 

FOURTH, to the payment of all of the Secured Obligations consisting of accrued
fees and interest, and including with respect to any Secured Hedging Agreement
and any Secured Cash Management Agreement, any fees, premiums and scheduled
periodic payments due under such Secured Hedging Agreement and such Secured Cash
Management Agreement and any interest accrued thereon;

 

FIFTH, to the payment of the outstanding principal amount of the Secured
Obligations and the payment or cash collateralization of the outstanding LOC
Obligations, and including with respect to any Secured Hedging Agreement and any
Secured Cash Management Agreement, any breakage, termination or other payments
due under such Secured Hedging Agreement and such Secured Cash Management
Agreement and any interest accrued thereon;

 

SIXTH, to all other Secured Obligations and other obligations which shall have
become due and payable under the Credit Documents or otherwise and not repaid
pursuant to clauses “FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans, LOC
Obligations and obligations outstanding under the Hedge Agreements (if any)
permitted by Section 6.1(e) held by such Lender (and its Affiliates in the case
of Hedge Agreement obligations) bears to the aggregate then outstanding Loans,
LOC Obligations and obligations outstanding under the Hedge Agreements between
any Credit Party and any Lender or any Affiliate of a Lender that are permitted
by Section 6.1(e)) of amounts available to be applied

 

44

--------------------------------------------------------------------------------


 

pursuant to clauses “FOURTH” and “FIFTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (A) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section 2.12(b).  Notwithstanding the foregoing terms of this Section 2.12, only
Collateral proceeds and payments under the Guaranty (as opposed to ordinary
course principal, interest and fee payments hereunder) shall be applied to
obligations under any Secured Hedging Agreement and any Secured Cash Management
Agreement.

 

Section 2.13                            Obligations of Lenders.

 

(a)                                  Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with the terms hereof
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the daily
average Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(b)                                 Unless the Administrative Agent shall have
been notified in writing by the Borrower, prior to the date on which any payment
is due from it hereunder (which notice shall be effective upon receipt) that the
Borrower does not intend to make such payment, the Administrative Agent may
assume that the Borrower has made such payment when due, and the Administrative
Agent may in reliance upon such assumption (but shall not be required to) make
available to each Lender on such payment date an amount equal to the portion of
such assumed payment to which such Lender is entitled hereunder, and if the
Borrower has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, repay to the Administrative Agent the amount made
available to such Lender.  If such amount is repaid to the Administrative Agent
on a date after the date such amount was made available to such Lender, such
Lender shall pay to the Administrative Agent on demand interest on such amount
in respect of each day from the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is recovered by the
Administrative Agent at a per annum rate equal to the Federal Funds Rate.

 

45

--------------------------------------------------------------------------------


 

(c)                                  The obligations of the Lenders under this
Agreement to make the Loans and issue or participate in Letters of Credit are
several and are not joint or joint and several.  The failure of any Lender to
make available its Commitment Percentage of any Loan requested by the Borrower
shall not relieve it or any other Lender of its obligation, if any, hereunder to
make its Commitment Percentage of such Loan available on the borrowing date, but
no Lender shall be responsible for the failure of any other Lender to make its
Commitment Percentage of such Loan available on the borrowing date.

 

(d)                                 A certificate of the Administrative Agent
submitted to the Borrower or any Lender with respect to any amount owing under
this Section 2.13 shall be conclusive in the absence of manifest error.

 

Section 2.14                            Inability to Determine Interest Rate.

 

Notwithstanding any other provision of this Agreement, if (i) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining the
LIBOR Rate for such Interest Period with respect to a proposed LIBOR Rate Loan
or any Base Rate Loan as to which the interest rate is determined with reference
to LIBOR, or (ii) the Required Lenders shall reasonably determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
funding LIBOR Rate Loans that the Borrower has requested be outstanding as a
LIBOR Rate Loan during such Interest Period or a Base Rate Loan as to which the
interest rate is determined with reference to LIBOR, the Administrative Agent
shall forthwith give telephone notice of such determination, confirmed in
writing, to the Borrower, and the Lenders at least two Business Days prior to
the first day of such Interest Period.  Unless the Borrower shall have notified
the Administrative Agent upon receipt of such telephone notice that they wish to
rescind or modify their request regarding such LIBOR Rate Loans or Base Rate
Loans as to which the interest rate is determined with reference to LIBOR, any
Loans that were requested to be made as LIBOR Rate Loans or Base Rate Loans as
to which the interest rate is determined with reference to LIBOR shall be made
as Base Rate Loans as to which the interest rate is not determined by reference
to LIBOR and any Loans that were requested to be converted into or continued as
LIBOR Rate Loans shall remain as or be converted into Base Rate Loans as to
which the interest rate is not determined by reference to LIBOR.  Until any such
notice has been withdrawn by the Administrative Agent, no further Loans shall be
made as, continued as, or converted into, LIBOR Rate Loans for the Interest
Periods so affected or Base Rate Loans as to which the interest rate is
determined with reference to LIBOR.

 

Section 2.15                            Illegality.

 

Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for such Lender or its LIBOR Lending Office to make or
maintain LIBOR Rate Loans as contemplated by this Agreement or to obtain in the
interbank eurodollar market through its LIBOR Lending Office the funds with
which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Borrower thereof, (b) the commitment of such Lender
hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans, if any, shall
be converted on the last day of the Interest Period for such Loans or within
such earlier period as required by law as Base Rate Loans.  The Borrower hereby
agrees to promptly pay any Lender, upon its demand, any additional amounts
necessary to compensate such Lender for actual and direct costs (but not
including anticipated profits) reasonably incurred by such Lender in making any
repayment in accordance with this

 

46

--------------------------------------------------------------------------------


 

Section including, but not limited to, any interest or fees payable by such
Lender to lenders of funds obtained by it in order to make or maintain its LIBOR
Rate Loans hereunder.  A certificate as to any additional amounts payable
pursuant to this Section submitted by such Lender, through the Administrative
Agent, to the Borrower shall be conclusive in the absence of manifest error. 
Each Lender agrees to use reasonable efforts (including reasonable efforts to
change its LIBOR Lending Office) to avoid or to minimize any amounts which may
otherwise be payable pursuant to this Section; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender in its sole discretion to be
material.

 

Section 2.16                            Requirements of Law.

 

(a)                                  If any Change in Law:

 

(i)                                     shall subject such Lender to any tax of
any kind whatsoever with respect to any Letter of Credit or any application
relating thereto, any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for tax on the
overall net income of such Lender and changes in the rate of such tax);

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender which is not otherwise included in the
determination of the LIBOR Rate hereunder; or

 

(iii)                               shall impose on such Lender any other
condition;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans, Base Rate Loans as to which the interest
rate is determined with reference to LIBOR or the Letters of Credit or to reduce
any amount receivable hereunder or under any Note, LIBOR Rate Loan or Letter of
Credit, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such additional cost or reduced amount receivable which such Lender reasonably
deems to be material as determined by such Lender with respect to its LIBOR Rate
Loans, as to which the interest rate is determined with reference to LIBOR or
Letters of Credit.  A certificate as to any additional amounts payable pursuant
to this Section submitted by such Lender, through the Administrative Agent, to
the Borrower shall be conclusive in the absence of manifest error.  Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
Domestic Lending Office or LIBOR Lending Office, as the case may be) to avoid or
to minimize any amounts which might otherwise be payable pursuant to this
paragraph of this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or other disadvantages
deemed by such Lender to be material.

 

(b)                                 If any Lender shall have reasonably
determined that any Change in Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed by such

 

47

--------------------------------------------------------------------------------


 

Lender to be material, then from time to time, within fifteen (15) days after
demand by such Lender, the Borrower shall pay to such Lender such additional
amount as shall be certified by such Lender as being required to compensate it
for such reduction.  Such a certificate as to any additional amounts payable
under this Section submitted by a Lender (which certificate shall include a
description of the basis for the computation), through the Administrative Agent,
to the Borrower shall be conclusive absent manifest error.

 

(c)                                  The agreements in this Section 2.16 shall
survive the termination of this Agreement and payment of the Notes and all other
amounts payable hereunder.

 

Section 2.17                            Indemnity.

 

The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Borrower in payment of the principal
amount of or interest on any Loan by such Lender in accordance with the terms
hereof, (b) default by the Borrower in accepting a borrowing after the Borrower
has given a notice in accordance with the terms hereof, (c) default by the
Borrower in making any prepayment after the Borrower has given a notice in
accordance with the terms hereof, and/or (d) the making by the Borrower of a
prepayment of a Loan, or the conversion thereof, on a day which is not the last
day of the Interest Period with respect thereto, in each case including, but not
limited to, any such loss or expense arising from interest or fees payable by
such Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder.  A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error.  The agreements
in this Section shall survive termination of this Agreement and payment of the
Notes and all other amounts payable hereunder.

 

Section 2.18                            Taxes.

 

(a)                                  All payments made by the Borrower hereunder
or under any Note shall be, except as provided in Section 2.18(b), made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any Governmental Authority or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding any tax imposed on or measured by the net income or profits of a
Lender pursuant to the laws of the jurisdiction in which it is organized or the
jurisdiction in which the principal office or applicable lending office of such
Lender is located or any subdivision thereof or therein) and all interest,
penalties or similar liabilities with respect thereto (all such non-excluded
taxes, levies, imposts, duties, fees, assessments or other charges being
referred to collectively as “Taxes”).  If any Taxes are so levied or imposed,
the Borrower agrees to pay the full amount of such Taxes, and such additional
amounts as may be necessary so that every payment of all amounts due under this
Agreement or under any Note, after withholding or deduction for or on account of
any Taxes, will not be less than the amount provided for herein or in such
Note.  The Borrower will furnish to the Administrative Agent as soon as
practicable after the date the payment of any Taxes is due pursuant to
applicable law certified copies (to the extent reasonably available and required
by law) of tax receipts evidencing such payment by the Borrower.  The Borrower
agrees to indemnify and hold harmless each Lender, and reimburse such Lender
upon its written request, for the amount of any Taxes so levied or imposed and
paid by such Lender.

 

(b)                                 Each Foreign Lender agrees to deliver to the
Borrower and the Administrative Agent on or prior to the Closing Date, or in the
case of a Lender that is an assignee or transferee of an interest under this
Agreement pursuant to Section 9.6 (unless the respective Lender was

 

48

--------------------------------------------------------------------------------


 

already a Lender hereunder immediately prior to such assignment or transfer), on
the date of such assignment or transfer to such Lender, (i) if the Lender is a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN or
W-8ECI (or successor forms) certifying such Lender’s entitlement to a complete
exemption from United States withholding tax with respect to payments to be made
under this Agreement and under any Note, or (ii) if the Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, either Internal Revenue
Service Form W-8BEN or W-8ECI as set forth in clause (i) above, or (x) a
certificate substantially in the form of Exhibit 2.18 (any such certificate, a
“Tax Exempt Certificate”) and (y) two accurate and complete original signed
copies of Internal Revenue Service Form W-8 (or successor form) certifying such
Lender’s entitlement to an exemption from United States withholding tax with
respect to payments of interest to be made under this Agreement and under any
Note.  In addition, each Lender agrees that it will deliver upon the Borrower’s
request updated versions of the foregoing, as applicable, whenever the previous
certification has become obsolete or inaccurate in any material respect,
together with such other forms as may be required in order to confirm or
establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax with respect to payments under this
Agreement and any Note.  Notwithstanding anything to the contrary contained in
Section 2.18(a), but subject to the immediately succeeding sentence, (x) the
Borrower shall be entitled, to the extent it is required to do so by law, to
deduct or withhold Taxes imposed by the United States (or any political
subdivision or taxing authority thereof or therein) from interest, fees or other
amounts payable hereunder for the account of any Foreign Lender for U.S. Federal
income tax purposes to the extent that such Lender has not provided to the
Borrower U.S. Internal Revenue Service Forms that establish a complete exemption
from such deduction or withholding and (y) the Borrower shall not be obligated
pursuant to Section 2.18(a) hereof to gross-up payments to be made to a Lender
in respect of Taxes imposed by the United States if (I) such Lender has not
provided to the Borrower the Internal Revenue Service Forms required to be
provided to the Borrower pursuant to this Section 2.18(b) or (II) in the case of
a payment, other than interest, to a Lender described in clause (ii) above, to
the extent that such Forms do not establish a complete exemption from
withholding of such Taxes.  Notwithstanding anything to the contrary contained
in the preceding sentence or elsewhere in this Section 2.18, the Borrower agrees
to pay additional amounts and to indemnify each Lender in the manner set forth
in Section 2.18(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the immediately preceding sentence as a result of any changes
after the Closing Date in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of Taxes.

 

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Requirements of Law of any other
jurisdiction, duly executed and completed by such Lender, as are required under
such Requirements of Law and which such Lender is able to lawfully complete and
deliver, to confirm such Lender’s entitlement to any available exemption from,
or reduction of, applicable withholding taxes in respect of all payments to be
made to such Lender outside of the U.S. by the Borrower pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in such other jurisdiction.  Each Lender shall promptly (i) notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any such  claimed exemption or reduction,

 

49

--------------------------------------------------------------------------------


 

and (ii) take such steps as shall not be materially disadvantageous to it, in
the sole judgment of such Lender, and as may be reasonably necessary (including
the re-designation of its LIBOR Lending Office) to avoid any requirement of
applicable Requirements of Law of any such jurisdiction that the Borrower make
any deduction or withholding for taxes from amounts payable to such Lender. 
Additionally, the Borrower shall promptly deliver to the Administrative Agent or
any Lender, as the Administrative Agent or such Lender shall reasonably request,
on or prior to the Closing Date, and in a timely fashion thereafter, such
documents and forms required by any relevant taxing authorities under the
Requirements of Law of any jurisdiction, duly executed and completed by the
Borrower, as are required to be furnished by such Lender or the Administrative
Agent under such Requirements of Law in connection with any payment by the
Administrative Agent or any Lender of Taxes or other Taxes, or otherwise in
connection with the Credit Documents, with respect to such jurisdiction.

 

(c)                                  Each Lender agrees to use reasonable
efforts (including reasonable efforts to change its Domestic Lending Office or
LIBOR Lending Office, as the case may be) to avoid or to minimize any amounts
which might otherwise be payable pursuant to this Section; provided, however,
that such efforts shall not cause the imposition on such Lender of any
additional costs or other disadvantages deemed by such Lender in its sole
discretion to be material.

 

(d)                                 If the Borrower pays any additional amount
pursuant to this Section 2.18 with respect to a Lender, such Lender shall use
reasonable efforts to obtain a refund of tax or credit against its tax
liabilities on account of such payment; provided that such Lender shall have no
obligation to use such reasonable efforts if either (i) it is in an excess
foreign tax credit position or (ii) it believes in good faith, in its sole
discretion, that claiming a refund or credit would cause adverse tax
consequences to it.  In the event that such Lender receives such a refund or
credit, such Lender shall pay to the Borrower an amount that such Lender
reasonably determines is equal to the net tax benefit obtained by such Lender as
a result of such payment by the Borrower.  In the event that no refund or credit
is obtained with respect to the Borrower’s payments to such Lender pursuant to
this Section 2.18, then such Lender shall upon request provide a certification
that such Lender has not received a refund or credit for such payments.  Nothing
contained in this Section 2.18(d) shall require a Lender to disclose or detail
the basis of its calculation of the amount of any tax benefit or any other
amount or the basis of its determination referred to in the proviso to the first
sentence of this Section 2.18(d) to the Borrower or any other party.

 

(e)                                  The agreements in this Section 2.18 shall
survive the termination of this Agreement and the payment of the Notes and all
other amounts payable hereunder.

 

Section 2.19                            Indemnification; Nature of Issuing
Lender’s Duties.

 

(a)                                  In addition to its other obligations under
Section 2.3, the Borrower hereby agrees to protect, indemnify, pay and save each
Issuing Lender harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) that the Issuing Lender may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit or
(ii) the failure of the Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority (all
such acts or omissions, herein called “Government Acts”).

 

(b)                                 As between the Borrower and the Issuing
Lender, the Borrower shall assume all risks of the acts, omissions or misuse of
any Letter of Credit by the beneficiary thereof.  The Issuing Lender shall not
be responsible:  (i) for the form, validity, sufficiency, accuracy,

 

50

--------------------------------------------------------------------------------


 

genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of a Letter of Credit to comply fully with conditions
required in order to draw upon a Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (v) for
errors in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of the Issuing Lender,
including, without limitation, any Government Acts.  None of the above shall
affect, impair, or prevent the vesting of the Issuing Lender’s rights or powers
hereunder.

 

(c)                                  In furtherance and extension and not in
limitation of the specific provisions hereinabove set forth, any action taken or
omitted by the Issuing Lender, under or in connection with any Letter of Credit
or the related certificates, if taken or omitted in good faith, shall not put
such Issuing Lender under any resulting liability to the Borrower.  It is the
intention of the parties that this Agreement shall be construed and applied to
protect and indemnify the Issuing Lender against any and all risks involved in
the issuance of the Letters of Credit, all of which risks are hereby assumed by
the Borrower, including, without limitation, any and all risks of the acts or
omissions, whether rightful or wrongful, of any Government Authority.  The
Issuing Lender shall not, in any way, be liable for any failure by the Issuing
Lender or anyone else to pay any drawing under any Letter of Credit as a result
of any Government Acts or any other cause beyond the control of the Issuing
Lender.

 

(d)                                 Nothing in this Section 2.19 is intended to
limit the reimbursement obligation of the Borrower contained in
Section 2.3(d) hereof.  The obligations of the Borrower under this Section 2.19
shall survive the termination of this Agreement.  No act or omissions of any
current or prior beneficiary of a Letter of Credit shall in any way affect or
impair the rights of the Issuing Lender to enforce any right, power or benefit
under this Agreement.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Section 2.19, the Borrower shall have no obligation to
indemnify any Issuing Lender in respect of any liability incurred by such
Issuing Lender arising out of the gross negligence or willful misconduct of the
Issuing Lender (including action not taken by an Issuing Lender), as determined
by a court of competent jurisdiction.

 

Section 2.20                            Extension of Maturity Date.

 

(a)                                  Requests for Extension.  The Borrower may,
up to two times prior to the Revolver Maturity Date during the term of this
Credit Agreement, by notice to the Administrative Agent (who shall promptly
notify the Lenders) not earlier than 60 days and not later than 30 days prior to
any anniversary of the Closing Date that occurs prior to the Revolver Maturity
Date, request that each Revolving Lender consent to extend the Revolver Maturity
Date for an additional one year from the Revolver Maturity Date then in effect
hereunder (the “Existing Maturity Date”).

 

(b)                                 Lender Elections to Extend.  Each Revolving
Lender, acting in its sole and individual discretion, shall, by notice to the
Administrative Agent given not later than the date (the “Notice Date”) that is
15 days prior to the applicable anniversary of the Closing Date, advise the

 

51

--------------------------------------------------------------------------------


 

Administrative Agent whether or not such Revolving Lender agrees to such
extension.  Each Lender that determines not to so extend the Revolver Maturity
Date (a “Non-Extending Lender”) shall notify the Administrative Agent of such
fact promptly after such determination (but in any event no later than the
Notice Date).  Any Revolving Lender that does not advise the Administrative
Agent on or before the Notice Date shall be deemed to be a Non-Extending
Lender.  The election of any Revolving Lender to agree to such extension shall
not obligate any other Revolving Lender to so agree.

 

(c)                                  Notification by Administrative Agent.  The
Administrative Agent shall notify the Borrower of each Revolving Lender’s
determination under this Section no later than the date 15 days prior to the
applicable anniversary of the Closing Date (or, if such date is not a Business
Day, on the next preceding Business Day).

 

(d)                                 Additional Commitment Lenders.  The Borrower
shall have the right on or before the applicable anniversary of the Closing Date
to replace each Non-Extending Lender with one or more institutions (each, an
“Additional Commitment Lender”) (i) that is an existing Revolving Lender (and,
if any such Additional Commitment Lender is already a Revolving Lender, the
Revolving Commitment it assumes from such Non-Extending Lender shall be in
addition to such Revolving Lender’s Revolving Commitment hereunder on such date,
provided that each Revolving Lender shall have no obligation to increase its
Commitment or become an Additional Commitment Lender) or (ii) that is not an
existing Revolving Lender; provided that any such institution (A) must conform
with the requirements contained in Section 9.6(c), (B) must be acceptable to the
Administrative Agent (which approval shall not be unreasonably withheld or
delayed) and (C) must become a Revolving Lender under this Credit Agreement by
execution and delivery of an appropriate joinder agreement or of counterparts to
this Credit Agreement in a manner acceptable to the Borrower and the
Administrative Agent.

 

(e)                                  Minimum Extension Requirement.  If (and
only if) the total of the Revolving Commitments of the Revolving Lenders that
have agreed so to extend the Revolver Maturity Date plus the additional
Revolving Commitments of the Additional Commitment Lenders equals at least 51%
of the aggregate amount of the Revolving Committed Amount in effect immediately
prior to the applicable anniversary of the Closing Date, then, effective as of
the applicable anniversary of the Closing Date, the Revolver Maturity Date shall
be extended to the date falling one year after the Existing Maturity Date
(except that, if such date is not a Business Day, such Revolver Maturity Date as
so extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Revolving Lender” for all purposes
of this Agreement.

 

(f)                                    Conditions to Effectiveness of
Extensions.  Notwithstanding the foregoing, the extension of the Revolver
Maturity Date pursuant to this Section shall not be effective unless:

 

(i)                                     no Default or Event of Default shall
have occurred and be continuing on the date of such extension and after giving
effect thereto;

 

(ii)                                  the representations and warranties
contained in this Agreement are true and correct on and as of the date of such
extension and after giving effect thereto, as though made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date);

 

(iii)                               with respect to each Non-Extending Lender,
on the Existing Maturity Date (as in effect prior to such extension), the
Borrower shall prepay (provided that any such prepayment shall be subject to
Section 2.17) all Borrower Obligations owing to such

 

52

--------------------------------------------------------------------------------


 

Non-Extending Lender and, if such Non-Extending Lender has not been replaced by
an Additional Commitment Lender, the Revolving Committed Amount shall be reduced
by an amount equal to such Non-Extending Lender’s Revolving Commitment;

 

(iv)                              on the Existing Maturity Date (as in effect
prior to such extension), if any Non-Extending Lender has not been replaced by
an Additional Commitment Lender, the Borrower shall prepay (provided that any
such prepayment shall be subject to Section 2.17) one or more existing Revolving
Loans in an amount necessary such that, after giving effect to the extension of
the Revolver Maturity Date, each Revolving Lender and each Additional Commitment
Lender will hold its Revolving Commitment Percentage (based on its share of the
revised Revolving Committed Amount) of outstanding Revolving Loans;

 

(v)                                 on the Existing Maturity Date (as in effect
prior to such extension), the Borrower shall prepay (provided that any such
prepayment shall be subject to Section 2.17) one or more existing Revolving
Loans or cash collateralize Letters of Credit in an amount necessary such that,
after giving effect to the extension of the Revolver Maturity Date, the
aggregate amount of LOC Obligations outstanding plus Revolving Loans outstanding
plus Swingline Loans outstanding shall not exceed the Revolving Committed
Amount; and

 

(vi)                              since the date of the most recent annual
audited financial statements delivered pursuant to Section 5.1(a), no event or
condition shall have occurred that has had or could be reasonably expected to
have a Material Adverse Effect.

 

Section 2.21                            Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(a)                                  Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 9.1.

 

(b)                                 Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, or otherwise, and including any amounts made available to the
Administrative Agent for the account of such Defaulting Lender pursuant to
Section 9.7), shall be applied at such time or times as may be determined by the
Administrative Agent as follows:  first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Lender and/or the Swingline Lender hereunder; third, if so
determined by the Administrative Agent or requested by the Issuing Lender and/or
the Swingline Lender, to be held as cash collateral for future funding
obligations of such Defaulting Lender of any participation in any Swingline Loan
or Letter of Credit; fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of such Defaulting
Lender to fund Loans under this

 

53

--------------------------------------------------------------------------------

 


 

Agreement; sixth, to the payment of any amounts owing to the Administrative
Agent, the Lenders, the Issuing Lender or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by the Administrative
Agent, any Lender, the Issuing Lender or Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(i) such payment is a payment of the principal amount of any Revolving Loans or
funded participations in Swingline Loans or Letters of Credit in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(ii) such Revolving Loans or funded participations in Swingline Loans or Letters
of Credit were made at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Revolving
Loans of, and funded participations in Swingline Loans or Letters of Credit owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Revolving Loans of, or funded participations in Swingline Loans
or Letters of Credit owed to, such Defaulting Lender.  Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section 2.21(b) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(c)                                  Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
Non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swingline Loans pursuant to Section 2.4(b) and Section 2.3(c), the
“Revolving Commitment Percentage” of each Non-Defaulting Lender shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that (i) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default exists and (ii) the aggregate obligation of each Non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit and
Swingline Loans shall not exceed the positive difference, if any, of (A) the
Revolving Commitment of that Non-Defaulting Lender minus (B) the aggregate
outstanding principal amount of the Revolving Loans of that Lender.

 

(d)                                 Cash Collateral for Letters of Credit. 
Promptly on demand by the Issuing Lender or the Administrative Agent from time
to time, the Borrower shall deliver to the Administrative Agent cash collateral
in an amount sufficient to cover all Fronting Exposure with respect to the
Issuing Lender (after giving effect to Section 2.21(c)) on terms reasonably
satisfactory to the Administrative Agent and the Issuing Lender (and such cash
collateral shall be in Dollars).  Any such cash collateral shall be deposited in
a separate account with the Administrative Agent, subject to the exclusive
dominion and control of the Administrative Agent, as collateral (solely for the
benefit of the Issuing Lender) for the payment and performance of each
Defaulting Lender’s Revolving Commitment Percentage of outstanding LOC
Obligations.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Lender immediately for each Defaulting Lender’s
Revolving Commitment Percentage of any drawing under any Letter of Credit which
has not otherwise been reimbursed by the Borrower or such Defaulting Lender.

 

(e)                                  Prepayment of Swingline Loans.  Promptly on
demand by the Swingline Lender or the Administrative Agent from time to time,
the Borrower shall prepay Swingline Loans in an

 

54

--------------------------------------------------------------------------------


 

amount of all Fronting Exposure with respect to the Swingline Lender (after
giving effect to Section 2.21(c)).

 

(f)                                    Certain Fees.  For any period during
which such Lender is a Defaulting Lender, such Defaulting Lender (i) shall not
be entitled to receive any Commitment Fee pursuant to Section 2.6(a) (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to such Defaulting Lender) and (ii) shall not be
entitled to receive any letter of credit commissions pursuant to
Section 2.6(b) otherwise payable to the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided cash collateral or other credit support arrangements satisfactory to
the Issuing Lender pursuant to Section 2.21(d), but instead, the Borrower shall
pay to the Non-Defaulting Lenders the amount of such letter of credit
commissions in accordance with the upward adjustments in their respective
Revolving Commitment Percentages allocable to such Letter of Credit pursuant to
Section 2.21(c), with the balance of such fee, if any, payable to the Issuing
Lender for its own account.

 

(g)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Swingline Lender and the Issuing Lender agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the date specified in such notice and subject to
any conditions set forth therein (which may include arrangements with respect to
any cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Revolving Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their Revolving Commitment Percentages (without giving effect to
Section 2.21(c)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, the Credit Parties hereby represent and warrant to
the Administrative Agent and to each Lender that:

 

Section 3.1                                   Financial Condition.

 

(a)                                  The audited consolidated financial
statements of the Parent and its Subsidiaries for the fiscal year ended
December 26, 2010:

 

(A)                              were prepared in accordance with GAAP (to the
extent applicable) consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein;

 

55

--------------------------------------------------------------------------------


 

(B)                                fairly present the financial condition of the
Parent and its Subsidiaries as of the date or dates thereof (subject to normal
year-end adjustments) and results of operations for the period covered thereby;
and

 

(C)                                show all Indebtedness and other liabilities
in excess of $500,000 in aggregate principal amount, direct or contingent, of
the Parent and its Subsidiaries as of the date thereof, including liabilities
for taxes, commitments and other contingent obligations.

 

(b)                                 The written projections of the Parent and
its Subsidiaries through fiscal year 2015 provided to the Administrative Agent
on or before the Closing Date have been prepared in good faith based upon
reasonable assumptions.

 

Section 3.2                                   No Change.

 

Since December 26, 2010 (and, after delivery of annual audited financial
statements in accordance with Section 5.1(a), from the date of the most recently
delivered annual audited financial statements) there has been no development or
event which, individually or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect.

 

Section 3.3                                   Corporate Existence; Compliance
with Law.

 

Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
requisite corporate power, authority and right to own and operate all its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified to conduct
business and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification except to the extent that the failure to so qualify
or be in good standing could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

Section 3.4                                   Corporate Power; Authorization;
Enforceable Obligations.

 

Each of the Credit Parties has full corporate power, authority and right to
execute, deliver and perform the Credit Documents to which it is party and has
taken all necessary limited liability company or corporate action to authorize
the execution, delivery and performance by it of the Credit Documents to which
it is party.  No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the borrowings hereunder or with the execution,
delivery or performance of any Credit Document by the Credit Parties (other than
those which have been obtained) or with the validity or enforceability of any
Credit Document against the Credit Parties (except such filings as are necessary
in connection with the perfection of the Liens created by such Credit
Documents).  Each Credit Document to which it is a party has been duly executed
and delivered on behalf of each of the Credit Parties.  Each Credit Document to
which it is a party constitutes a legal, valid and binding obligation of each of
the Credit Parties, enforceable against such Credit Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

56

--------------------------------------------------------------------------------


 

Section 3.5                                   Compliance with Laws; No Conflict;
No Default.

 

(a)                                  The execution, delivery and performance by
each Credit Party of the Credit Documents to which such Credit Party is a party,
in accordance with their respective terms, the borrowings hereunder and the
transactions contemplated hereby do not and will not, by the passage of time,
the giving of notice or otherwise, (i) violate any Requirement of Law relating
to such Credit Party, (ii) conflict with, result in a breach of or constitute a
default under the articles of incorporation, bylaws, articles of organization,
operating agreement or other organizational documents of such Credit Party or
any material indenture, agreement or other instrument to which such Person is a
party or by which any of its properties may be bound or any license, permit or
other approval required by any Governmental Authority (collectively
“Governmental Approvals”) relating to such Person, except to the extent that
such conflict, breach or default with respect to any such indenture, agreement
or instrument could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Liens arising under the
Credit Documents.

 

(b)                                 Each Credit Party (i) (x) has all
Governmental Approvals required by law for it to conduct its business in all
material respects, each of which is in full force and effect, (y) each such
Governmental Approval is final and not subject to review on appeal and (z) each
such Governmental Approval is not the subject of any pending or, to the best of
its knowledge, threatened attack by direct or collateral proceeding, and (ii) is
in compliance with each Governmental Approval applicable to it and in compliance
with all other Requirements of Law relating to it or any of its respective
properties, in each case except to the extent the failure to obtain such
Governmental Approval or failure to comply with such Governmental Approval or
Requirement of Law could not reasonably be expected to have a Material Adverse
Effect.

 

(c)                                  None of the Credit Parties is in default
under or with respect to any of its Material Contracts, or any judgment, order
or decree to which it is a party, in any respect which could reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing.

 

Section 3.6                                   No Material Litigation.

 

Set forth on Schedule 3.6 is a list, as of the Closing Date, of any material
litigation, investigation, bankruptcy or insolvency, injunction, order or claim
affecting or relating to any Credit Party or any of its Subsidiaries, any such
Person’s properties or revenues, or any Credit Document that is pending or, to
the knowledge of the Credit Parties, threatened, by or against any Credit Party
or any of its Subsidiaries or against any of its or their respective properties
or revenues that has not been settled, dismissed, vacated, discharged or
terminated.  No litigation, investigation, bankruptcy or insolvency, injunction,
order or claim affecting or relating to any Credit Party or any of its
Subsidiaries, any such Person’s properties or revenues, or any Credit Document
is pending or, to the knowledge of the Credit Parties, threatened, by or against
any Credit Party or any of its Subsidiaries or against any of its or their
respective properties or revenues that has not been settled, dismissed, vacated,
discharged or terminated which could reasonably be expected to have a Material
Adverse Effect, and no judgments are outstanding which could reasonably be
expected to have a Material Adverse Effect.

 

Section 3.7                                   Investment Company Act; Etc.

 

No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  No Credit Party is

 

57

--------------------------------------------------------------------------------


 

a subject to regulation under the Federal Power Act, the Interstate Commerce
Act, or any federal or state statute or regulation limiting its ability to incur
the Secured Obligations.

 

Section 3.8                                   Margin Regulations.

 

No part of the proceeds of any Loan hereunder will be used directly or
indirectly for any purpose which violates, or which would be inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect.  The Credit
Parties (a) are not engaged, principally or as one of their important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” “margin stock” within the respective meanings of each of such
terms under Regulation U and (b) taken as a group do not own “margin stock”
except as identified in the financial statements referred to in Section 3.1 and
the aggregate value of all “margin stock” owned by the Credit Parties taken as a
group does not exceed 25% of the value of their assets.

 

Section 3.9                                   ERISA.

 

Except as set forth in Schedule 3.9, no Reportable Event has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code, including minimum
funding requirements under Code Section 430, except to the extent that any such
occurrence or failure to comply would not reasonably be expected to have a
Material Adverse Effect.  No termination of a Single Employer Plan has occurred
resulting in any liability that has remained underfunded, and no Lien in favor
of the PBGC or a Plan has arisen, during such five-year period which could
reasonably be expected to have a Material Adverse Effect.  The present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by an amount
which, as determined in accordance with GAAP, could reasonably be expected to
have a Material Adverse Effect.  Neither any Credit Party, nor any of its
Subsidiaries nor any Commonly Controlled Entity is currently subject to any
liability for a complete or partial withdrawal from a Multiemployer Plan which
could reasonably be expected to have a Material Adverse Effect.

 

Section 3.10                            Environmental Matters.

 

Except for exceptions to the following which, either individually or in the
aggregate, could not be reasonably expected to result in a Material Adverse
Effect:

 

(a)                                  To the knowledge of the Credit Parties, the
facilities and properties owned, leased or operated by the Credit Parties or any
of their Subsidiaries (the “Properties”) do not contain any Hazardous Materials
in amounts or concentrations which (i) constitute a violation of, or (ii) could
give rise to liability under, any Environmental Law.

 

(b)                                 The Properties and all operations of the
Credit Parties and their Subsidiaries at the Properties are in compliance, and
have in the last five years been in compliance, in all material respects with
all applicable Environmental Laws, and, to the knowledge of the Credit Parties,
there is no contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Credit Parties or any of their Subsidiaries (the “Business”).

 

(c)                                  No Credit Party nor any Subsidiary thereof
has received any written or actual notice of violation, alleged violation,
non-compliance, liability or potential liability regarding

 

58

--------------------------------------------------------------------------------


 

environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the Business, nor does any Credit Party nor any Subsidiary
thereof have knowledge or reason to believe that any such notice will be
received or is being threatened.

 

(d)                                 Hazardous Materials have not been
transported or disposed of from the Properties in violation of, or in a manner
or to a location which could give rise to liability under, any Environmental
Law, nor have any Hazardous Materials been generated, treated, stored or
disposed of at, on or under any of the Properties in violation of, or in a
manner that could give rise to liability under, any applicable Environmental
Law.

 

(e)                                  No judicial proceeding or governmental or
administrative action is pending or, to the knowledge of any Credit Party or any
Subsidiary thereof, threatened, under any Environmental Law to which the
Borrower or any other Credit Party or any Subsidiary is or will be named as a
party with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business.

 

(f)                                    There has been no release or threat of
release of Hazardous Materials at or from the Properties, or arising from or
related to the operations of the Borrower or any other Credit Party or any
Subsidiary in connection with the Properties or otherwise in connection with the
Business, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.

 

Section 3.11                            Purpose of Loans.

 

The proceeds of the Extensions of Credit shall be used solely by the Borrower as
follows:

 

(a)                                  with respect to the Loans, to (i) finance
restaurant construction costs, (ii) pay costs, fees and expenses in connection
with such new restaurant construction, (iii) refinance existing Indebtedness of
the Borrower, (iv) pay any fees and expenses in connection with this Agreement,
and (v) provide for the working capital and general corporate requirements of
the Parent, the Borrower and its Subsidiaries (including, without limitation,
Restricted Payments permitted hereunder and to finance Permitted Acquisitions);
and

 

(b)                                 the Letters of Credit shall be used only for
or in connection with appeal bonds, reimbursement obligations arising in
connection with surety and reclamation bonds, reinsurance, domestic or
international trade transactions and obligations not otherwise aforementioned
relating to transactions entered into by the applicable account party in the
ordinary course of business.

 

Section 3.12                            Subsidiaries.

 

Set forth on Schedule 3.12 is a complete and accurate list of all Subsidiaries
of the Credit Parties as of the Closing Date.  Information on the attached
Schedule includes state of incorporation or organization; the number of
authorized shares of each class of Capital Stock or other equity interests; the
number of outstanding shares of each class of Capital Stock or other equity
interests, the owner thereof and the percentage of such ownership; and the
number and effect, of all outstanding options, warrants, rights of conversion or
purchase and similar rights.  The outstanding Capital Stock and other equity
interests of all such Subsidiaries that is owned by a Credit Party is validly
issued, fully paid and non-assessable and is owned free and clear of all Liens
(other than those arising under or contemplated in connection with the Credit
Documents).

 

59

--------------------------------------------------------------------------------


 

Section 3.13                            Ownership; Insurance.

 

Each of the Credit Parties is the owner of, and has good and, to the extent
applicable, marketable title to, and adequate insurance coverage for, all of its
respective assets that, together with assets leased or licensed by the Credit
Parties, represents all assets individually or in the aggregate material to the
conduct of the businesses of the Credit Parties taken as a whole, and none of
such assets is subject to any Lien other than Permitted Liens.  Each Credit
Party enjoys peaceful and undisturbed possession under all of its leases and all
such leases are valid and subsisting and in full force and effect other than
exceptions to the foregoing that could not reasonably be expected to have a
Material Adverse Effect.  The Credit Parties have delivered, or made available
for review, complete and accurate copies of all material leases to the
Administrative Agent as of the Closing Date.

 

Section 3.14                            Indebtedness.

 

Except as otherwise permitted under Section 6.1, the Credit Parties and their
Subsidiaries have no Indebtedness.

 

Section 3.15                            Taxes.

 

Each of the Credit Parties and their Subsidiaries has filed, or caused to be
filed, all tax returns (federal, state, local and foreign) required to be filed
and paid (a) all amounts of taxes shown thereon to be due (including interest
and penalties) and (b) all other taxes, fees, assessments and other governmental
charges (including mortgage recording taxes, documentary stamp taxes and
intangibles taxes) owing by it, except for such taxes (i) which are not yet
delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.  None of the Credit Parties is aware as of the Closing
Date of any proposed tax assessments against it or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.

 

Section 3.16                            Intellectual Property.

 

Each of the Credit Parties and its Subsidiaries owns, or has the legal right to
use, all trademarks, tradenames, copyrights, patents, technology, know-how and
processes necessary for each of them to conduct its business as currently
conducted.  Set forth on Schedule 3.16 is a list of all material Intellectual
Property owned by the Credit Parties and their Subsidiaries or that any Credit
Party or any of its Subsidiaries has the right to use.  Except as provided on
Schedule 3.16, no claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property owned by a
Credit Party or the validity or effectiveness of any such Intellectual Property
owned by a Credit Party, nor do any Credit Party or any of its Subsidiaries know
of any such claim, and, to the knowledge of any Credit Party and its
Subsidiaries, the use of such Intellectual Property by any Credit Party or any
of its Subsidiaries does not infringe on the rights of any Person, except for
such claims and infringements that in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  Schedule 3.16 may be updated from
time to time by the Borrower to include new material Intellectual Property by
giving written notice thereof to the Administrative Agent.

 

Section 3.17                            Solvency.

 

The fair saleable value of all Credit Parties’ assets, taken as a whole and
measured on a going concern basis, exceeds all probable liabilities of the
Credit Parties, taken as a whole, including those to be incurred pursuant to
this Agreement.  The Credit Parties, on a consolidated basis, (a) do not have
unreasonably small capital in relation to the business in which they are or
propose to be engaged or

 

60

--------------------------------------------------------------------------------


 

(b) have not incurred, or believe that they will incur after giving effect to
the transactions contemplated by this Agreement, debts beyond its ability to pay
such debts as they become due.

 

Section 3.18                            Investments.

 

All Investments of each of the Credit Parties and their Subsidiaries are
Permitted Investments.

 

Section 3.19                            Location of Collateral.

 

Set forth on Schedule 3.19(a) is a list of the owned and leased real Properties
of the Credit Parties and their Subsidiaries as of the Closing Date, with street
address, county and state where located as of the Closing Date, an indication of
whether such real Property is owned or leased and, in the case of leased real
property, the annual rental value thereof.  Set forth on Schedule 3.19(b) is a
list of all locations (other than locations set forth on Schedule 3.19(a)) where
any tangible personal property of the Credit Parties with a fair market value
equal to or greater than $500,000 is located as of the Closing Date, including
county and state where located as of the Closing Date.  Set forth on
Schedule 3.19(c) is the chief executive office and principal place of business
of the Credit Parties as of the Closing Date.  Except as noted on Schedule
3.19(b), as of the Closing Date no personal property of any Credit Party is
(i) stored with a bailee, warehouseman, processor or similar Person or
(ii) consigned to any Person.

 

Section 3.20                            No Burdensome Restrictions.

 

None of the Credit Parties or any of its Subsidiaries is a party to any
agreement or instrument or subject to any other obligation or any charter or
corporate restriction or any provision of any applicable law, rule or regulation
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

Section 3.21                            Brokers’ Fees.

 

Except as set forth on Schedule 3.21, none of the Credit Parties or any of its
Subsidiaries have any obligation to any Person in respect of any finder’s,
broker’s, investment banking or other similar fee in connection with any of the
transactions contemplated under the Credit Documents other than the closing and
other fees payable pursuant to this Agreement.

 

Section 3.22                            Labor Matters.

 

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Credit Parties or any of its Subsidiaries as of the Closing
Date, other than as set forth in Schedule 3.22 hereto.  As of the Closing Date
none of the Credit Parties or any of its Subsidiaries (i) has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
five years preceding the Closing Date, other than as set forth in Schedule 3.22
hereto or (ii) has knowledge of any pending strike, walkout or work
stoppage that could, in either case, reasonably be expected to have a Material
Adverse Effect.

 

Section 3.23                            Security Documents.

 

The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently (or will be, upon the filing of appropriate financing statements
and grants of security in Intellectual Property, and the recordation of the
applicable Mortgage Instruments, in each case in favor of the Administrative
Agent) perfected security interests and Liens, prior to all other Liens other
than Permitted Liens.

 

61

--------------------------------------------------------------------------------


 

Section 3.24                            Accuracy and Completeness of
Information.

 

No written report, financial statement, certificate or other information
furnished by or on behalf of any Credit Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits any material fact
necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading as of the date furnished; provided
that, with respect to projected financial information and other forward looking
information, each Credit Party represents only that such information was
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were reasonable at the time prepared in light of the conditions
existing at such time, and represented, at the time of delivery, such Credit
Party’s reasonable estimate of its future financial condition and performance
(it being understood that projections by their nature are inherently uncertain,
actual results may differ from projections and such differences may be
material).  There is no fact now known to any Credit Party or any of its
Subsidiaries which has, or could reasonably be expected to have, a Material
Adverse Effect, which fact has not been set forth herein, in the financial
statements of the Credit Parties furnished to the Administrative Agent, or in
any certificate, opinion or other written statement made or furnished by or on
behalf of the Credit Parties to the Administrative Agent and/or the Lenders.

 

Section 3.25                            Material Contracts.

 

Schedule 3.25 sets forth a complete and accurate list of all Material Contracts
of the Borrowers and their Subsidiaries in effect as of the Closing Date.  As of
the Closing Date, other than as set forth in Schedule 3.25, each such Material
Contract is, and after giving effect to the transactions contemplated by the
Credit Documents will be, in full force and effect in accordance with the terms
thereof and no Borrower or Subsidiary thereof has violated in any material
respect any such Material Contract.  The Borrowers have delivered or made
available to the Administrative Agent for its review a correct and complete copy
of each written agreement listed in Schedule 3.25 (as amended to date) and a
written summary setting forth the terms and conditions of each oral agreement
referred to in such Schedule.

 

Section 3.26                            Anti-Terrorism Laws.

 

Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended. 
Neither any Credit Party nor any or its Subsidiaries is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act (as defined in Section 9.18).  None of the Credit
Parties (i) is a blocked person described in section 1 of the Anti-Terrorism
Order or (ii) to its knowledge, engages in any dealings or transactions, or is
otherwise associated, with any such blocked person.

 

Section 3.27                            Compliance with OFAC Rules and
Regulations.

 

None of the Credit Parties or their Subsidiaries or their respective Affiliates
(i) is a Sanctioned Person or Sanctioned Entity, (ii) has more than 15% of its
assets in Sanctioned Countries, or (iii) derives more than 15% of its operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries.  No part of the proceeds of any Extension of Credit
hereunder will be used directly

 

62

--------------------------------------------------------------------------------


 

or indirectly to fund any operations in, finance any investments or activities
in or make any payments to, a Sanctioned Person or a Sanctioned Entity.

 

Section 3.28                            Compliance with FCPA.

 

Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto.  None of the Credit Parties or their Subsidiaries has made
a payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

Section 4.1                                   Conditions to Closing and Initial
Extensions of Credit.

 

This Agreement shall become effective upon, and the obligation of each Lender to
make the initial Extensions of Credit on the Closing Date is subject to, the
satisfaction of the following conditions precedent:

 

(a)                                  Execution of Credit Documents.  The
Administrative Agent shall have received (i) counterparts of this Agreement,
(ii) for the account of each Revolving Lender requesting the same, a Revolving
Note, (iii) for the account of each Term Loan Lender requesting the same, a Term
Loan Note (iv) for the account of the Swingline Lender, the Swingline Note, and
(v) counterparts to the Security Agreement, the Pledge Agreement and each
Mortgage Instrument, in each case conforming to the requirements of this
Agreement and executed by a duly authorized officer of each party thereto, and
in each case in form and substance reasonably satisfactory to the Lenders.

 

(b)                                 Authority Documents.  The Administrative
Agent shall have received the following:

 

(i)                                     Articles of Incorporation/Charter
Documents.  Copies of the articles of incorporation or other charter documents,
as applicable, of each Credit Party certified to be true and complete as of a
recent date by the appropriate Governmental Authority of the state of its
incorporation.

 

(ii)                                  Resolutions.  Copies of resolutions of the
board of directors of each Credit Party approving and adopting the Credit
Documents, the transactions contemplated therein and authorizing execution and
delivery thereof, certified by a secretary or assistant secretary of such Credit
Party (pursuant to a secretary’s certificate in substantially the form of
Exhibit 4.1(b) attached hereto) as of the Closing Date to be true and correct
and in force and effect as of such date.

 

63

--------------------------------------------------------------------------------


 

(iii)                               Bylaws/Operating Agreement.  A copy of the
bylaws or comparable operating agreement of each Credit Party certified by a
secretary or assistant secretary of such Credit Party (pursuant to a secretary’s
certificate in substantially the form of Exhibit 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date.

 

(iv)                              Good Standing.  Copies of certificates of good
standing, existence or its equivalent with respect to each Credit Party
certified as of a recent date by the appropriate Governmental Authorities of the
state of incorporation or organization and each other state in which the failure
to so qualify and be in good standing could reasonably be expected to have a
Material Adverse Effect on the business or operations of the Credit Parties in
such state.

 

(v)                                 Incumbency.  An incumbency certificate of
each Credit Party certified by a secretary or assistant secretary (pursuant to a
secretary’s certificate in substantially the form of Exhibit 4.1(b) attached
hereto) to be true and correct as of the Closing Date.

 

(c)                                  Legal Opinions of
Counsel.                                               The Administrative Agent
shall have received opinions of legal counsel (including local counsel to the
extent required by the Administrative Agent) for the Credit Parties, dated the
Closing Date and addressed to the Administrative Agent and the Lenders in form
and substance reasonably acceptable to the Administrative Agent.

 

(d)                                 Personal Property Collateral.  The
Administrative Agent shall have received, in form and substance satisfactory to
the Administrative Agent:

 

(i)                                     searches of Uniform Commercial Code
filings in the jurisdiction of the state of incorporation or organization of
each Credit Party and each other jurisdiction deemed necessary by the
Administrative Agent and copies of the financing statements on file in such
jurisdictions;

 

(ii)                                  UCC financing statements for each
appropriate jurisdiction as is necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
Collateral;

 

(iii)                               searches of ownership of Intellectual
Property in the appropriate governmental offices and such
patent/trademark/copyright filings as reasonably requested by the Administrative
Agent in order to perfect the Administrative Agent’s security interest in the
Intellectual Property;

 

(iv)                              all stock or membership certificates, if any,
evidencing the Capital Stock pledged to the Administrative Agent pursuant to the
Pledge Agreement, together with duly executed in blank undated stock or transfer
powers attached thereto;

 

(v)                                 all instruments and chattel paper
individually in excess of $500,000 in the possession of any of the Credit
Parties, together with allonges or assignments as may be necessary or
appropriate to perfect the Administrative Agent’s security interest in such
instruments and chattel paper;

 

(vi)                              with respect to the deposit accounts and
securities accounts of the Credit Parties, such control agreements as may be
required pursuant to the terms of Section 5.14; and

 

64

--------------------------------------------------------------------------------


 

(vii)                           such other duly executed agreements or consents
as are necessary, in the Administrative Agent’s reasonable discretion, to
perfect the Administrative Agent’s security interest in the Collateral.

 

(e)                                  Liability, Casualty, Business Interruption
and Food Borne Illness Insurance.  The Administrative Agent shall have received
copies of insurance policies or certificates of insurance evidencing liability,
casualty, business interruption and food borne illness insurance meeting the
requirements set forth herein or in the Security Documents.  The Administrative
Agent shall be named as loss payee or mortgagee, as its interest may appear,
and/or additional insured with respect to such insurance, and each provider of
any such insurance shall agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Administrative
Agent, that it will give the Administrative Agent thirty (30) days prior written
notice (or ten (10) days, in the event of cancellation for non-payment of
premium) before any such policy or policies shall be altered or canceled.

 

(f)                                    Fees.  The Administrative Agent and the
Lenders shall have received all fees, if any, owing pursuant to the Engagement
Letter and Section 2.6.

 

(g)                                 Litigation.  Except for litigation disclosed
on Schedule 3.6, there shall not exist any material litigation, investigation,
bankruptcy or insolvency, injunction, order or claim affecting or relating to
any Credit Party or any of its Subsidiaries or with respect to this Agreement
and the other Credit Documents that has not been settled, dismissed, vacated,
discharged or terminated prior to the Closing Date.

 

(h)                                 Solvency Certificate.  The Administrative
Agent shall have received an officer’s certificate prepared by the chief
financial officer of the Parent as to the financial condition, solvency and
related matters of the Credit Parties, taken as a whole, in substantially the
form of Exhibit 4.1(h) hereto.

 

(i)                                     Account Designation Notice.  The
Administrative Agent shall have received the executed Account Designation Notice
in the form of Exhibit 1.1(a) hereto.

 

(j)                                     Corporate Structure.  The corporate,
capital and ownership structure of the Credit Parties and their Subsidiaries
shall be as described in Schedule 3.12, and shall otherwise be reasonably
satisfactory to the Administrative Agent and the Lenders.

 

(k)                                  Consents.  The Administrative Agent shall
have received evidence that all material governmental, shareholder, board of
director and third party consents and approvals necessary in connection with the
financings and other transactions contemplated hereby have been obtained.

 

(l)                                     Compliance with Laws.  The financings
and other transactions contemplated hereby shall be in compliance with all
applicable laws and regulations (including all applicable securities and banking
laws, rules and regulations).

 

(m)                               Bankruptcy.  There shall be no bankruptcy or
insolvency proceedings with respect to any Credit Party or any of its
Subsidiaries.

 

65

--------------------------------------------------------------------------------


 

(n)                                 Material Adverse Effect.  No material
adverse change shall have occurred since December 26, 2010 in the business,
properties, operations or financial condition of the Credit Parties and their
Subsidiaries taken as a whole.

 

(o)                                 Financial Statements.  The Administrative
Agent shall have received copies of the financial statements and other financial
information referred to in Section 3.1 hereof, each in form and substance
reasonably satisfactory to it.

 

(p)                                 Termination of Existing Indebtedness.  All
existing Indebtedness for borrowed money of the Credit Parties and their
Subsidiaries (other than the Indebtedness listed on Schedule 6.1(b)) shall have
been repaid in full and terminated and all Liens relating thereto (other than
those in favor of the Administrative Agent) shall have been terminated.

 

(q)                                 Officer’s Certificates.  The Administrative
Agent shall have received a certificate executed by a Responsible Officer of the
Parent as of the Closing Date stating that (i) except as set forth on Schedule
3.6, there is no material pending or, to the knowledge of any Credit Party,
threatened litigation, investigation, bankruptcy or insolvency, injunction,
order or claim affecting or relating to any Credit Party or any of its
Subsidiaries, this Agreement or the other Credit Documents, that has not been
settled, dismissed, vacated, discharged or terminated prior to the Closing Date
and (ii) immediately after giving effect to this Agreement (including the
initial Extensions of Credit hereunder), the other Credit Documents and all the
transactions contemplated therein to occur on such date, (A) no Default or Event
of Default exists, (B) all representations and warranties contained herein and
in the other Credit Documents are true and correct in all material respects, and
(C) the Credit Parties are in compliance with each of the financial covenants
set forth in Section 5.9 for the Reference Period ending as of April 17, 2011.

 

(r)                                    Patriot Act Certificate.  The
Administrative Agent shall have received a certificate satisfactory thereto, for
benefit of itself and the Lenders, provided by the Borrower that sets forth
information required by the Patriot Act including, without limitation, the
identity of the Borrower, the name and address of the Borrower and other
information that will allow the Administrative Agent or any Lender, as
applicable, to identify such Company in accordance with the Patriot Act.

 

(s)                                  Real Estate Documents.  The Administrative
Agent shall have received all real estate documents required by the
Administrative Agent pursuant to Section 5.12(c).

 

(t)                                    Additional Matters.  All other documents
and legal matters in connection with the transactions contemplated by this
Agreement shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel.

 

Section 4.2                                   Conditions to All Extensions of
Credit.

 

The obligation of each Lender to make any Extension of Credit (including,
without limitation, any Swingline Loan made pursuant to the Autoborrow Feature)
hereunder is subject to the satisfaction of the following conditions precedent
on the date of making such Extension of Credit:

 

(a)                                  Representations and Warranties.  The
representations and warranties made by the Credit Parties herein, in the
Security Documents or which are contained in any certificate furnished at any
time under or in connection herewith shall be true and correct on and as of the
date of such Extension of Credit as if made on and as of such date, except for
representations and warranties expressly stated to relate to a specific earlier
date.

 

66

--------------------------------------------------------------------------------


 

(b)                                 No Default or Event of Default.  No Default
or Event of Default shall have occurred and be continuing on such date or after
giving effect to such Extension of Credit.

 

(c)                                  Compliance with Commitments.  Immediately
after giving effect to the making of any such Extension of Credit (and the
application of the proceeds thereof), (i) the sum of outstanding Revolving Loans
plus outstanding Swingline Loans plus LOC Obligations shall not exceed the
Revolving Committed Amount, (ii) the LOC Obligations shall not exceed the LOC
Committed Amount and (iii) the Swingline Loans shall not exceed the Swingline
Committed Amount.

 

(d)                                 Additional Conditions to Revolving Loans. 
If a Revolving Loan is requested, all conditions set forth in Section 2.1 shall
have been satisfied.

 

(e)                                  Additional Conditions to Letters of
Credit.  If the issuance of a Letter of Credit is requested, all conditions set
forth in Section 2.3 shall have been satisfied.

 

(f)                                    Additional Conditions to Swingline
Loans.  If a Swingline Loan is requested, all conditions set forth in
Section 2.4 shall have been satisfied.

 

Each request for an Extension of Credit (including, without limitation, any
Swingline Loan made pursuant to the Autoborrow Feature, which shall be deemed a
request by the Borrower for a Swingline Loan for purposes of this Section 4.2)
and each acceptance by the Borrower of any such Extension of Credit shall be
deemed to constitute representations and warranties by the Borrower as of the
date of such Extension of Credit that the applicable conditions in
paragraphs (a) through (f) of this Section have been satisfied.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Secured
Obligations together with interest, Commitment Fee and all other amounts owing
to the Administrative Agent or any Lender hereunder, are paid in full, the
Credit Parties shall, and shall cause each of their Subsidiaries (other than in
the case of Sections 5.1, 5.2 or 5.7 hereof), to:

 

Section 5.1                                   Financial Statements.

 

Furnish to the Administrative Agent and each of the Lenders:

 

(a)                                  Annual Financial Statements.  As soon as
available, but in any event within ninety (90) days after the end of each fiscal
year of the Parent, a copy of the consolidated balance sheet of the Parent and
its consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and of cash flows of the
Parent and its consolidated Subsidiaries for such year which shall be audited by
a firm of independent certified public accountants of nationally recognized
standing reasonably acceptable to the Administrative Agent, setting forth in
each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification

 

67

--------------------------------------------------------------------------------


 

indicating that the scope of the audit was inadequate to permit such independent
certified public accountants to certify such financial statements without such
qualification;

 

(b)                                 Quarterly Financial Statements.  As soon as
available and in any event within forty-five (45) days after the end of each
fiscal quarter of the Parent, a copy of the consolidated balance sheet of the
Parent and its consolidated Subsidiaries as at the end of such period and
related consolidated statements of income and retained earnings and of cash
flows for the Parent and its consolidated Subsidiaries for such quarterly period
and for the portion of the fiscal year ending with such period, in each case
setting forth in comparative form consolidated figures for the corresponding
period or periods of the preceding fiscal year (provided that the balance sheet
will be compared to the balance sheet from the prior fiscal year end) subject to
normal recurring year-end audit adjustments and the absence of footnotes);

 

(c)                                  Officer’s Certificate.  At the time of
delivery of the financial statements provided for in Sections 5.1(a) and
5.1(b) above, a certificate of a Responsible Officer of the Parent substantially
in the form of Exhibit 5.1(c), (i) demonstrating compliance with the financial
covenants contained in Section 5.9 by calculation thereof as of the end of each
such fiscal period and (iii) stating that no Default or Event of Default exists,
or if any Default or Event of Default does exist, specifying the nature and
extent thereof and what action the Credit Parties propose to take with respect
thereto.

 

(d)                                 Annual Operating Budget and Cash Flow.  As
soon as available, but in any event within sixty (60) days following the end of
each fiscal year, a copy of the detailed annual operating budget or plan
including cash flow projections of the Parent and its Subsidiaries for the next
four fiscal quarter period prepared on a quarterly basis, in form and detail
reasonably acceptable to the Administrative Agent, together with a summary of
the material assumptions made in the preparation of such annual budget or plan;

 

all such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section 1.3.  As to any information contained in materials furnished
or made available pursuant to Section 5.2(c), Parent shall not be separately
required to furnish such information under Section 5.1(a) or (b) above, but the
foregoing shall not be in derogation of the obligation of Parent to furnish the
information and materials described in Sections 5.1(a) and (b) above at the
times specified therein.

 

Section 5.2                                   Certificates; Other Information.

 

Furnish to the Administrative Agent and each of the Lenders:

 

(a)                                  concurrently with the delivery of the
financial statements referred to in Section 5.1(a) above, a certificate of the
independent certified public accountants reporting on such financial statements
stating that in making the examination necessary therefor no knowledge was
obtained of any Default or Event of Default with respect to the provisions of
Section 5.9, except as specified in such certificate;

 

68

--------------------------------------------------------------------------------


 

(b)                                 within ninety (90) days after the end of
each fiscal year of the Borrower, a certificate containing information regarding
the amount of all Asset Dispositions, Debt Issuances, and Equity Issuances that
were made during the prior fiscal year and amounts received in connection with
any Recovery Event during the prior fiscal year for which a Credit Party is
required to make a mandatory prepayment pursuant to Section 2.8(b);

 

(c)                                  promptly after the same are sent or upon
their becoming available, copies of or access to (i) all financial statements,
reports, notices and proxy statements sent or made available by the Credit
Parties to their equityholders, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by any of the Credit
Parties with any securities exchange or any governmental or private regulatory
authority, and (iii) all press releases and other statements made available by
any of the Credit Parties to the public concerning material developments in the
business of any of the Credit Parties;

 

(d)                                 not less than twenty (20) Business Days
prior to the consummation of any Permitted Acquisition with Total Consideration
in excess of $5,000,000, the following information:

 

(i)                                     a reasonably detailed description of the
material terms of such Permitted Acquisition (including, without limitation, the
purchase price and method and structure of payment) and of each Target;

 

(ii)                                  to the extent available, audited financial
statements of the Target for its two (2) most recent fiscal years prepared by
independent certified public accountants acceptable to the Administrative Agent
and unaudited fiscal year-to-date statements for the two (2) most recent interim
periods;

 

(iii)                               consolidated projected income statements of
the Parent and its consolidated Subsidiaries (giving effect to such Permitted
Acquisition and the consolidation with the Parent of each relevant Target) for
the three (3)-year period following the consummation of such Permitted
Acquisition, in reasonable detail, together with any appropriate statement of
assumptions and pro forma adjustments reasonably acceptable to the
Administrative Agent;

 

(iv)                              a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, executed by a Responsible
Officer of the Parent (A) setting forth a good faith estimate of the Total
Consideration to be paid for each Target, and (B) certifying that (1) such
Permitted Acquisition complies with the requirements set forth in the definition
thereof in Section 1.1 of this Agreement and (2) after giving effect to such
Permitted Acquisition and any borrowings in connection therewith, the Parent
believes in good faith that it will have sufficient availability under the
Revolving Commitments to meet its ongoing working capital requirements; and

 

(v)                                 any due diligence reports prepared by, or on
behalf of, any Credit Party with respect to the Target;

 

provided, that with respect to any Permitted Acquisition consummated within the
first twenty (20) Business Days following the Closing Date, the delivery of the
information required pursuant to clauses (i)-(v) above on the Closing Date shall
satisfy the requirements of this Section 5.2(d).

 

69

--------------------------------------------------------------------------------


 

(e)                                  promptly, such additional financial and
other information as the Administrative Agent, or any Lender through the
Administrative Agent, may from time to time reasonably request; and

 

(f)                                    concurrently with the delivery of the
financial statements referred to in Section 5.1(b) above, notice of any
acquisition or construction of a new restaurant.

 

Documents required to be delivered pursuant to Section 5.1(a) or (b), or
Section 5.2(c) or (f) (to the extent any such documents are included in
materials otherwise filed with the Securities and Exchange Commission) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Parent posts such documents, or provides a
link thereto on Parent’s website; (ii) on which such documents are posted on
Parent’s behalf on an Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); or (iii) on which
such documents are available on the website of the Securities and Exchange
Commission at www.sec.gov.

 

Section 5.3                                   Payment of Taxes and Other
Obligations.

 

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its taxes (Federal, state, local and any
other taxes) and other material obligations and liabilities of whatever nature
and any additional costs that are imposed as a result of any failure to so pay,
discharge or otherwise satisfy such taxes, obligations and liabilities (except
where the failure to pay, discharge or satisfy such obligations and liabilities
(other than taxes) could not reasonably be expected to have a Material Adverse
Effect), except when the amount or validity of any such taxes, obligations and
liabilities is currently being contested in good faith by appropriate
proceedings and reserves, if applicable, in conformity with GAAP with respect
thereto have been provided on the books of the Credit Parties.

 

Section 5.4                                   Maintenance of Existence.

 

Preserve, renew and keep in full force and effect its existence and good
standing and take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business and to
maintain its goodwill; comply with all Material Contracts and Requirements of
Law applicable to it except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 5.5                                   Maintenance of Property;
Insurance.

 

(a)                                  Keep all material property useful and
necessary in its business in good working order and condition (ordinary wear and
tear and obsolescence excepted).

 

(b)                                 Maintain with financially sound and
reputable insurance companies (i) insurance on all its property (including
without limitation its tangible Collateral) insuring against at least such risks
as are usually insured against in the same or a similar business, (ii) liability
and food borne illness insurance covering at least such risks as are usually
insured against in the same or a similar business; and furnish to the
Administrative Agent, upon written request, full information as to the insurance
carried.  The Administrative Agent shall be named as loss payee or mortgagee, as
its interest may appear, or an additional insured, as applicable, with respect
to such insurance policies, and each provider of such insurance policies shall
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or canceled (or ten (10) days, in the event
of cancellation for non-

 

70

--------------------------------------------------------------------------------


 

payment of premium), and that no act or default of any Credit Party or any of
its Subsidiaries or any other Person shall affect the rights of the
Administrative Agent or the Lenders under such policy or policies.  The present
insurance coverage of the Credit Parties as of the Closing Date is outlined as
to carrier, policy number, expiration date, type and amount on Schedule 5.5(b).

 

(c)                                  In case of any material loss, damage to or
destruction of the Collateral of any Credit Party or any material part thereof,
such Credit Party shall promptly give written notice thereof to the
Administrative Agent generally describing the nature and extent of such damage
or destruction.

 

Section 5.6                                   Inspection of Property; Books and
Records; Discussions.

 

Keep proper books of records and accounts in which full, true and correct
entries (in all material respects) shall be made of all dealings and
transactions in relation to its businesses and activities, such entries to be in
conformity with GAAP and all Requirements of Law; and permit, during regular
business hours and upon reasonable notice by the Administrative Agent or any
Lender, the Administrative Agent or any Lender to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time and as often as may reasonably be desired, and to discuss
the business, operations, properties and financial and other condition of the
Credit Parties and their Subsidiaries with officers and employees of the Credit
Parties and with its independent certified public accountants; provided,
however, that the Credit Parties shall only be required to reimburse the
expenses of the Administrative Agent for two such inspections and examinations
in any fiscal year, unless an Event of Default has occurred and is continuing,
in which case the Administrative Agent or any Lender (or any of its respective
representatives or independent contractors) shall not be so limited.

 

Section 5.7                                   Notices.

 

Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender) of:

 

(a)                                  promptly, but in any event within
two (2) Business Days after any Credit Party knows or has reason to know
thereof, the occurrence of any Default or Event of Default;

 

(b)                                 promptly, the occurrence of any default or
event of default under any Material Contracts of any Credit Party or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect;

 

(c)                                  promptly, any litigation, or any
investigation or proceeding known to any Credit Party (i) affecting any Credit
Party or any of its Subsidiaries which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect or involve a monetary
claim in excess of $5,000,000, (ii) affecting or with respect to this Agreement
or any other Credit Document or (iii) involving an environmental claim or
potential liability under Environmental Laws in excess of $5,000,000;

 

(d)                                 as soon as possible and in any event within
thirty (30) days after any Credit Party knows or has reason to know thereof: 
(i) the occurrence or expected occurrence of any Reportable Event with respect
to any Plan, a failure to make any required contribution to a Plan, the creation
of any Lien in favor of the PBGC (other than a Permitted Lien) or a Plan or any
withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or any Credit Party or any Commonly Controlled Entity
or any Multiemployer Plan with respect to the withdrawal from, or the
terminating, Reorganization or Insolvency of, any Plan, in each case that

 

71

--------------------------------------------------------------------------------


 

could reasonably be expected to have a Material Adverse Effect or involve a
monetary claim or potential liability in excess of $5,000,000;

 

(e)                                  any notice of any material violation of any
Requirement of Law received by any Credit Party or any of its Subsidiaries from
any Governmental Authority including, without limitation, any notice of material
violation of Environmental Laws;

 

(f)                                    any labor controversy that has resulted
in, or threatens to result in, a strike or other work action against any Credit
Party or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect;

 

(g)                                 any attachment, judgment, lien, levy or
order exceeding $5,000,000 that may be assessed against any Credit Party other
than Permitted Liens; and

 

(h)                                 promptly, any other development or event
which could reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect
thereto.  In the case of any notice of a Default or Event of Default, the
Borrower shall specify that such notice is a Default or Event of Default notice
on the face thereof.

 

Section 5.8                                   Environmental Laws.

 

(a)                                  Comply in all material respects with, and
take reasonable steps to ensure compliance in all material respects by all
tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply in all material respects with and maintain, and take
reasonable steps to ensure that all tenants and subtenants obtain and comply in
all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws;

 

(b)                                 Conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except to the extent that the same are being contested in
good faith by appropriate proceedings and the pendency of such proceedings could
not reasonably be expected to have a Material Adverse Effect; and

 

(c)                                  Defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective employees, agents,
officers and directors, from and against any and all claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Credit Parties or any of
their Subsidiaries or the Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor as determined by a court of competent
jurisdiction in a final and non-appealable judgment.  The agreements in this
paragraph shall survive repayment of the Secured Obligations.

 

72

--------------------------------------------------------------------------------


 

Section 5.9                                   Financial Covenants.

 

Commencing on the day immediately following the Closing Date, the Credit Parties
shall comply with the following financial covenants:

 

(a)                                  Leverage Ratio.  As of the last day of each
fiscal quarter of the Parent, the Leverage Ratio shall be less than or equal to
(i) with respect to any fiscal quarter ending after the Closing Date and on or
before, July 8, 2012, 2.75 to 1.0 and (ii) with respect to each fiscal quarter
ending thereafter, 2.50 to 1.0.

 

(b)                                 Fixed Charge Coverage Ratio.  The Fixed
Charge Coverage Ratio, as of the last day of each fiscal quarter of the Parent
shall be greater than or equal to 1.25 to 1.0.

 

Section 5.10                            Additional Subsidiary Guarantors.

 

The Credit Parties will cause each of their Domestic Subsidiaries (other than an
Immaterial Subsidiary or a Liquor License Subsidiary), whether newly formed,
after acquired or otherwise existing, to promptly become a Guarantor hereunder
by way of execution of a Joinder Agreement.  In connection therewith, the Credit
Parties shall give notice to the Administrative Agent not less than fifteen (15)
days prior to creating a Subsidiary, or acquiring the Capital Stock of any other
Person.  The guaranty obligations of any such Additional Credit Party shall be
secured by, among other things, the Collateral of the Additional Credit Party
and a pledge of 100% of the Capital Stock of its Domestic Subsidiaries that such
Additional Credit Party owns and 65% (or such higher percentage that would not
result in material adverse tax consequences for such Additional Credit Party) of
the voting Capital Stock and 100% of the non-voting Capital Stock of its
first-tier Foreign Subsidiaries.  In connection with the foregoing, the Credit
Parties shall deliver to the Administrative Agent such charter and
organizational documents and opinions of counsel as the Administrative Agent may
reasonably request.

 

Section 5.11                            Compliance with Law.

 

Each Credit Party will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders, and all applicable restrictions imposed
by all Governmental Authorities, applicable to it and its property if
noncompliance with any such law, rule, regulation, order or restriction could
reasonably be expected to have a Material Adverse Effect.

 

Section 5.12                            Pledged Assets.

 

(a)                                  Each Credit Party will, and will cause each
of its Subsidiaries to, cause 100% of the Capital Stock of each of its direct or
indirect Domestic Subsidiaries that such Credit Party owns and 65% of the voting
Capital Stock and 100% of the non-voting Capital Stock of each of its first-tier
Foreign Subsidiaries that such Credit Party owns to be subject at all times to a
first priority, perfected Lien in favor of the Administrative Agent pursuant to
the terms and conditions of the Security Documents or such other security
documents as the Administrative Agent shall reasonably request.

 

(b)                                 The Credit Parties have executed and
delivered, or will execute and deliver, to the Administrative Agent Mortgage
Instruments encumbering the real property of the Credit Parties set forth in
Schedule 5.12(b).  Subject to the limitation set forth in Section 5.12(c), real
property acquired or leased by a Credit Party after the Closing Date shall be
subject to the requirements set forth in this Section 5.12(b).  If, subsequent
to the Closing Date, a Credit Party shall acquire any owned real property,
securities, instruments having a fair market value in excess

 

73

--------------------------------------------------------------------------------


 

of $500,000, chattel paper evidencing obligations in excess of $500,000, or
other personal property having a fair market value in excess of $500,000
required for perfection to be delivered to the Administrative Agent as
Collateral hereunder or under any of the Security Documents or if any owned real
property which has previously been subject to a mortgage or deed of trust in
favor of a third party shall cease to be subject to such encumbrance, the
Borrower shall promptly (and in any event within three (3) Business Days) after
such acquisition or release of encumbrance notify the Administrative Agent of
same.  Each Credit Party shall take such action at its own expense as may be
necessary or otherwise reasonably requested by the Administrative Agent
(including, without limitation, any of the actions described in
Section 4.1(d) hereof) to ensure that the Administrative Agent has a first
priority perfected Lien to secure the Secured Obligations in (i) all Collateral
of the Credit Parties located in the United States and (ii) to the extent deemed
to be material by the Administrative Agent in its reasonable discretion, all
other personal property (other than items of Collateral that are excluded from
the Security Documents) or, subject to the terms of Section 5.12(c), owned real
property of the Credit Parties (and certain leasehold property interests if an
Event of Default has occurred and is continuing to the extent deemed necessary
by the Administrative Agent), subject in each case only to Permitted Liens. 
Subject to the terms of Section 5.12(c), with respect to any real property
leased by a Credit Party subsequent to the Closing Date, to the extent requested
by the Administrative Agent, such Credit Party shall use its commercially
reasonable efforts to deliver to the Administrative Agent a landlord waiver in
form and substance reasonably satisfactory to the Administrative Agent.  With
respect to any owned or leased real property of a Credit Party required to be
mortgaged to the Administrative Agent pursuant to this Section 5.12, such Credit
Party shall deliver the following documentation, which in each case shall be in
form and substance reasonably satisfactory to the Administrative Agent:

 

(A)                              a fully executed and notarized Mortgage
Instrument encumbering (1) the fee interest in such real property or (2) if an
Event of Default has occurred and is continuing, the leasehold interest in such
property to the extent deemed necessary by the Administrative Agent;

 

(B)                                a title report in respect of such real
property;

 

(C)                                a Mortgage Policy in an amount reasonably
satisfactory to the Administrative Agent, which Mortgage Policy shall provide
for affirmative insurance and such reinsurance as the Administrative Agent may
reasonably request;

 

(D)                               evidence as to (1) whether such real property
is a Flood Hazard Property and (2) if such real property is a Flood Hazard
Property, (x) whether the community in which such real property is located is
participating in the National Flood Insurance Program, (y) the applicable Credit
Party’s written acknowledgment of receipt of written notification from the
Administrative Agent (I) as to the fact that such real property is a Flood
Hazard Property and (II) as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program, and (z) copies of insurance policies or certificates of insurance of
the Credit Parties and their Subsidiaries evidencing flood insurance reasonably
satisfactory to the Administrative Agent and naming the Administrative Agent as
loss payee on behalf of the Lenders;

 

(E)                                 map or plat of an as-built survey (or, to
the extent approved by the Administrative Agent, a boundary survey) of the site
of the real property

 

74

--------------------------------------------------------------------------------


 

certified to the Administrative Agent and the Title Insurance Company issuing
the applicable Mortgage Policy in a manner reasonably satisfactory to them,
dated a date reasonably satisfactory to each of the Administrative Agent and
such Title Insurance Company by an independent professional licensed land
surveyor selected by the Borrower and reasonably satisfactory to each of the
Administrative Agent and such Title Insurance Company, which map or plat and the
survey on which they are based shall be sufficient to delete any standard
printed survey exception contained in the applicable Mortgage Policy and be made
in accordance with the Minimum Standard Detail Requirements for Land Title
Surveys jointly established and adopted by the American Land Title Association
and the American Congress on Surveying and Mapping in 1992, and, without
limiting the generality of the foregoing, there shall be surveyed and shown on
such map, plat or survey the following: (1) the location on such site of all the
buildings, structures and other improvements and the established building
setback lines; (2) the lines of streets abutting the site and width thereof;
(3) all access and other easements appurtenant to the site necessary to use the
site; (4) all roadways, paths, driveways, easements, encroachments and
overhanging projections and similar encumbrances affecting the site, whether
recorded, apparent from a physical inspection of the site or otherwise known to
the surveyor; (5) any encroachments on any adjoining property by the building
structures and improvements on the site; and (6) if the site is described as
being on a filed map, a legend relating the survey to such map;

 

(F)                                 an environmental review of such real
property, including but not limited to Phase I environmental assessments,
together with a reliance letter in favor of the Lenders;

 

(G)                                an opinion of counsel to the Credit Parties
for the jurisdiction in which such real property located; and

 

(H)                               to the extent readily available, a zoning
letter from the municipality or other Governmental Authority for the
jurisdiction in which the real property is located.

 

(c)                                  Notwithstanding the foregoing terms of
Section 5.12(b), (i) any document required to be delivered to the Administrative
Agent pursuant to this Section 5.12 that is not delivered on or prior to the
Closing Date, shall be delivered to the Administrative Agent within sixty (60)
days of the Closing Date (or such extended period of time as agreed to by the
Administrative Agent) and (ii) so long as the Leverage Ratio is less than or
equal to 2.00 to 1.00 as of the last fiscal quarter end for which the Leverage
Ratio is reported pursuant to Section 5.1(c), then the Credit Parties shall not
be required to obtain or deliver a Mortgage Instrument, Mortgage Policy,
landlord waiver or other instrument or documentation referenced in
Section 5.12(b) with respect to any real property leased or acquired by any
Credit Party after the Closing Date; provided that to the extent any real
property is leased or acquired by a Credit Party after the Closing Date with
proceeds from a Recovery Event involving a Mortgaged Property, the Credit
Parties shall deliver such documentation referenced in Section 5.12(b) with
respect to such real property.

 

75

--------------------------------------------------------------------------------


 

Section 5.13                            Covenants Regarding Intellectual
Property.

 

(a)                                  Each Credit Party shall notify the
Administrative Agent promptly if it knows that any application, letters patent
or registration relating to any material Patent or any registration relating to
any material Trademark of such Credit Party or any of its Subsidiaries may
become abandoned, or of any adverse determination or development (including,
without limitation, the institution of, or any such determination or development
in, any proceeding in the United States Patent and Trademark Office or any
court) regarding such Credit Party’s or any of its Subsidiary’s ownership of any
material Patent or material registered Trademark, its right to patent or
register the same, or to enforce, keep and maintain the same, or its rights
under any material Patent License or material Trademark License.

 

(b)                                 Each Credit Party shall notify the
Administrative Agent promptly after it knows of any final adverse determination
(including, without limitation, any such determination in any proceeding in any
court) regarding any material Copyright of such Credit Party or any of its
Subsidiaries, whereby (i) such material Copyright may become invalid or
unenforceable prior to its expiration or termination, or (ii) such Credit
Party’s or any of its Subsidiary’s ownership of such material Copyright, its
right to register the same or to enforce, keep and maintain the same, or its
rights under such material Copyright, may be adversely affected.

 

(c)                                  (i)                                    
Each Credit Party shall promptly notify the Administrative Agent of any filing
by such Credit Party or any of its Domestic Subsidiaries, either itself or
through any agent, employee, licensee or designee (but in no event later than
the fifth Business Day following the last day of the fiscal quarter in which
such filing occurs), of any application for registration of any material
Intellectual Property with the United States Copyright Office or United States
Patent and Trademark Office or any similar office or agency in any other country
or any political subdivision thereof, or any new Intellectual Property acquired
or licensed by a Credit Party or any Domestic Subsidiary thereof.

 

(ii)                                  Upon request of the Administrative Agent,
each Credit Party shall execute and deliver any and all agreements, instruments,
documents, and papers as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s security interest in the Intellectual
Property and the general intangibles (including goodwill) related thereto or
represented thereby.

 

(d)                                 The Credit Parties and their Subsidiaries
will take all necessary actions, including, without limitation, in any
proceeding before the United States Patent and Trademark Office or the United
States Copyright Office, to maintain the registration of each material
registered Copyright, Patent and Trademark owned by the Credit Parties and their
Subsidiaries, including, without limitation, payment of maintenance fees, filing
of applications for renewal, affidavits of use, affidavits of incontestability
and opposition, interference and cancellation proceedings.

 

(e)                                  In the event that any Credit Party becomes
aware that any material Intellectual Property is infringed, misappropriated or
diluted by a third party in any material respect, such Credit Party shall notify
the Administrative Agent promptly after it learns thereof and shall, unless such
Credit Party shall reasonably determine that such Intellectual Property is not
material to the business of such Credit Party or the Credit Parties and their
Subsidiaries taken as a whole, or that taking legal action will not be
financially prudent, promptly take action against such infringement,
misappropriation or dilution to terminate such infringement, misappropriation or
dilution and/or recover any and all damages for such infringement,
misappropriation or dilution,

 

76

--------------------------------------------------------------------------------


 

and take such other actions as such Credit Party shall reasonably deem
appropriate under the circumstances to protect such Intellectual Property.

 

Section 5.14                            Deposit and Securities Accounts.

 

The Credit Parties shall maintain each of their deposit and securities accounts
with (a) a Lender or (b) a financial institution that has entered into an
account control agreement in form and substance reasonably satisfactory to the
Administrative Agent; provided that (i) any account with a financial institution
(other than a Lender) that has an outstanding balance, or contains assets that
are valued, at all times less than $1,000,000 shall not be subject to the
requirements of this Section 5.14 and (ii) the outstanding balance of, or the
amount of assets in, all accounts excluded from the requirements of this
Section 5.14 shall not exceed $3,000,000 at any time.

 

Section 5.15                            Collateral Consents.

 

(a)                                  In the case of any tangible personal
property that is Collateral with a fair market value equal to or greater than
$500,000 and that as of the Closing Date is in the possession or control of a
warehouseman, bailee or agent, the Borrower will use commercially reasonable
efforts to deliver to the Administrative Agent all such customary estoppel
letters, bailee letters, consents and waivers from such warehouseman, bailee or
agent, as applicable, as may be reasonably required by the Administrative Agent.

 

(b)                                 In the event that after the Closing Date,
any Credit Party stores inventory or other tangible personal property that is
Collateral with a warehouseman, bailee or agent, in each case with fair market
value equal to or greater than $500,000, such Credit Party shall promptly notify
the Administrative Agent and, if requested by the Administrative Agent, use
commercially reasonable efforts to deliver or cause to be delivered to the
Administrative Agent all such customary estoppel letters, bailee letters,
consents and waivers from such warehouseman, bailee or agent, as applicable, as
may be reasonably required by the Administrative Agent.

 

Section 5.16                            Further Assurances; Other Post Closing
Items.

 

Upon the request of the Administrative Agent, the Credit Parties shall promptly
perform or cause to be performed any and all acts and execute or cause to be
executed any and all documents which are necessary or advisable to create or
maintain in favor of the Administrative Agent, for the benefit of the Lenders,
Liens on all Collateral of the Credit Parties as may be required by this
Agreement or any Security Document that are duly perfected in accordance with
all applicable Requirements of Law.  Without limitation of the foregoing, the
Credit Parties will execute and deliver the documents and complete the tasks set
forth on Schedule 5.16, in each case within the time limits specified on such
schedule.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding

 

77

--------------------------------------------------------------------------------


 

and unpaid and the Secured Obligations together with interest, Commitment Fee
and all other amounts owing to the Administrative Agent or any Lender hereunder,
are paid in full that:

 

Section 6.1                                   Indebtedness.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to,
contract, create, incur, assume or permit to exist any Indebtedness, except:

 

(a)                                  Indebtedness arising or existing under this
Agreement and the other Credit Documents;

 

(b)                                 Indebtedness existing as of the Closing Date
as referenced in the financial statements referenced in Section 3.1 (and set out
more specifically in Schedule 6.1(b)) hereto and renewals, refinancings or
extensions thereof in a principal amount not in excess of that outstanding as of
the date of such renewal, refinancing or extension, together with fees and
expenses reasonably incurred in connection therewith;

 

(c)                                  Indebtedness incurred after the Closing
Date consisting of Capital Leases or Indebtedness incurred to provide all or a
portion of the purchase price of furniture, fixtures and equipment provided that
(i) such Indebtedness when incurred shall not exceed the purchase price or cost
of construction of such furniture, fixtures and equipment; (ii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing; and
(iii) the total amount of all such Indebtedness shall not exceed $25,000,000 at
any time outstanding and renewals, refinancings or extensions thereof in a
principal amount not in excess of that outstanding as of the date of such
renewal, refinancing or extension;

 

(d)                                 Unsecured intercompany Indebtedness among
the Credit Parties; provided that any such Indebtedness shall be fully
subordinated to the Secured Obligations hereunder on terms reasonably
satisfactory to the Administrative Agent;

 

(e)                                  Indebtedness and obligations owing under
Secured Hedging Agreements and other Hedging Agreements entered into in order to
manage existing or anticipated business risks and not for speculative purposes;

 

(f)                                    Indebtedness and obligations of Credit
Parties owing under documentary letters of credit for the purchase of goods or
other merchandise (but not under standby, direct pay or other letters of credit
except for the Letters of Credit hereunder) generally;

 

(g)                                 Indebtedness in respect of Guaranty
Obligations to the extent permitted under Section 6.3;

 

(h)                                 Indebtedness in respect of Sale Leaseback
Transactions to the extent permitted under Section 6.12;

 

(i)                                     performance, surety, bid, appeal or
similar bonds arising in the ordinary course of business;

 

(j)                                     any Indebtedness owing by any Person
prior to such Person becoming a Subsidiary of a Credit Party pursuant to a
Permitted Acquisition; provided that such Indebtedness is not created in
contemplation of such acquisition;

 

78

--------------------------------------------------------------------------------


 

(k)                                  other unsecured Indebtedness or
Subordinated Debt of Credit Parties which does not exceed $200,000,000 in the
aggregate at any time outstanding; provided that (i) the Credit Parties shall
demonstrate to the reasonable satisfaction of the Administrative Agent that the
Credit Parties will be in compliance on a Pro Forma Basis with the financial
covenants set forth in Section 5.9 after giving effect to any such Indebtedness
and (ii) no Event of Default shall exist at the time of, or shall result from,
the incurrence of such Indebtedness; and

 

(l)                                     other Indebtedness of the Credit Parties
and their Subsidiaries which does not exceed $25,000,000 in the aggregate at any
time outstanding.

 

Section 6.2                                   Liens.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to,
contract, create, incur, assume or permit to exist any Lien with respect to any
of its property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for Permitted
Liens.  Notwithstanding the foregoing, if a Credit Party shall grant a Lien on
any of its assets in violation of this Section 6.2, then it shall be deemed to
have simultaneously granted an equal and ratable Lien on any such assets in
favor of the Administrative Agent for the benefit of the Lenders, to the extent
such a Lien has not already been granted to the Administrative Agent.

 

Section 6.3                                   Guaranty Obligations.

 

The Credit Parties will not enter into or otherwise become or be liable in
respect of any Guaranty Obligations (excluding specifically therefrom
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection) other than (a) those in favor of the Lenders in
connection herewith, (b) guaranties given by the Borrower or any of its
Subsidiaries in connection with obligations not constituting Indebtedness,
including Permitted Acquisitions, real property leases and other contracts
entered into in the ordinary course of business, (c) Guaranty Obligations by the
Credit Parties and their Subsidiaries with respect to Indebtedness permitted
under Section 6.1 (except, as regards Indebtedness under subsection (b) thereof,
only if and to the extent such Indebtedness was guaranteed on the Closing Date)
and (d) guaranties given by the Borrower or any Subsidiaries with respect to the
Indebtedness of a Red Robin franchisee in an aggregate amount for all such
guaranties not to exceed $50,000,000 at any time outstanding.

 

Section 6.4                                   Nature of Business.

 

Except as permitted by Section 6.5, each of the Credit Parties will not, nor
will it permit any Subsidiary to, alter its business in any material respect
from that conducted as of the Closing Date or any business substantially related
or incidental thereto.

 

Section 6.5                                   Consolidation, Merger, Sale or
Purchase of Assets, etc.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to:

 

(a)                                  dissolve, liquidate or wind up its affairs,
sell, transfer, lease to a third party or otherwise dispose of its property or
assets or agree to do so at a future time except the following, without
duplication, shall be expressly permitted:

 

(i)                                     Specified Sales;

 

79

--------------------------------------------------------------------------------


 

(ii)                                  Sale Leaseback Transactions to the extent
permitted under Section 6.12;

 

(iii)                               the disposition of property or assets as a
result of a Recovery Event;

 

(iv)                              the sale, lease, transfer or other disposition
of (A) machinery, parts and equipment no longer used or useful in the conduct of
the business of the Borrower or any of its Subsidiaries and (B) property and
assets located at or used in connection with, or which are otherwise associated
with, restaurants that are not material to the business of any Credit Party;

 

(v)                                 the sale, lease or transfer of property or
assets between Credit Parties, so long as the Liens of the Administrative Agent
with respect to such property or assets remain in full force and effect and
fully perfected after giving effect to such transaction;

 

(vi)                              the dissolution, liquidation or winding up of
a Liquor License Subsidiary or any sale, transfer or other disposition of assets
from a Liquor License Subsidiary to a Credit Party or another Liquor License
Subsidiary;

 

(vii)                           the sale, lease or transfer of the properties
set forth on Schedule 2.8(b)(ii),

 

(viii)                        the sale of restaurants owned by the Credit
Parties to franchisees for fair market value so long as the aggregate
consideration for all sales made in reliance on this clause (viii) does not
exceed $35,000,000 in any fiscal year; and

 

(ix)                                the sale, lease or transfer of property or
assets for fair market value so long as the aggregate consideration for all
sales, leases and transfers of property or assets made in reliance on this
clause (ix) does not exceed $50,000,000 during the term of this Agreement;

 

provided, that in each case (other than with respect to clause (v) above and
dispositions of assets of a restaurant in connection with a refinishing,
refurnishing or upgrade of such restaurant for consideration less than $100,000
in the aggregate per restaurant) (A) at least 75% of the consideration received
therefor by any Credit Party or any such Subsidiary shall be in the form of cash
or Cash Equivalents, (B) after giving effect to the sale, lease, transfer or
other disposition of such property or assets and the repayment of Indebtedness
(if any) with the proceeds thereof, the Credit Parties shall be in compliance on
a Pro Forma Basis with the financial covenants set forth in Section 5.9 hereof
and shall be in compliance with all other terms and conditions of this
Agreement, and (C) no Event of Default shall exist or shall result from such
sale, lease, transfer or other disposition of property or assets; provided,
further, that with respect to any sale or transfer of property or assets
permitted hereunder to an unrelated third party, the Administrative Agent shall
be entitled, without the consent of the Lenders or the Required Lenders, to
release its Liens relating to the particular property or assets sold; or

 

(b)                                 (i) purchase, lease or otherwise acquire (in
a single transaction or a series of related transactions) all or substantially
all of the property or assets or a majority of the Voting Stock of any Person
(other than purchases or other acquisitions of inventory, goods, materials,
property and equipment in the ordinary course of business, except as otherwise
limited or prohibited herein) or (ii) enter into any transaction of merger or
consolidation, except for (A) Permitted Acquisitions, (B) investments or
acquisitions permitted pursuant to Section 6.6, and (C)

 

80

--------------------------------------------------------------------------------


 

the merger or consolidation of a Credit Party with and into another Credit
Party; provided that if the Borrower is a party thereto, the Borrower will be
the surviving corporation.

 

Section 6.6                                   Advances, Investments and Loans.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to, lend
money or extend credit or make advances to any Person, or purchase or acquire
any Capital Stock, obligations or securities of, or any other interest in, or
make any capital contribution to, any Person except for Permitted Investments.

 

Section 6.7                                   Transactions with Affiliates.

 

Except as permitted in subsection (iv), subsection (ix) or subsection (x) of the
definition of Permitted Investments or as permitted under Section 6.11, each of
the Credit Parties will not, nor will it permit any Subsidiary to, enter into
any transaction or series of transactions, whether or not in the ordinary course
of business, with any officer, director, shareholder or Affiliate other than on
terms and conditions substantially as favorable as would be obtainable in a
comparable arm’s-length transaction with a Person other than an officer,
director, shareholder or Affiliate.

 

Section 6.8                                   Sale of Capital Stock of
Subsidiaries.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to, sell,
transfer, pledge or otherwise dispose of any Capital Stock or other equity
interests in any of its Subsidiaries, nor will it, or permit any Subsidiary to,
issue, sell, transfer, pledge or otherwise dispose of any of its Capital Stock
or other equity interests, except as required by the Credit Documents or
pursuant to a transaction permitted by this Agreement.

 

Section 6.9                                   Fiscal Year; Organizational
Documents; Material Contracts.

 

Each of the Credit Parties will not, nor will it permit any of its Subsidiaries
to, change its fiscal year. Each of the Credit Parties will not, nor will they
permit any of its Subsidiaries to, amend, modify or change their articles of
incorporation (or corporate charter or other similar organizational document),
operating agreement or bylaws (or other similar document) in any material
respect without the prior written consent of the Required Lenders. Each of the
Credit Parties will not, nor will it permit any of its Subsidiaries to, without
the prior written consent of the Administrative Agent, amend, modify, cancel or
terminate or fail to renew or extend or permit the amendment, modification,
cancellation or termination of any of the Material Contracts (other than in the
ordinary course of business), except in the event that such amendments,
modifications, cancellations or terminations could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 6.10                            Limitation on Restricted Actions.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any such Person to
(a) pay dividends or make any other distributions to any Credit Party on its
Capital Stock or with respect to any other interest or participation in, or
measured by, its profits, (b) pay any Indebtedness or other obligation owed to
any Credit Party, (c) make loans or advances to any Credit Party, (d) sell,
lease or transfer any of its properties or assets to any Credit Party, or
(e) act as a Guarantor and pledge its assets pursuant to the Credit Documents or
any renewals, refinancings, exchanges, refundings or extension thereof, except
(in respect of any of the matters referred to in clauses (a)-(d) above) for such
encumbrances or restrictions existing under or by reason of (i) this Agreement
and the

 

81

--------------------------------------------------------------------------------


 

other Credit Documents, (ii) applicable law, (iii) any document or instrument
governing Indebtedness maintained pursuant to Section 6.1(b) or incurred
pursuant to Section 6.1(c), provided that any such restriction contained therein
relates only to the asset or assets constructed or acquired in connection
therewith or (iv) any Permitted Lien or any document or instrument governing any
Permitted Lien, provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien.

 

Section 6.11                            Restricted Payments.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to,
directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except:

 

(a)                                  to make dividends payable solely in the
common stock or equivalent equity interests of such Person;

 

(b)                                 to make dividends or other distributions
payable to any Credit Party (directly or indirectly through Subsidiaries);

 

(c)                                  the Parent may redeem and/or repurchase
shares of its Capital Stock or pay cash dividends to its shareholders in an
aggregate amount not to exceed $25,000,000 over the term of this Agreement;
provided that (i) no Default or Event of Default shall have occurred and be
continuing at the time of such Restricted Payment or result therefrom and
(ii) the Borrower shall have at least $20,000,000 of Accessible Borrowing
Availability after giving effect to such Restricted Payment; provided further
that (A) if the Leverage Ratio both before and after giving effect to any such
Restricted Payment on a Pro Forma Basis is less than 2.00 to 1.00 and equal to
or greater than 1.50 to 1.00 (as demonstrated to the reasonable satisfaction of
the Administrative Agent prior to the payment thereof) and the conditions in
clauses (i) and (ii) have been satisfied, the Parent may make Restricted
Payments in cash pursuant to this subsection (c) in an aggregate amount over the
term of this Agreement not to exceed $50,000,000 and (B) if the Leverage Ratio
both before and after giving effect to any such Restricted Payment on a Pro
Forma Basis is less than 1.50 to 1.00 (as demonstrated to the reasonable
satisfaction of the Administrative Agent prior to the payment thereof) and the
conditions in clauses (i) and (ii) have been satisfied, the Borrower may make
additional Restricted Payments in cash pursuant to this subsection (c) without
regard to such limitations (it being understood and agreed that any Restricted
Payment that is permitted by this subsection at the time it is made shall
thereafter be deemed permitted by this subsection regardless of whether the
conditions set forth herein continue to be satisfied with respect to future
Restricted Payments);

 

(d)                                 so long as no Default or Event of Default
shall have occurred and be continuing, any Credit Party may make Restricted
Payments to any employee of the Parent or any Subsidiary pursuant to severance
agreements with such employee in an aggregate amount not to exceed $2,000,000 in
cash in each fiscal year;

 

(e)                                  so long as no Default or Event of Default
shall have occurred and be continuing, any Credit Party may repurchase or redeem
any of its Equity Interests from an employee of the Parent or any Subsidiary in
connection with payments of withholding taxes payable in connection with the
vesting of such Equity Interests in an aggregate amount not to exceed $1,000,000
in cash in each fiscal year.

 

Section 6.12                            Sale Leasebacks.

 

No Credit Party will, directly or indirectly, (i) sell or transfer any property
(whether real, personal or mixed and whether now owned or hereafter acquired) to
a Person that is not a Credit Party (for

 

82

--------------------------------------------------------------------------------


 

purposes of this Section 6.12, the “Sale Leaseback Property”) and then
(ii) promptly lease (whether as an Operating Lease or a Capital Lease), or
guaranty a lease of, the Sale Leaseback Property and use the Sale Leaseback
Property for substantially the same purpose in existence prior to the sale or
transfer (any such transaction, a “Sale Leaseback Transaction”); provided,
however, that Sale Leaseback Transactions shall be permitted so long as such
Sale Leaseback Transactions do not exceed an aggregate amount of $4,000,000
during any fiscal year or an aggregate amount of $20,000,000 during the term of
this Agreement.

 

Section 6.13                            No Further Negative Pledges.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to, enter
into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security to secure obligations under such agreement if security is given for
some other obligation, except (a) pursuant to this Agreement and the other
Credit Documents, (b) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Section 6.1(c), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, and (c) in connection with any Permitted Lien
or any document or instrument governing any Permitted Lien, provided that any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Lien.

 

Section 6.14                            Amendments to Subordinated Debt, etc.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to, after
the issuance thereof, amend or modify (or permit the amendment or modification
of) any of the terms of any Subordinated Debt of such Credit Party or Subsidiary
if such amendment or modification would add or change any terms in a manner
adverse to the Lenders, or shorten the final maturity or average life to
maturity or require any payment to be made sooner than originally scheduled or
increase the interest rate applicable thereto or change any subordination
provision thereof.

 

Section 6.15                            Management Fees.

 

Each of the Credit Parties will not, nor will it permit any Subsidiary to,
directly or indirectly, pay any management, consulting or similar fees to any
Affiliate or to any manager, director, officer or employee of the Credit Parties
or any of their Subsidiaries, other than those payments included in the
corporate overhead of the Parent or any Subsidiary or other payments made in the
ordinary course of business without the prior written consent of the Required
Lenders.

 

Section 6.16                            Parent Holding Company/Liquor License
Subsidiaries.

 

The Parent shall not engage in any activities or operations whatsoever, other
than (a) general administrative and other functions required by law, (b) owning
all of the Capital Stock of the Borrower, (c) guaranteeing the Secured
Obligations pursuant to the terms of this Agreement and the other Credit
Documents and performing its obligations hereunder and thereunder and (d) those
activities or operations that are necessary or appropriate to comply with
Requirements of Law or to comply with the rules and regulations of NASDAQ or any
other national securities exchange or any other securities regulatory
authority.  None of the Liquor License Subsidiaries shall engage in any
activities or operations whatsoever, other than (i) general administrative and
other functions required by law and (ii) owning their respective liquor licenses
and other activities or operations incidental thereto.

 

83

--------------------------------------------------------------------------------


 

Section 6.17                            Expansion Capital Expenditures.

 

The Credit Parties shall not permit Expansion Capital Expenditures made by the
Parent and its Subsidiaries to exceed (i) $25,000,000 in the aggregate for the
fiscal year ending on December 25, 2011 and (ii) for each fiscal year
thereafter, an aggregate amount equal to 60% of Consolidated EBITDA for the
immediately prior fiscal year; provided that with respect to fiscal year 2012
and each fiscal year thereafter, if the Leverage Ratio both before and after
giving effect to any such Expansion Capital Expenditure on a Pro Forma Basis is
less 1.50 to 1.00 (as demonstrated to the reasonable satisfaction of the
Administrative Agent prior to the making thereof), the Credit Parties may make
Expansion Capital Expenditures in such fiscal year in an aggregate amount not to
exceed 70% of Consolidated EBITDA for the immediately prior fiscal year (it
being understood and agreed that any such additional expenditure that is
permitted by this proviso of this Section 6.17 at the time it is made shall
thereafter be deemed permitted by this subsection regardless of whether the
conditions set forth herein continue to be satisfied with respect to future
expenditures in the applicable fiscal year).  Notwithstanding the foregoing, any
portion of any amount set forth in the preceding sentence, if not expended in
the fiscal year for which it is permitted above, may be carried over for
expenditure in the next following fiscal year; provided that, if any such amount
is so carried over, (a) it will be deemed used in the applicable subsequent
fiscal year only following use of the amount set forth in the preceding sentence
for such fiscal year and (b) it may not be carried over to any subsequent fiscal
year.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

Section 7.1                                   Events of Default.

 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a)                                  (i) The Borrower shall fail to pay any
principal on any Loan when due (whether at maturity, by reason of acceleration
or otherwise) in accordance with the terms hereof; or (ii) the Borrower shall
fail to reimburse the Issuing Lender for any LOC Obligations when due (whether
at maturity, by reason of acceleration or otherwise) in accordance with the
terms hereof; or (iii) the Borrower shall fail to pay any interest on any Loan
or other Secured Obligation or any fee or other amount payable hereunder when
due (whether at maturity, by reason of acceleration or otherwise) in accordance
with the terms hereof and such failure to pay shall continue unremedied for
three (3) Business Days; or (iv) any Guarantor shall fail to pay on the Guaranty
in respect of any of the foregoing or in respect of any other Guaranty
Obligations hereunder; or

 

(b)                                 Any representation or warranty of a Credit
Party made or deemed made herein, in the Security Documents or in any of the
other Credit Documents or which is contained in any certificate, document or
financial statement furnished at any time under or in connection with this
Agreement provided by a Responsible Officer shall prove to have been incorrect,
false or misleading in any material respect on or as of the date made or deemed
made; or

 

(c)                                  (i) Any Credit Party shall fail to perform,
comply with or observe any term, covenant or agreement applicable to it
contained in Sections 5.4 (with respect to maintenance of a Credit Party’s
existence), 5.7 (with respect to notice of a Default or Event of Default) or 5.9
or Article VI hereof; or (ii) any Credit Party shall fail to comply with any
other covenant, contained in this Agreement or the other Credit Documents (other
than as described in Sections 7.1(a) or

 

84

--------------------------------------------------------------------------------


 

7.1(c)(i) above), and in the event such breach or failure to comply is capable
of cure, is not cured within the time prescribed therein, or to the extent not
prescribed therein, within thirty (30) days of its occurrence; or

 

(d)                                 Any Credit Party or any of its Subsidiaries
shall (i) default in any payment of principal of or interest on any Indebtedness
(other than the Indebtedness hereunder) in a principal amount outstanding of at
least $5,000,000 in the aggregate for the Credit Parties and their Subsidiaries
beyond the period of grace (not to exceed 30 days), if any, provided in the
instrument or agreement under which such Indebtedness was created; or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Indebtedness hereunder)
in a principal amount outstanding of at least $5,000,000 in the aggregate for
the Credit Parties and their Subsidiaries or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due prior to its
stated maturity; or (iii) default any Secured Hedging Agreement, the effect of
which default is to cause or permit the counterparty thereto to declare an event
of default or termination event, as defined therein; or

 

(e)                                  (i) Any Credit Party or any of its
Subsidiaries shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to have it judged
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Credit Party or any of its Subsidiaries
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against any Credit Party or any of its Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against any Credit Party or any of
its Subsidiaries any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of their assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof; or (iv) any Credit
Party or any of its Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Credit Party or any of its
Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

 

(f)                                    One or more judgments, orders, decrees or
arbitration awards shall be entered against any Credit Party or any of its
Subsidiaries involving in the aggregate a liability (to the extent not covered
by third-party insurance with respect to which coverage has not been disputed by
the insurer for a period in excess of ninety (90) days; provided however that
such ninety (90) day period shall no longer be in effect to the extent that any
such judgment, order, decree or arbitration award shall be executed upon at any
time during such period by the holder thereof) of $10,000,000 or more and all
such judgments, orders, decrees or arbitration awards shall not have been paid
and satisfied, vacated, discharged, stayed or bonded pending appeal within
10 Business Days from the entry thereof or any injunction, temporary restraining
order or similar decree shall

 

85

--------------------------------------------------------------------------------


 

be issued against any Credit Party or any of its Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect; or

 

(g)                                 The occurrence of any of the following:
(i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) the
determination that a Plan is in “at risk status” as defined in Section 430 of
the Code or any Lien in favor of the PBGC or a Plan (other than a Permitted
Lien) shall arise on the assets of any Credit Party, any of its Subsidiaries or
any Commonly Controlled Entity, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
Trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any
Credit Party, any of its Subsidiaries or any Commonly Controlled Entity shall,
or in the reasonable opinion of the Required Lenders is likely to, incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, any Multiemployer Plan or (vi) any other similar event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could have a Material Adverse Effect; or

 

(h)                                 There shall occur a Change of Control; or

 

(i)                                     The Guaranty or any provision thereof
for any reason shall cease to be in full force and effect or any Guarantor or
any Person acting by or on behalf of any Guarantor shall deny or disaffirm any
Guarantor’s obligations under the Guaranty; or

 

(j)                                     Any other Credit Document shall fail to
be in full force and effect or to give the Administrative Agent and/or the
Lenders the security interests, liens, rights, powers and privileges purported
to be created thereby in any material respect (except as such documents may be
terminated or no longer in force and effect in accordance with the terms
thereof, other than those indemnities and provisions which by their terms shall
survive) or any Lien shall fail to be perfected on a material portion of the
Collateral.

 

Section 7.2                                   Acceleration; Remedies.

 

Upon the occurrence and during the continuation of an Event of Default, then,
(a) if such event is an Event of Default specified in Section 7.1(e) above,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all other Secured Obligations under the Credit
Documents (including without limitation the maximum amount of all contingent
liabilities under Letters of Credit) shall immediately become due and payable,
and the Borrower shall immediately pay to the Administrative Agent cash
collateral as security for the LOC Obligations for subsequent drawings under
then outstanding Letters of Credit in an amount equal to the maximum amount
which may be drawn under Letters of Credit then outstanding and (b) if such
event is any other Event of Default, any of the following actions may be taken: 
with the written consent of the Required Lenders, the Administrative Agent may,
or upon the written request of the Required Lenders, the Administrative Agent
shall, (i) by notice to the Borrower declare all or any portion of the
Commitments to be terminated forthwith, whereupon such Commitments shall
immediately terminate, (ii) by notice of default to the Borrower, declare the
Loans (with accrued interest thereon) and all other Secured Obligations under
the Credit Documents (including without limitation the maximum amount of all
contingent liabilities under Letters of Credit) to be due and payable forthwith
and direct the Borrower to pay to the Administrative Agent cash collateral as
security for the LOC Obligations for subsequent drawings under then outstanding

 

86

--------------------------------------------------------------------------------


 

Letters of Credit an amount equal to the maximum amount of which may be drawn
under Letters of Credit then outstanding, whereupon the same shall immediately
become due and payable, (iii) hire, at the expense of the Credit Parties, one or
more consultants and the Credit Parties agree to cooperate with such
consultants, (iv) exercise any rights or remedies of the Administrative Agent or
the Lenders under this Agreement or any other Credit Document, including,
without limitation, any rights or remedies with respect to the Collateral, and
(v) exercise any rights or remedies available to the Administrative Agent or
Lenders under applicable law.

 

Section 7.3                                   Rights and Remedies Cumulative;
Non-Waiver; etc.

 

The enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Credit Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default.  No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Credit Documents or to
constitute a waiver of any Event of Default.

 

Section 7.4                                   Administrative Agent May File
Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LOC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
LOC Obligations and all other Obligations arising under the Loan Document that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.6 and 9.5) allowed in such judicial
proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.6 and 9.5.

 

87

--------------------------------------------------------------------------------


 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 7.5                                   Credit Bidding.

 

(a)                                  The Administrative Agent, on behalf of
itself and the Lenders, shall have the right to credit bid and purchase for the
benefit of the Administrative Agent and the Lenders all or any portion of
Collateral at any sale thereof conducted by the Administrative Agent under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the United States
Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable law.

 

(b)                                 Each Lender hereby agrees that, except as
otherwise provided in any Credit Documents or with the written consent of the
Administrative Agent and the Required Lenders, it will not take any enforcement
action, accelerate obligations under any Credit Documents, or exercise any right
that it might otherwise have under applicable law to credit bid at foreclosure
sales, UCC sales or other similar dispositions of Collateral.

 

ARTICLE VIII

 

THE AGENT

 

Section 8.1                                   Appointment and Authority.

 

Each of the Lenders and the Issuing Lender hereby irrevocably designates and
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Credit Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Lender, and neither the Borrower nor any Subsidiary thereof shall
have rights as a third party beneficiary of any of such provisions.  The
Administrative Agent shall also act as the “collateral agent” under the Credit
Documents, and each of the Lenders (including in its capacity as a potential
Hedge Bank or Cash Management Bank) and the Issuing Lender hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the Issuing Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Credit Parties to secure
any of the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to this Article VIII for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Articles VIII and IX (including
Section 9.5, as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Credit Documents) as if set forth in full herein
with respect thereto.

 

88

--------------------------------------------------------------------------------


 

Section 8.2                                   Delegation of Duties.

 

The Administrative Agent may execute any of its duties under this Agreement by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.  Without limiting the
foregoing, the Administrative Agent may appoint one of its affiliates as its
agent to perform its the functions of the Administrative Agent hereunder
relating to the advancing of funds to the Borrower and distribution of funds to
the Lenders and to perform such other related functions of the Administrative
Agent hereunder as are reasonably incidental to such functions.

 

Section 8.3                                   Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Credit Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.1 and Section 7.2) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the Issuing Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set

 

89

--------------------------------------------------------------------------------


 

forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

Section 8.4                                   Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

Section 8.5                                   Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”.  In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders.  The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.

 

Section 8.6                                   Non-Reliance on Administrative
Agent and Other Lenders.

 

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and made its own decision to make
its Loans hereunder and enter into this Agreement.  Each Lender also represents
that it will, independently and without reliance upon the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement,
and to make such investigation as it deems necessary to inform itself as to the

 

90

--------------------------------------------------------------------------------


 

business, operations, property, financial and other condition and
creditworthiness of the Borrower.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

Section 8.7                                   Intentionally Omitted.

 

Section 8.8                                   Administrative Agent in Its
Individual Capacity.

 

The Administrative Agent and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrower as though
the Administrative Agent were not the Administrative Agent hereunder.  With
respect to its Loans made or renewed by it and any Note issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” shall include the Administrative
Agent in its individual capacity.

 

Section 8.9                                   Resignation By Administrative
Agent.

 

(a)                                  The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Lender and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower and subject to the
consent of the Borrower (provided no Event of Default has occurred and is
continuing at the time of such resignation), to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Lender, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Credit Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
paragraph.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Article and Section 9.5 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

91

--------------------------------------------------------------------------------


 

(b)                                 Any resignation by Wells Fargo as
Administrative Agent pursuant to this Section shall also constitute its
resignation as Issuing Lender and Swingline Lender.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender and Swingline Lender, (b) the retiring
Issuing Lender and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (c) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Lender
to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.

 

Section 8.10                            Nature of Duties.

 

Except as otherwise expressly stated herein, any agent (other than the
Administrative Agent) listed from time to time on the cover page of this
Agreement shall have no obligations, responsibilities or duties under this
Agreement or under any other Credit Document other than obligations,
responsibilities and duties applicable to all Lenders in their capacity as
Lenders; provided, however, that such agents shall be entitled to the same
rights, protections, exculpations and indemnifications granted to the
Administrative Agent under this Article VIII in their capacity as an agent.

 

Section 8.11                            Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

Section 8.12                            Collateral and Guaranty Matters.

 

Each of the Lenders (including in its or any of its Affiliate’s capacities as a
potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion:

 

(a)                                  to release any Lien on any Collateral
granted to or held by the Administrative Agent, for the ratable benefit of the
Secured Parties, under any Credit Document (i) upon the termination of the
Revolving Commitment and payment in full of all Secured Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Cash Management Agreements or Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made) and the expiration or termination of all Letters of
Credit, (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Credit Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 9.1;

 

(b)                                 to release any Subsidiary Guarantor from its
obligations under any Credit Documents if such Person ceases to be a Subsidiary
as a result of a transaction permitted hereunder; and

 

92

--------------------------------------------------------------------------------


 

(c)                                  to subordinate or release any Lien on any
Collateral granted to or held by the Administrative Agent under any Credit
Document to the holder of any Permitted Lien.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section 8.12.  In each case as specified in this
Section 8.12, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Subsidiary Guaranty Agreement, in each case in accordance
with the terms of the Credit Documents and this Section 8.12.  In the case of
any such sale, transfer or disposal of any property constituting Collateral in a
transaction constituting an Asset Disposition permitted pursuant to Section 6.5,
the Liens created by any of the Security Documents on such property shall be
automatically released without need for further action by any person.

 

Section 8.13                            Secured Hedge Agreements and Secured
Cash Management Agreements.

 

No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 2.12(b) or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Credit Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Credit Documents.  Notwithstanding any
other provision of this Article VIII to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1                                   Amendments, Waivers and Release of
Collateral.

 

Neither this Agreement, nor any of the Notes, nor any of the other Credit
Documents, nor any terms hereof or thereof may be amended, supplemented, waived
or modified except in accordance with the provisions of this Section nor may be
released except as specifically provided herein or in the Security Documents or
in accordance with the provisions of this Section 9.1.  The Required Lenders
may, or, with the written consent of the Required Lenders, the Administrative
Agent may, from time to time, (a) enter into with the Borrower written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Borrower hereunder or thereunder or (b) waive, on such terms and conditions
as the Required Lenders may specify in such instrument, any of the requirements
of this Agreement or the other Credit Documents or any Default or Event of
Default and its consequences; provided, however, that no such waiver and no such
amendment, waiver, supplement, modification or release shall:

 

93

--------------------------------------------------------------------------------


 

(i)                                     (A) reduce the amount or extend the
scheduled date of maturity of any Loan or Note or any installment thereon or
waive any payment default, (B) extend the expiration date of a Letter of Credit
beyond the Maturity Date, (C) reduce the stated rate of any interest or fee
payable hereunder (other than interest at the increased post-default rate) or
extend the scheduled date of any payment thereof, or (D) increase the amount or
extend the expiration date of any Lender’s Commitment, in each case without the
written consent of each Lender directly affected thereby, or

 

(ii)                                  amend, modify or waive any provision of
Section 2.12, Section 2.17, this Section 9.1 or change the percentage specified
in the definition of Required Lenders, without the written consent of all the
Lenders, or

 

(iii)                               amend, modify or waive any provision of
Article VIII without the written consent of the then Administrative Agent, or

 

(iv)                              release (A) the Parent or the Borrower from
its obligations under the Credit Documents, or (B) all of the Guarantors or the
Guarantors comprising substantially all of the credit support for the Secured
Obligations, without the written consent of all of the Lenders, or

 

(v)                                 release all or substantially all of the
Collateral, without the written consent of all of the Lenders and any Hedge
Bank, or

 

(vi)                              amend the definitions of (a) “Hedging
Agreement,” “Secured Hedging Agreement,” or “Hedge Bank” without the consent of
any Hedge Bank that would be adversely affected thereby or (b) “Cash Management
Agreement,” “Secured Cash Management Agreement” or “Cash Management Bank”
without the consent of any Cash Management Bank that would be adversely affected
thereby; or

 

(vii)                           amend, modify or waive any provision of the
Credit Documents requiring consent, approval or request of the Required Lenders
or all Lenders, without the written consent of all of the Required Lenders or
Lenders as appropriate and, provided, further, that no amendment, waiver or
consent affecting the rights or duties of the Administrative Agent or the
Issuing Lender under any Credit Document shall in any event be effective, unless
in writing and signed by the Administrative Agent and/or the Issuing Lender, as
applicable, in addition to the Lenders required hereinabove to take such action;
or

 

(viii)                        without the prior written consent of the Required
Revolving Lenders, amend, modify or waive (i) Section 4.2 or any other provision
of this Agreement if the effect of such amendment, modification or waiver is to
require the Revolving Lenders (pursuant to, in the case of any such amendment to
a provision hereof other than Section 4.2, any substantially concurrent request
by the Borrower for a borrowing of Revolving Loans) to make Revolving Loans when
such Revolving Lenders would not otherwise be required to do so, (ii) the amount
of the Swingline Commitment or (iii) the amount of the LOC Commitment;

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any application relating to any Letter of Credit issued or to be issued by

 

94

--------------------------------------------------------------------------------


 

it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swingline Lender in addition to the Lenders required above, affect the
rights or duties of the Swingline Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Credit Document; (iv) the Engagement Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(v) any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular tranche (but not the Lenders holding Loans or
Commitments of any other tranche) may be effected by an agreement or agreements
in writing entered into by the Borrower and the requisite percentage in interest
of the affected Lenders holding Loans or Commitments under the affected tranche
that would be required to consent thereto under this Section if such Lenders
were the only Lenders hereunder at the time, and (vi) the Administrative Agent
and the Borrower shall be permitted to amend any provision of the Credit
Documents (and such amendment shall become effective without any further action
or consent of any other party to any Credit Document) if the Administrative
Agent and the Borrower shall have jointly identified an obvious error or any
error or omission of a technical or immaterial nature in any such provision.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Commitment of such Lender may not be increased or
extended without the consent of such Lender.

 

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Issuing Lender, the
Administrative Agent and all future holders of the Notes.  In the case of any
waiver, the Borrower, the other Credit Parties, the Lenders, the Issuing Lender
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the outstanding Loans and Notes and other Credit
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

 

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9); provided,
however, that the Administrative Agent will provide written notice to the
Borrower of any such amendment, modification or waiver. In addition, the
Borrower and the Lenders hereby authorize the Administrative Agent to modify
this Agreement by unilaterally amending or supplementing Schedule 1.1(a) from
time to time in the manner requested by the Borrower, the Administrative Agent
or any Lender in order to reflect any assignments or transfers of the Loans as
provided for hereunder; provided, however, that the Administrative Agent shall
promptly deliver a copy of any such modification to the Borrower and each
Lender.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

 

Section 9.2                                   Notices.

 

Except as otherwise provided in Article II, all notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made (a) when delivered by hand,

 

95

--------------------------------------------------------------------------------


 

(b) when transmitted via telecopy (or other facsimile device) to the number set
out herein, (c) the Business Day immediately following the day on which the same
has been delivered prepaid (or pursuant to an invoice arrangement) to a
reputable national overnight air courier service, or (d) the third Business Day
following the day on which the same is sent by certified or registered mail,
postage prepaid, in each case, addressed as follows in the case of the Borrower,
the other Credit Parties and the Administrative Agent, and, with respect to each
Lender, as set forth in such Lender’s Administrative Questionnaire, or to such
other address as may be hereafter notified by the respective parties hereto and
any future holders of the Notes:

 

The Borrower and the other Credit Parties:

Red Robin International, Inc.

6312 S. Fiddler’s Green Circle

Suite 200 North

 

Greenwood Village, CO 80111

 

Attention: Katherine L. Scherping, Chief Financial Officer

 

Facsimile:

(303) 846-6067

 

Telephone:

(303) 846-6024

 

 

 

with a copy to:

 

 

 

Red Robin International, Inc.

 

6312 S. Fiddler’s Green Circle

 

Suite 200 North

 

Greenwood Village, CO 80111

 

Attention: Annita Menogan, Senior Vice President, Secretary and Chief Legal
Officer

 

Facsimile:

(303) 846-6067

 

Telephone:

(303) 846-6034

 

 

The Administrative Agent:

 

 

 

 

For all notices other than Request for Extensions of Credit:

 

 

 

Wells Fargo Bank, National Association

 

1808 Aston Avenue, Suite 250

 

Carlsbad, CA 92008

 

Attention: Loan Administration

 

(760) 918-2700 Telephone

 

(760) 918-2727 Fax

 

 

 

with a copy to:

 

 

 

Wells Fargo Bank, National Association

 

101 Federal Street

 

Boston, MA 02110

 

Attention: Meghan Hinds

 

Telecopier:

(617) 574-6370

 

Telephone:

(617) 574-6337

 

 

 

Requests for Extensions of Credit:

 

Please send Borrowing Notice according to the instructions below

 

96

--------------------------------------------------------------------------------


 

 

VIA FAX

 

Wells Fargo Bank, National Association

 

1808 Aston Avenue, Suite 250

 

Carlsbad, CA 92008

 

Attention:  Operations

 

(760) 918-2700 Telephone

 

(760) 918-2727 Fax

 

 

 

or

 

 

 

VIA EMAIL

 

Please email ALL of the following individuals:

 

Denise Crouch – crouchde@wellsfargo.com

 

Marnie Lowrie – marnie.a.lowrie@wellsfargo.com

 

Andrew Wiechert – phil.a.wiechert@wellsfargo.com

 

Notices and other communications to the Lenders and the Issuing Lender hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender pursuant to Article II if such Lender or the
Issuing Lender, as applicable, has notified the Administrative Agent that is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

Section 9.3                                   No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Section 9.4                                   Survival of Representations and
Warranties.

 

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans, provided that all such representations and

 

97

--------------------------------------------------------------------------------


 

warranties shall terminate on the date upon which the Commitments have been
terminated and all amounts owing hereunder and under any Notes have been paid in
full.

 

Section 9.5                                   Expenses; Indemnity.

 

(a)                                  Costs and Expenses.  The Borrower and any
other Credit Party, jointly and severally, shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or the Issuing
Lender (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Issuing Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or
(B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the Issuing Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, and shall pay or reimburse any such
Indemnitee for, any and all losses, claims (including, without limitation, any
Environmental Claims), damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower, any Subsidiary or any other Credit Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Credit Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Credit Document, or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees; provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Credit
Party or any Subsidiary thereof against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other

 

98

--------------------------------------------------------------------------------


 

Credit Document, if such Credit Party or such Subsidiary has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under clause (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Issuing Lender, the Swingline Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lender, the
Swingline Lender or such Related Party, as the case may be, such Lender’s
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Issuing Lender or
the Swingline Lender in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub-agent), Issuing Lender or the Swingline Lender in connection with such
capacity.  The obligations of the Lenders under this clause (c) are subject to
the provisions of Section 2.13.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower and each other
Credit Party shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable promptly after demand therefor.  The agreements and
obligations set forth in this Section 9.5 shall survive the termination of this
Agreement and payment of the Notes and all other amounts payable hereunder.

 

Section 9.6                                   Successors and Assigns;
Participations; Purchasing Lenders.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Credit Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

99

--------------------------------------------------------------------------------


 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                              in the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolving Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                                in any case not described in
paragraph (b)(i)(A) of this Section, the aggregate amount of the Revolving
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Revolving Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000, in the case of any assignment in respect of the
Revolving Credit Facility, or $1,000,000, in the case of any assignment in
respect of the Term Loan Facility, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Revolving Commitment assigned;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
paragraph (b)(i)(B) of this Section and, in addition:

 

(A)                              the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;

 

(B)                                the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) the Revolving Credit Facility if such assignment
is to a Person that is not a Lender with a Revolving Commitment, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (ii) the Term
Loan Facility to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund; and

 

(C)                                the consents of the Issuing Lender and the
Swingline Lender (such consents not to be unreasonably withheld or delayed)
shall be required for any assignment that increases the obligation of the
assignee to participate in exposure under one or more Letters of Credit (whether
or not then outstanding) or for any assignment in respect of the Revolving
Credit Facility.

 

100

--------------------------------------------------------------------------------


 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 for each assignment (provided, that only one such fee will be payable in
connection with simultaneous assignments to two or more Approved Funds by a
Lender), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14, 2.15, 2.16, 2.17, 2.18 and 9.5 with respect to
facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at one of
its offices in Charlotte, North Carolina, a copy of each Assignment and
Assumption and each Lender Joinder Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Revolving
Commitment of, and principal amounts of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and any Lender (but only to the extent of entries in
the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, Issuing Lender, Swingline Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

 

101

--------------------------------------------------------------------------------


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 9.1 that directly affects such Participant and could not be affected by
a vote of the Required Lenders.  Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15, 2.16, 2.17 and 2.18 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.7 as though it were a Lender, and such
Participant agrees to be subject to the requirements set forth in Section 9.7 as
though it were a Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Sections
2.15 and 2.18 than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent.  No Participant shall be entitled to the benefits of Section 2.18
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 2.18(b) as though it were a Lender.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

Section 9.7                                   Right of Set-off; Sharing of
Payments.

 

(a)                                  If an Event of Default shall have occurred
and be continuing, each Lender, the Issuing Lender, the Swingline Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Credit Document to such Lender, the Issuing Lender or the Swingline Lender,
irrespective of whether or not such Lender, the Issuing Lender or the Swingline
Lender shall have made any demand under this Agreement or any other Credit
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender, the
Issuing Lender or the Swingline Lender different from the branch or office
holding such deposit or obligated on such indebtedness.  The rights of each
Lender, the Issuing Lender, the Swingline Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Lender, the Swingline Lender or
their respective Affiliates may have.  Each Lender, the Issuing Lender and the
Swingline Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

102

--------------------------------------------------------------------------------


 

(b)                                 If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 2.16, 2.17, 2.18 or 9.5) greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and

 

(ii)                                  the provisions of this paragraph shall not
be construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement, (B) the application of cash
collateral provided for in Section 2.21 or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any of its Subsidiaries (as to
which the provisions of this paragraph shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

Section 9.8                                   Table of Contents and
Section Headings.

 

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.

 

Section 9.9                                   Counterparts; Integration;
Effectiveness; Electronic Execution of Assignments.

 

(a)                                  Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  Delivery of an
executed signature page of this Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterparty hereof.  This
Agreement and the other Credit Documents, and any separate letter agreements
with respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  In the event of any conflict between the provisions
of this Agreement and those of any other Credit Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Credit
Document shall not be deemed a conflict with this Agreement.  Each Credit
Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the

 

103

--------------------------------------------------------------------------------


 

fair meaning thereof.  Except as provided in Section 4.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.

 

(b)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

Section 9.10                            All Powers Coupled with an Interest.

 

All powers of attorney and other authorizations granted to the Lenders, the
Administrative Agent and any Persons designated by the Administrative Agent or
any Lender pursuant to any provisions of this Agreement or any of the other
Credit Documents shall be deemed coupled with an interest and shall be
irrevocable so long as any of the Obligations remain unpaid or unsatisfied, any
of the Commitments remain in effect or the facilities hereunder have not been
terminated.

 

Section 9.11                            Severability.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 9.12                            Inconsistencies with Other Documents.

 

In the event there is a conflict or inconsistency between this Agreement and any
other Credit Document, the terms of this Agreement shall control; provided that
any provision of the Security Documents which imposes additional burdens on the
Borrower or any of its Subsidiaries or further restricts the rights of the
Borrower or any of its Subsidiaries or gives the Administrative Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.

 

Section 9.13                            Governing Law.

 

THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (UNLESS EXPRESSLY SET FORTH
THEREIN) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401
AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK)
WITHOUT REGARD TO CONFLICTS OR CHOICE OF LAW PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

104

--------------------------------------------------------------------------------


 

Section 9.14                            Consent to Jurisdiction and Service of
Process.

 

All judicial proceedings brought against the Borrower and/or any other Credit
Party with respect to this Agreement, any Note or any of the other Credit
Documents may be brought in any state or federal court of competent jurisdiction
in the State of New York, and, by execution and delivery of this Agreement, each
of the Borrower and the other Credit Parties accepts, for itself and in
connection with its properties, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts and irrevocably agrees to be bound by any
final judgment rendered thereby in connection with this Agreement from which no
appeal has been taken or is available.  Each of Borrower and the other Credit
Parties irrevocably agrees that all service of process in any such proceedings
in any such court may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto, such service
being hereby acknowledged by the Borrower and the other Credit Parties to be
effective and binding service in every respect.  Each of the Borrower, the other
Credit Parties, the Administrative Agent and the Lenders irrevocably waives any
objection, including, without limitation, any objection to the laying of venue
or based on the grounds of forum non conveniens which it may now or hereafter
have to the bringing of any such action or proceeding in any such jurisdiction. 
Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of the Administrative Agent or any
Lender to bring proceedings against the Borrower or the other Credit Parties in
the court of any other jurisdiction.

 

Section 9.15                            Confidentiality.

 

The Administrative Agent and each of the Lenders agrees that it will use its
commercially reasonable efforts not to disclose without the prior consent of the
Borrower any information with respect to the Parent and its Subsidiaries which
is furnished pursuant to this Agreement, any other Credit Document or any
documents contemplated by or referred to herein or therein and which is
designated by the Borrower to the Lenders in writing as confidential or as to
which it is otherwise reasonably clear such information is not public (the
“Information”), except that any Lender may disclose any such Information (a) to
its employees, affiliates, auditors or counsel or to another Lender each of whom
shall have been made aware of this confidentiality requirement and shall have
agreed to be bound by its provisions and other than as prohibited by Regulation
FD, (b) as has become generally available to the public other than by a breach
of this Section 9.15, (c) as may be required or appropriate in any report,
statement or testimony submitted to any municipal, state or federal regulatory
body having or claiming to have jurisdiction over such Lender or to the Federal
Reserve Board or the Federal Deposit Insurance Corporation or the Office of the
Comptroller of the Currency or the National Association of Insurance
Commissioners or similar organizations (whether in the United States or
elsewhere) or their successors, (d) as may be required or appropriate in
response to any summons or subpoena or any law, order, regulation or ruling
applicable to such Lender, (e) to (i) any prospective Participant or assignee in
connection with any contemplated transfer pursuant to Section 9.6 or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower, provided that such prospective transferee
shall have been made aware of this Section 9.15 and shall have agreed to be
bound by its provisions as if it were a party to this Credit Agreement, (f) to
Gold Sheets and other similar bank trade publications; such information to
consist of deal terms and other information regarding the credit facilities
evidenced by this Credit Agreement customarily found in such publications,
(g) in connection with any suit, action or proceeding for the purpose of
defending itself, reducing its liability, or protecting or exercising any of its
claims, rights, remedies or interests under or in connection with the Credit
Documents or any Secured Hedging Agreement, (h) to any direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 9.15), (i) any nationally recognized rating agency that requires
access to

 

105

--------------------------------------------------------------------------------


 

information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, or (j) to a Person that is a trustee,
collateral manager, servicer, noteholder or secured party in a Securitization in
connection with the administration, servicing and reporting on the assets
serving as collateral for such Securitization; provided that such Person shall
have been made aware of this Section 9.15 and shall have agreed to be bound by
its provisions as if it were a party to this Credit Agreement.  For purposes of
this Section “Securitization” shall mean a public or private offering by a
Lender or any of its affiliates or their respective successors and assigns, of
securities which represent an interest in, or which are collateralized in whole
or in part by, the Loans.

 

Section 9.16                            Acknowledgments.

 

The Borrower and the other Credit Parties each hereby acknowledges that:

 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of each Credit Document;

 

(b)                                 neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to the Borrower or any other
Credit Party arising out of or in connection with this Agreement and the
relationship between Administrative Agent and Lenders, on one hand, and the
Borrower and the other Credit Parties, on the other hand, in connection herewith
is solely that of debtor and creditor; and

 

(c)                                  no joint venture exists among the Lenders
or among the Borrower or the other Credit Parties and the Lenders.

 

Section 9.17                            Waivers of Jury Trial.

 

THE BORROWER, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

Section 9.18                            Compliance with Tax Shelter Regulations.

 

(a)                                  The Borrower and each Lender (i) represents
and warrants that, as of the Closing Date, it does not intend to treat the
Extensions of Credit hereunder and the other transactions contemplated hereby as
a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4) and (ii) covenants to give prior written notice to the
Administrative Agent and the Borrower (as applicable) if it determines to take
any action inconsistent with the intention represented in the foregoing clause
(i).

 

(b)                                 Subject to the terms of Section 9.18(a)(ii),
if a Lender determines that the Extensions of Credit made by such Lender should
be treated as part of a transaction that is subject to Treasury Regulation
Section 1.6011-4 or Section 301.6112-1, such Lender, the Administrative Agent
and the Borrower may file such IRS forms or maintain such lists and other
records as they may determine is required by such Treasury Regulations.

 

(c)                                  Notwithstanding anything herein (including
Section 9.15) or in any other Credit Document to the contrary, the Borrower, the
Administrative Agent and each Lender may disclose to any and all persons,
without limitation of any kind, any information with respect to the U.S.

 

106

--------------------------------------------------------------------------------


 

federal income tax treatment and U.S. federal income tax structure of the
transactions contemplated hereby and all material of any kind (including
opinions or other tax analyses) that are provided to the Borrower, the
Administrative Agent or such Lender relating to such tax treatment and tax
structure.

 

Section 9.19                            Patriot Act Notice.

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the USA Patriot Act, Title III of Pub. L. 107-56, signed into law October 26,
2001 (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Patriot Act.

 

ARTICLE X

 

GUARANTY

 

Section 10.1                            The Guaranty.

 

In order to induce the Lenders to enter into this Credit Agreement, any Hedge
Bank to enter into any Secured Hedging Agreement, any Cash Management Bank to
enter into any Secured Cash Management Agreement and to extend credit hereunder
and thereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder, any Secured Hedging
Agreement and any Cash Management Agreement, each of the Guarantors hereby
agrees with the Administrative Agent, the Lenders, the Hedge Banks and the Cash
Management Banks as follows:  the Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Secured Obligations.  If any or all of
the indebtedness becomes due and payable hereunder or under any Secured Hedging
Agreement or under any Cash Management Agreement, each Guarantor unconditionally
promises to pay such indebtedness to the Administrative Agent, the Lenders, the
Hedge Banks, the Cash Management Banks, or their respective order, or demand,
together with any and all reasonable expenses which may be incurred by the
Administrative Agent or the Lenders in collecting any of the Secured
Obligations.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

 

Section 10.2                            Bankruptcy.

 

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Secured Obligations of the
Borrower to the Lenders, any Hedge Banks and any Cash Management Banks whether
or not due or payable by the Borrower upon the

 

107

--------------------------------------------------------------------------------


 

occurrence of any of the events specified in Section 7.1(f), and unconditionally
promises to pay such Secured Obligations to the Administrative Agent for the
account of the Lenders, to any such Hedge Banks, and to any such Cash Management
Banks, or order, on demand, in lawful money of the United States.  Each of the
Guarantors further agrees that to the extent that the Borrower or a Guarantor
shall make a payment or a transfer of an interest in any property to the
Administrative Agent, any Lender, any Hedge Bank or any Cash Management Bank,
which payment or transfer or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, or otherwise is avoided, and/or
required to be repaid to the Borrower or a Guarantor, the estate of the Borrower
or a Guarantor, a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then to the extent of such
avoidance or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made.

 

Section 10.3                            Nature of Liability.

 

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Secured Obligations of the Borrower
whether executed by any such Guarantor, any other guarantor or by any other
party, and no Guarantor’s liability hereunder shall be affected or impaired by
(a) any direction as to application of payment by the Borrower or by any other
party, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Secured Obligations of
the Borrower, or (c) any payment on or in reduction of any such other guaranty
or undertaking, or (d) any dissolution, termination or increase, decrease or
change in personnel by the Borrower, or (e) any payment made to the
Administrative Agent, the Lender, any Hedge Bank or any Cash Management Bank on
the Secured Obligations which the Administrative Agent, such Lenders, such Hedge
Bank or such Cash Management Bank repay the Borrower pursuant to court order in
any bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each of the Guarantors waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.

 

Section 10.4                            Independent Obligation.

 

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.

 

Section 10.5                            Authorization.

 

Each of the Guarantors authorizes the Administrative Agent, each Lender and each
Hedging Agreement Provider without notice or demand (except as shall be required
by applicable statute and cannot be waived), and without affecting or impairing
its liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Secured Obligations or any part thereof in accordance
with this Credit Agreement, any Secured Hedging Agreement and any Secured Cash
Management Agreement, as applicable, including any increase or decrease of the
rate of interest thereon, (b) take and hold security from any Guarantor or any
other party for the payment of this Guaranty or the Secured Obligations and
exchange, enforce waive and release any such security, (c) apply such security
and direct the order or manner of sale thereof as the Administrative Agent and
the Lenders in their discretion may determine and (d) release or substitute any
one or more endorsers, Guarantors, the Borrower or other obligors.

 

108

--------------------------------------------------------------------------------


 

Section 10.6                            Reliance.

 

It is not necessary for the Administrative Agent, the Lenders, any Hedge Bank or
any Cash Management Bank to inquire into the capacity or powers of the Borrower
or the officers, directors, members, partners or agents acting or purporting to
act on its behalf, and any Secured Obligations made or created in reliance upon
the professed exercise of such powers shall be guaranteed hereunder.

 

Section 10.7                            Waiver.

 

(a)                                  Each of the Guarantors waives any right
(except as shall be required by applicable statute and cannot be waived) to
require the Administrative Agent, any Lender or any Hedging Agreement Provider
to (i) proceed against the Borrower, any other guarantor or any other party,
(ii) proceed against or exhaust any security held from the Borrower, any other
guarantor or any other party, or (iii) pursue any other remedy in the
Administrative Agent’s, any Lender’s, any Hedge Bank’s or any Cash Management
Bank’s power whatsoever.  Each of the Guarantors waives any defense based on or
arising out of any defense of the Borrower, any other guarantor or any other
party other than payment in full of the Secured Obligations (other than
contingent indemnity obligations), including without limitation any defense
based on or arising out of the disability of the Borrower, any other guarantor
or any other party, or the unenforceability of the Secured Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
the Borrower other than payment in full of the Secured Obligations.  The
Administrative Agent may, at its election, foreclose on any security held by the
Administrative Agent by one or more judicial or nonjudicial sales (to the extent
such sale is permitted by applicable law), or exercise any other right or remedy
the Administrative Agent or any Lender may have against the Borrower or any
other party, or any security, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Secured
Obligations have been paid in full and the Commitments have been terminated. 
Each of the Guarantors waives any defense arising out of any such election by
the Administrative Agent or any of the Lenders, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of the Guarantors against the Borrower or any other party
or any security.

 

(b)                                 Each of the Guarantors waives all
presentments, demands for performance, protests and notices, including without
limitation notices of nonperformance, notice of protest, notices of dishonor,
notices of acceptance of this Guaranty, and notices of the existence, creation
or incurring of new or additional Secured Obligations.  Each Guarantor assumes
all responsibility for being and keeping itself informed of the Borrower’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Secured Obligations and the nature, scope and extent
of the risks which such Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any Lender shall have any duty to advise
such Guarantor of information known to it regarding such circumstances or risks.

 

(c)                                  Each of the Guarantors hereby agrees it
will not exercise any rights of subrogation which it may at any time otherwise
have as a result of this Guaranty (whether contractual, under Section 509 of the
U.S. Bankruptcy Code, or otherwise) to the claims of the Lenders, any Hedge Bank
or any Cash Management Bank against the Borrower or any other guarantor of the
Secured Obligations of the Borrower owing to the Lenders, such Hedge Banks or
such Cash Management Banks (collectively, the “Other Parties”) and all
contractual, statutory or common law rights of reimbursement, contribution or
indemnity from any Other Party which it may at any time otherwise have as a
result of this Guaranty until such time as the Secured Obligations shall have
been paid in full and the Commitments have been terminated.  Each of the

 

109

--------------------------------------------------------------------------------


 

Guarantors hereby further agrees not to exercise any right to enforce any other
remedy which the Administrative Agent, the Lenders, any Hedge Bank or any Cash
Management Bank now have or may hereafter have against any Other Party, any
endorser or any other guarantor of all or any part of the Secured Obligations of
the Borrower and any benefit of, and any right to participate in, any security
or collateral given to or for the benefit of the Lenders, any Hedge Bank and/or
any Cash Management Bank to secure payment of the Secured Obligations of the
Borrower until such time as the Secured Obligations (other than contingent
indemnity obligations) shall have been paid in full and the Commitments have
been terminated.

 

Section 10.8                            Limitation on Enforcement.

 

The Lenders, the Hedge Banks and the Cash Management Banks agree that this
Guaranty may be enforced only by the action of the Administrative Agent acting
upon the instructions of the Required Lenders, such Hedge Banks or such Cash
Management Banks (only with respect to obligations under the applicable Secured
Hedging Agreement and Secured Cash Management Agreement) and that no Lender,
Hedge Bank or Cash Management Bank shall have any right individually to seek to
enforce or to enforce this Guaranty, it being understood and agreed that such
rights and remedies may be exercised by the Administrative Agent for the benefit
of the Lenders under the terms of this Credit Agreement and for the benefit of
any Hedge Bank under any Secured Hedging Agreement and any Cash Management Bank
under any Secured Cash Management Agreement.  The Lenders, the Hedge Banks and
the Cash Management Banks further agree that this Guaranty may not be enforced
against any director, officer, employee or stockholder of the Guarantors.

 

Section 10.9                            Confirmation of Payment.

 

The Administrative Agent and the Lenders will, upon request after payment of the
Secured Obligations which are the subject of this Guaranty and termination of
the Commitments relating thereto, confirm to the Borrower, the Guarantors or any
other Person that such indebtedness and obligations have been paid and the
Commitments relating thereto terminated, subject to the provisions of
Section 10.2.

 

At such time as the Secured Obligations which are the subject of this Guaranty
have been paid in full and the Commitments have been terminated, this Guaranty
and all obligations of the Guarantors hereunder shall terminate and be of no
further force and effect, all without delivery of any instrument or performance
of any act by any Person.

 

110

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.

 

 

BORROWER:

 

RED ROBIN INTERNATIONAL, INC.,

 

 

a Nevada corporation

 

 

 

 

 

 

 

 

By:

/s/ Katherine L. Scherping

 

 

Name:

Katherine L. Scherping

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

GUARANTORS:

 

RED ROBIN GOURMET BURGERS, INC.,

 

 

a Delaware corporation

 

 

RED ROBIN WEST, INC.,

 

 

a Nevada corporation

 

 

WESTERN FRANCHISE DEVELOPMENT, INC.,

 

 

a California corporation

 

 

 

 

 

By:

/s/ Katherine L. Scherping

 

 

Name:

Katherine L. Scherping

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

RED ROBIN DISTRIBUTING COMPANY LLC,

 

 

a Colorado limited liability company

 

 

 

 

 

By:

/s/ Katherine L. Scherping

 

 

Name:

Katherine L. Scherping

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

 

NORTHWEST ROBINS, L.L.C.,

 

 

a Washington limited liability company

 

 

 

 

 

By:

RED ROBIN INTERNATIONAL, INC.,

 

 

 

Sole Member and Manager of Northwest Robins, L.L.C.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Katherine L. Scherping

 

 

Name:

Katherine L. Scherping

 

 

Title:

Chief Financial Officer, Vice President, Secretary

 

Red Robin International, Inc.

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT AND LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Stephen A. Leon

 

 

Name:

Stephen A. Leon

 

 

Title:

Managing Director

 

Red Robin International, Inc.

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

/s/ Angelo Maragos

 

 

Name:

Angelo Maragos

 

 

Title:

Director

 

 

 

 

 

 

SunTrust Bank

 

 

By:

/s/ J. Mattew Rowand

 

 

Name:

J. Mattew Rowand

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

COMPASS BANK,

 

 

as a Co-Documentation Agent and as a Lender

 

 

 

 

 

By:

/s/ Joseph W. Nimmons

 

 

Name:

Joseph W. Nimmons

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

COÖPERATIEVE CENTRAL RAIFFESISEN-

 

 

BOERENLEENBANK B.A., “RABOBANK

 

 

NEDERLAND”, NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Bert Corum

 

 

Name:

Bert Corum

 

 

Title:

Executive Director

 

 

 

 

 

 

By:

/s/ Brett Delfino

 

 

Name:

Brett Delfino

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

 

 

U.S. Bank National Association

 

 

 

 

 

By:

/s/ Jeff Benedix

 

 

Name:

Jeff Benedix

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

RAYMOND JAMES BANK, FSB

 

 

By:

/s/ James M. Armstrong

 

 

Name:

James M. Armstrong

 

 

Title:

Vice President

 

Red Robin International, Inc.

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------